Exhibit 10.1








AMENDMENT NO. 5 TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT


This AMENDMENT NO. 5 TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of July 23, 2019, is made by and among WORLD FUEL SERVICES
CORPORATION, a Florida corporation (“WFS”), WORLD FUEL SERVICES EUROPE, LTD., a
corporation organized and existing under the laws of the United Kingdom (“WFS
Europe”), and WORLD FUEL SERVICES (SINGAPORE) PTE LTD, a corporation organized
and existing under the laws of the Republic of Singapore (“WFS Singapore”, and
together with WFS and WFS Europe, each a “Borrower” and collectively the
“Borrowers”), each of the undersigned Guarantors, BANK OF AMERICA, N.A., a
national banking association organized and existing under the laws of the United
States (“Bank of America”), in its capacity as administrative agent for the
Lenders generally (in such capacity, the “Administrative Agent”), BANK OF
AMERICA, N.A., SINGAPORE BRANCH (“Bank of America Singapore”), in its capacity
as administrative agent for the Singapore Term Loan Facility (in such capacity,
the “Singapore Agent”), and each of the Lenders (defined below) signatory
hereto. Except as expressly provided herein, capitalized terms used but not
otherwise defined herein have the respective meanings ascribed to them in the
Credit Agreement, as defined below after giving effect to this Amendment.


W I T N E S S E T H:


WHEREAS, the Borrowers, Bank of America, as Administrative Agent, Swing Line
Lender and L/C-BA Issuer, and certain banks and other financial institutions
(the “Existing Lenders”) have entered into that Fourth Amended and Restated
Credit Agreement dated as of October 10, 2013 (as amended by that certain
Amendment No. 1 to Fourth Amended and Restated Credit Agreement, and Joinder
Agreement dated as of January 30, 2015, that certain Amendment No. 2 to Fourth
Amended and Restated Credit Agreement, and Joinder Agreement dated as of October
26, 2016, that certain Amendment No. 3 to Fourth Amended and Restated Credit
Agreement dated as of May 12, 2017, that certain Amendment No. 4 to Fourth
Amended and Restated Credit Agreement dated as of January 30, 2018, and as
further amended, supplemented or otherwise modified prior to the date hereof,
the “Fourth Amended Credit Agreement”; references herein to the “Credit
Agreement” shall mean the Fourth Amended Credit Agreement after giving effect to
this Amendment);


WHEREAS, the Guarantors and the Administrative Agent entered into that certain
Third Amended and Restated Guaranty Agreement dated as of October 10, 2013,
pursuant to which the Guarantors agreed to guarantee payment of the Obligations;


WHEREAS, the Borrowers have requested that the Lenders make certain amendments
to the Fourth Amended Credit Agreement, which amendments shall, among other
things (a) provide for an increase in the Domestic Term Loan Commitments (as
defined in the Fourth Amended Credit Agreement) to an aggregate amount equal to
$480,000,000 (such new commitments, the “2019 Domestic Term Loan Commitments”),
(b) provide for an increase in the Singapore Term Loan Commitments (as defined
in the Fourth Amended Credit Agreement) to an aggregate amount equal to
$45,000,000 (such new commitments, the “2019 Singapore Term Loan Commitments”)
and (c) provide for an increase in the Aggregate Revolving Commitments (as
defined in the Fourth Amended Credit Agreement) to an aggregate amount equal to
$1,275,000,000 (such new commitments, the “2019 Aggregate Revolving
Commitments”) and the ability to add additional borrowers and to borrow
Revolving Loans in certain


1





--------------------------------------------------------------------------------




additional currencies as described more fully in the Credit Agreement, and the
Lenders party to this Amendment (after giving effect to the Reallocation and
Assignment (defined below)) are willing to so amend the Fourth Amended Credit
Agreement as provided in, and on the terms and conditions contained in, this
Amendment and the Credit Agreement;


WHEREAS, certain of the Lenders have agreed to provide the requested 2019
Domestic Term Loan Commitments, 2019 Singapore Term Loan Commitments and 2019
Aggregate Revolving Commitments;
WHEREAS, the Domestic Term Loans made pursuant to the 2019 Domestic Term Loan
Commitments (the “2019 Domestic Term Loans”), and the Domestic Term Loans
outstanding under the Fourth Amended Credit Agreement shall be combined into a
single term loan facility;
WHEREAS, the Singapore Term Loans made pursuant to the 2019 Singapore Term Loan
Commitments (the “2019 Singapore Term Loans”), and the Singapore Term Loans
outstanding under the Fourth Amended Credit Agreement shall be combined into a
single term loan facility;
WHEREAS, the 2019 Aggregate Revolving Commitments and the Revolving Loans made
pursuant to the 2019 Aggregate Revolving Commitments (the “2019 Revolving
Loans”), and the Revolving Loans outstanding under the Fourth Amended Credit
Agreement shall be divided between a revolving facility available only in
Dollars and revolving facilities available in Dollars and in certain additional
currencies;
WHEREAS, the Administrative Agent, each of the Persons executing this Amendment
as a Lender that is not an Existing Lender (collectively, the “Joining Lenders”)
and certain of the Existing Lenders (together with the Joining Lenders, the
“Lenders”) providing and/or continuing to provide the credit facilities
described above are willing to effect such amendments and the Reallocation and
Assignment on the terms and conditions contained in this Amendment;
WHEREAS, certain lenders under the Fourth Amended Credit Agreement identified on
the signature pages hereto as “Departing Lenders” (the “Departing Lenders”) have
agreed to assign their Aggregate Revolving Commitments, Revolving Loans,
Domestic Term Loan Commitments, Domestic Term Loans, Singapore Term Loan
Commitments and Singapore Term Loan amounts under the Fourth Amended Credit
Agreement pursuant to the terms hereof, with such assignment being deemed to
occur simultaneously with the Reallocation and Assignment and prior to the
amendments set forth herein;
NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


1.Amendments to Fourth Amended Credit Agreement. Subject to the terms and
conditions set forth herein, effective as of the Amendment Effective Date (as
defined below), the Fourth Amended Credit Agreement (exclusive of the Schedules
and Exhibits thereto except as provided below) shall be amended so that it reads
as set forth in Annex I hereto.
2.Amendments to Schedules to the Fourth Amended Credit Agreement; Loan
Combination. Subject to the terms and conditions set forth herein, effective as
of the Amendment Effective Date, each of Schedules 2.01, Part (b) of 5.13, 7.01,
Part (a) of 7.03 and 10.02 to the Fourth Amended Credit Agreement shall be
amended so that they read as set forth in Annex II hereto. In connection with
such amendment (a) the Domestic Term Loans outstanding under the Fourth Amended
Credit Agreement and the 2019 Domestic Term Loans shall be combined into a
single Domestic Term Loan Facility, and the Loans made pursuant to such Domestic
Term Loan Facility shall constitute Domestic Term Loans, (b) the Singapore Term
Loans outstanding under the Fourth Amended Credit Agreement and the 2019
Singapore Term Loans shall be


2





--------------------------------------------------------------------------------




combined into a single Singapore Term Loan Facility, and the Loans made pursuant
to such Singapore Term Loan Facility shall constitute Singapore Term Loans and
(c) the Revolving Loans outstanding under the Fourth Amended Credit Agreement,
the 2019 Aggregate Revolving Commitment and the 2019 Revolving Loans shall be
divided between (i) a single USD Revolving Credit Facility available only in
Dollars, and the Loans made pursuant to such USD Revolving Credit Facility shall
constitute USD Revolving Loans, (ii) a single Multi-Currency Revolving Credit
Facility available in Dollars and in certain additional currencies, and the
Loans made pursuant to such Multi-Currency Revolving Credit Facility shall
constitute Multi-Currency Revolving Loans and (iii) a single Specified Currency
Revolving Credit Facility available in Dollars and in certain additional
currencies, and the Loans made pursuant to such Specified Currency Revolving
Credit Facility shall constitute Specified Currency Revolving Loans.
3.Amendments to Certain Exhibits to the Fourth Amended Credit Agreement. Subject
to the terms and conditions set forth herein, effective as of the Amendment
Effective Date, the Exhibits to the Fourth Amended Credit Agreement are hereby
amended by (a) restating Exhibits A-1, A-2, C, D-1, E and F thereof to read as
set forth in Annex III hereto and (b) inserting in such exhibits, in appropriate
order, new Exhibits D-4, D-5, K and L to the Credit Agreement to read as set
forth in Annex IV hereto.
4.Amendments to Guaranty. The Guaranty is hereby amended by:
(a)    amending and restating Recital A thereof to read in its entirety as
follows:


“A.    World Fuel Services Corporation (“WFS”), World Fuel Services Europe, Ltd.
(“WFS Europe”) and World Fuel Services (Singapore) Pte Ltd (“WFS Singapore”, and
together with WFS and WFS Europe, the “Closing Date Borrowers”) entered into
that certain Third Amended and Restated Credit Agreement dated as of September
8, 2010, with the Administrative Agent, and the lenders party thereto (as
heretofore amended (the “Existing Credit Agreement”).”


(b)    amending and restating Recital B thereof to read in its entirety as
follows:


“B.    The Closing Date Borrowers have requested that the Administrative Agent
and the lenders party thereto amend and restate the Existing Credit Agreement in
order to, among other things, (a) extend the maturity date of the revolving
credit facility, (b) increase the principal amount of the revolving credit
facility from the amount in effect as of the date hereof to a maximum principal
amount of up to $1,275,000,000, with a $400,000,000 sublimit for the issuances
of letters of credit and bankers’ acceptances and a $200,000,000 sublimit for
swing line loans, and (c) make certain other amendments to the Existing Credit
Agreement on the terms and conditions set forth in that certain Fourth Amended
and Restated Credit Agreement dated as of October 10, 2013, among WFS, WFS
Europe, WFS Singapore, certain other Subsidiaries of WFS party thereto pursuant
to Section 2.19 thereof (such Subsidiaries, together with WFS Singapore and WFS
Europe, the “Designated Borrowers” and, each, a “Designated Borrower” and,
together with WFS, each a “Borrower” and collectively, the “Borrowers”), the
Administrative Agent and the Lenders (as from time to time amended, revised,
modified, supplemented or amended and restated, the “Credit Agreement”).”


(c)     replacing each reference to (i) “WFS Europe and WFS Singapore” with a
reference to “the Foreign Designated Borrowers” and (ii) “WFS Europe’s and WFS
Singapore’s” with a reference to “each Foreign Designated Borrower’s”.




3





--------------------------------------------------------------------------------




5.Reallocation and Assignment.
(a)Simultaneously with the Amendment Effective Date, the parties hereby agree
that the Commitments shall be as set forth in Schedule 2.01 attached to Annex II
hereto and the portion of Loans and other Outstanding Amounts outstanding under
the Fourth Amended Credit Agreement shall be reallocated in accordance with such
Commitments and the requisite assignments shall be deemed to be made in such
amounts by and between the Lenders and the Departing Lenders and from each
Lender and Departing Lender to each other applicable Lender, with the same force
and effect as if such assignments were evidenced by applicable assignment
agreements required pursuant to Section 10.06 of the Fourth Amended Credit
Agreement. In connection therewith, (x) any reallocation among the applicable
Lenders and the Departing Lenders resulting from the Reallocation and
Assignment, (y) the repayment of any Loans necessary in connection with the
Reallocation and Assignment (if any), and (z) any reallocation among the
applicable Lenders of outstanding Loans resulting from the Reallocation and
Assignment (if any), shall in each case all occur on the Amendment Effective
Date in connection with the effectiveness of this Amendment, and the
Administrative Agent may make such adjustments between and among the applicable
Lenders and Departing Lenders (including adjustments to participations under the
Credit Agreement in outstanding Letters of Credit, Bankers’ Acceptances and
Swing Line Loans) as are reasonably necessary to effectuate the Reallocation and
Assignment, so that the outstanding Revolving Commitments and Term Loan amounts
are as set forth on the revised Schedule 2.01 attached to Annex II hereto as of
the Amendment Effective Date and the outstanding Loans on the Amendment
Effective Date are held by the applicable Lenders in accordance with their
respective Applicable Percentages (the increase and/or decrease of the
facilities provided in the Credit Agreement, and the assignments, adjustments
and reallocations set forth in this sentence, collectively, the “Reallocation
and Assignment”). In connection therewith, and any prepayment, repayment or
reallocation of Loans on the Amendment Effective Date as provided herein, the
Borrowers shall pay any additional amounts required pursuant to Section 3.05 of
the Credit Agreement (including as if any reallocations constituted prepayments
and reborrowings). Notwithstanding anything to the contrary in Section 10.06 of
the Fourth Amended Credit Agreement or Section 10.06 of the Credit Agreement, no
other documents or instruments, including any assignment agreements, shall be
executed in connection with these assignments (all of which requirements are
hereby waived), and such assignments shall be deemed to be made with all
applicable representations, warranties and covenants as if evidenced by an
assignment agreement.
(b)Notwithstanding anything to the contrary in the Fourth Amended Credit
Agreement or the Credit Agreement, each Lender agrees that (i) the Reallocation
and Assignment provided by this Amendment shall each be effective upon the
Amendment Effective Date immediately prior to the effectiveness of the
amendments set forth in Sections 1, 2, 3 and 4 above and (ii) the conditions to
effectiveness of the Reallocation and Assignment and the amendments set forth in
Sections 1, 2, 3 and 4 above are limited to the conditions to the effectiveness
of this Amendment on the Amendment Effective Date as set forth below.


4





--------------------------------------------------------------------------------




6.Joinder of Joining Lenders. By its execution of this Amendment, each Joining
Lender hereby confirms and agrees that, on and after the Amendment Effective
Date, such Joining Lender shall be and become a party to the Credit Agreement as
a Lender, shall have all of the rights and be obligated to perform all of the
obligations of a Lender thereunder with respect to the applicable Facility or
Facilities, all as identified on Schedule 2.01 attached to Annex II hereto. Each
Joining Lender further (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Amendment and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (ii) it meets all requirements of an Eligible
Assignee under the Credit Agreement (subject to receipt of such consents as may
be required under the Credit Agreement), (iii) from and after the date hereof,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement in the form attached hereto as Annex I,
together with copies of the most recent financial statements delivered pursuant
to Section 6.01 thereof, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into the Credit Agreement on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent, the
Joint Lead Arrangers or any other Lender or agent, and (v) if it is a Foreign
Lender, it has delivered to the Administrative Agent any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by such Joining Lender; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
7.Effectiveness; Conditions Precedent. The effectiveness of this Amendment and
the amendments to the Fourth Amended Credit Agreement herein provided are
subject to the satisfaction of the following conditions precedent (the date of
such satisfaction, the “Amendment Effective Date”):
(a)the Administrative Agent shall have received each of the following documents
or instruments in form and substance reasonably acceptable to the Administrative
Agent:


(i)counterparts of this Amendment, duly executed by each Borrower, each
Guarantor, the Administrative Agent, each Lender under the Credit Agreement
prior to giving effect to this Amendment that will continue as a Lender under
the Credit Agreement after giving effect to this Amendment, each Joining Lender
and each Departing Lender (solely in its capacity as such);


(ii)     (1) USD Revolving Notes executed by WFS, WFS Europe and WFS Singapore,
(2) Multi-Currency Revolving Notes executed by WFS, WFS Europe and WFS Singapore
and (3) Specified Currency Revolving Notes executed by WFS, WFS Europe and WFS
Singapore, in each case, in favor of each Lender that has requested the same;


(iii)    (1) Term Loan Notes executed by WFS and (2) Term Loan Notes executed by
WFS Singapore in each case, in favor of each Lender that has requested the same;


(iv)    such certificates of resolutions or other action, evidencing the
authority and capacity (and if requested by the Administrative Agent, identity)
of each Responsible Officer of each Loan Party authorized to act as a
Responsible Officer in connection with


5





--------------------------------------------------------------------------------




this Amendment and the other Loan Documents to which such Loan Party is a party
or is to be a party and good standing certificates (if applicable) of each
Borrower and each Guarantor from its jurisdiction of organization;


(v)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;


(vi)    favorable opinions of counsel to the Borrowers, in each case addressed
to the Lenders, as to such matters as the Administrative Agent or the Singapore
Agent may reasonably request; and


(vii)    a certificate signed by a Responsible Officer of WFS which shall
include a list of the Guarantors and the Unrestricted Subsidiaries, if any, as
of the Amendment Effective Date and the aggregate book value of assets
(including Equity Interests but excluding Investments that are eliminated in
consolidation) represented by each such Guarantor and Unrestricted Subsidiary,
as applicable, on an individual basis as of March 31, 2019 demonstrating
compliance with the 70% Guaranty Threshold;    
(b)    the Administrative Agent and the Lenders shall have received at least
five (5) days before the Amendment Effective Date, (i) all documentation and
other information about the Loan Parties and their Subsidiaries that shall have
been reasonably requested by the Administrative Agent or the Lenders in writing
at least ten (10) days prior to the Amendment Effective Date and that the
Administrative Agent and the Lenders reasonably determine is required by
applicable regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
Act and (ii) if any Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, a Beneficial Ownership Certification in
relation to such Borrower for each Lender requesting such at least ten (10) days
prior to the Amendment Effective Date;
(c)    an upfront fee shall have been received for the account of each Lender
party hereto, paid to the Administrative Agent for the account of such Lender,
in accordance with that certain Fee Letter dated as of June 20, 2019 (the “BofA
Fee Letter”) among the Borrowing Agent, on behalf of the Borrowers, Bank of
America, Bank of America Singapore and BofA Securities;
(d)    each of the representations and warranties set forth in Sections 9(a) and
(d) below is true and correct; and
(e)    all other fees and expenses payable to the Administrative Agent (unless
waived by the Administrative Agent), the Joint Lead Arrangers, the Singapore
Agent and the Lenders (including all fees owing pursuant to any Fee Letter and
the reasonable fees and expenses of counsel to the Administrative Agent to the
extent invoiced prior to the date hereof) shall have been paid in full (without
prejudice to final settling of accounts for such fees and expenses).
8.Consent and Confirmation of the Guarantors. Each of the Guarantors party
hereto hereby consents, acknowledges and agrees to the amendments set forth
herein and hereby confirms and ratifies in all respects the Credit Agreement,
the Collateral Documents to which such Guarantor is a party and the


6





--------------------------------------------------------------------------------




Guaranty (including without limitation the continuation of each such Guarantor’s
payment and performance obligations thereunder upon and after the effectiveness
of this Amendment and the amendments contemplated hereby) and the enforceability
of such Collateral Documents and the Guaranty against such Guarantor in
accordance with their respective terms and the inclusion of all principal,
interest and fees in respect of each of the 2019 Domestic Term Loans, the 2019
Singapore Term Loans and the 2019 Revolving Loans as “Obligations” under the
Credit Agreement.
9.Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Amendment, the Borrowers represent and
warrant to the Administrative Agent and the Lenders as follows:
a.The representations and warranties contained in Article V of the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects (except for those representations and warranties of the Borrowers that
are qualified by materiality or a Material Adverse Effect qualifier, which
representations and warranties shall be true in all respects) on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (except for those representations and warranties of the
Borrowers that are qualified by materiality or a Material Adverse Effect
qualifier, which representations and warranties shall be true in all respects)
as of such earlier date;
b.The Persons appearing as Guarantors on the signature pages to this Amendment
constitute all Persons who are required to be Guarantors pursuant to the terms
of the Credit Agreement and the other Loan Documents, including without
limitation all Persons who became Material Subsidiaries or were otherwise
required to become Guarantors under the terms of the Fourth Amended Credit
Agreement, and each of such Persons has become and remains a party to the
Guaranty as a Guarantor;
c.This Amendment has been duly authorized, executed and delivered by the
Borrowers and the Guarantors party hereto and constitutes a legal, valid and
binding obligation of such parties, except as may be limited by general
principles of equity or by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally;
and
d.No Default or Event of Default has occurred and is continuing.
(a)    Entire Agreement. This Amendment, together with the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof. None of the terms or
conditions of this Amendment may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 10.01 of the
Credit Agreement.


7





--------------------------------------------------------------------------------




10.Full Force and Effect of Amendment. Except as hereby specifically amended,
modified or supplemented, the Fourth Amended Credit Agreement and all other Loan
Documents are hereby confirmed and ratified in all respects and shall be and
remain in full force and effect according to their respective terms. The parties
hereto agree and understand that the amendments to the Loan Documents provided
by Sections 1, 2, 3 and 4 shall be deemed effective on the Amendment Effective
Date, immediately after the effectiveness of the Reallocation and Assignment
which is provided in, and made effective by, Section 5 above (such that the
Lenders consenting to this Amendment shall include only the Lenders, Loans and
Commitments as set forth on the revised Schedule 2.01 attached to Annex II
hereto).
11.Departing Lenders. By its execution of this Amendment, each of the parties
signatory hereto acknowledges and agrees that, upon the occurrence of the
Amendment Effective Date, (a) each Departing Lender shall cease to be a Lender
under the Credit Agreement and (b) each Departing Lender shall have no further
rights or obligations as a Lender under the Credit Agreement (and each such
Departing Lender’s Commitment under the Fourth Amended Credit Agreement is
terminated and all of its obligations in respect of such Commitment or any
extensions of credit under the Fourth Amended Credit Agreement and the other
Loan Documents (as defined in the Fourth Amended Credit Agreement) are forever
discharged), except to the extent of rights and obligations that survive a
Lender’s assignment of its commitments pursuant to Section 10.06 of the Credit
Agreement. Each Departing Lender is a party to this Amendment solely for the
purpose of evidencing its agreement to Section 5(a) and this Section 12.
12.Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, facsimile or other electronic transmission (including
.pdf) shall be effective as delivery of a manually executed counterpart of this
Amendment.
13.Governing Law. This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York.
14.Enforceability. Should any one or more of the provisions of this Amendment be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.
15.References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Fourth Amended Credit Agreement, as amended hereby.
16.Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the Borrowers, the Administrative Agent, the Guarantors, the Lenders
and their respective successors and assignees to the extent such assignees are
permitted assignees as provided in Section 10.06 of the Credit Agreement.
17.Loan Document. This Amendment shall constitute a “Loan Document” under and as
defined in the Credit Agreement.
[Signature pages follow.]









8





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.


BORROWERS:


WORLD FUEL SERVICES CORPORATION


By: /s/ Glenn Klevitz    
Name: Glenn Klevitz
Title: Vice President, Treasurer


WORLD FUEL SERVICES EUROPE, LTD.


By: /s/ Paul T. Vian    
Name: Paul T. Vian
Title: Director


WORLD FUEL SERVICES (SINGAPORE) PTE LTD


By: /s/ Francis Lee Boon Meng    
Name: Francis Lee Boon Meng
Title: Director


 




World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





GUARANTORS:


WORLD FUEL SERVICES CORPORATION


By: /s/ Glenn Klevitz    
Name: Glenn Klevitz
Title: Vice President, Treasurer


WORLD FUEL SERVICES EUROPE, LTD.


By: /s/ Paul T. Vian    
Name: Paul T. Vian
Title: Director


WORLD FUEL SERVICES (SINGAPORE) PTE LTD


By: /s/ Francis Lee Boon Meng    
Name: Francis Lee Boon Meng
Title: Director




World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





DOMESTIC SUBSIDIARIES:


ALTA FUELS, LLC


By: /s/ Glenn Klevitz    
Name: Glenn Klevitz
Title: Vice President, Treasurer


ALTA TRANSPORTATION, LLC


By: /s/ Glenn Klevitz    
Name: Glenn Klevitz
Title: Vice President, Treasurer


ASCENT AVIATION GROUP, INC.


By: /s/ Glenn Klevitz    
Name: Glenn Klevitz
Title: Vice President, Treasurer


ASSOCIATED PETROLEUM PRODUCTS, INC.


By: /s/ Glenn Klevitz    
Name: Glenn Klevitz
Title: Vice President, Treasurer


COLT INTERNATIONAL, L.L.C.


By: /s/ Glenn Klevitz    
Name: Glenn Klevitz
Title: Vice President, Treasurer


KROPP HOLDINGS, INC.


By: /s/ Glenn Klevitz    
Name: Glenn Klevitz
Title: Treasurer


MULTI SERVICE TECHNOLOGY SOLUTIONS, INC.


By:/s/ Brandon C. Spear    


World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





Name: Brandon C. Spear
Title: President


PAPCO, INC.


By: /s/ Glenn Klevitz    
Name: Glenn Klevitz
Title: Vice President, Treasurer


WESTERN PETROLEUM COMPANY


By: /s/ Glenn Klevitz    
Name: Glenn Klevitz
Title: Vice President, Treasurer


WORLD FUEL SERVICES COMPANY, LLC


By: /s/ Glenn Klevitz     
Name: Glenn Klevitz
Title: Vice President, Treasurer


WORLD FUEL SERVICES CORPORATE AVIATION SUPPORT SERVICES, INC.


By: /s/ Glenn Klevitz    
Name: Glenn Klevitz
Title: Vice President, Treasurer


WORLD FUEL SERVICES, INC.


By: /s/ Glenn Klevitz    
Name: Glenn Klevitz
Title: Vice President, Treasurer


ADVANCE PETROLEUM, LLC


By: /s/ Glenn Klevitz    
Name: Glenn Klevitz
Title: Vice President, Treasurer






World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





BASEOPS INTERNATIONAL, INC.


By: /s/ Glenn Klevitz    
Name: Glenn Klevitz
Title: Vice President, Treasurer






THE HILLER GROUP, INCORPORATED


By: /s/ Glenn Klevitz    
Name: Glenn Klevitz
Title: Vice President, Treasurer




World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





FOREIGN SUBSIDIARIES:


FALMOUTH PETROLEUM LIMITED


By: /s/ Richard D. McMichael    
Name: Richard D. McMichael
Title: Director


NCS FUEL IQ LIMITED
(f/k/a Gib Oil (UK) Limited)


By: /s/ Gilbert C. Kearns    
Name: Gilbert C. Kearns
Title: Director


HENTY OIL LIMITED


By: /s/ Richard D. McMichael    
Name: Richard D. McMichael
Title: Director


KINECT ENERGY AS


By: /s/ Paul T. Vian    
Name: Paul T. Vian
Title: Director


By: /s/ Michael J. Crosby    
Name: Michael J. Crosby
Title: Director


KINECT ENERGY GREEN SERVICES AS


By: /s/ Therese Gjerde    
Name: Therese Gjerde
Title: Managing Director


By: /s/ Michael J. Crosby    
Name: Michael J. Crosby
Title: Director
 


World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





MS EUROPE B.V.


By: MULTI SERVICE HOLDING B.V.,
its Sole Managing Director


By: /s/ Edwin Kuiper    
Name: Edwin Kuiper
Title: Managing Director
 
NORDIC CAMP SUPPLY APS


By: /s/ Michael J. Crosby    
Name: Michael J. Crosby
Title: Director


NORDIC CAMP SUPPLY B.V.


By: /s/ Edwin Kuiper    
Name: Edwin Kuiper
Title: Managing Director


TOBRAS DISTRIBUIDORA DE COMBUSTIVEIS LTDA.


By: /s/ Carlos de Carvalho    
Name: Carlos de Carvalho
Title: Manager


TRAMP OIL (BRASIL) LTDA.


By: /s/ Joey M. Rodriguez    
Name: Joey M. Rodriguez
Title: Manager


WFL (UK) LIMITED


By: /s/ Claire Bishop    
Name: Claire Bishop
Title: Director


WORLD FUEL SERVICES CANADA, ULC


By: /s/ Richard D. McMichael    


World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





Name: Richard D. McMichael
Title: Director


WORLD FUEL SERVICES MÉXICO, S. DE R.L. DE C.V.


By: /s/ Richard D. McMichael    
Name: Richard D. McMichael
Title: Attorney-in-Fact


WORLD FUEL SERVICES TRADING DMCC


By: /s/ Richard D. McMichael    
Name: Richard D. McMichael
Title: Director






World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as Administrative Agent




By: /s/ Elizabeth Uribe    
Name: Elizabeth Uribe
Title: Assistant Vice President




World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., SINGAPORE BRANCH, as Singapore Agent




By: /s/ Wynnie Lam    
Name: Wynnie Lam
Title: Vice President




World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





LENDERS:


BANK OF AMERICA, N.A., as a Revolving Lender, Domestic Term Loan Lender, Swing
Line Lender and L/C-BA Issuer




By: /s/ Julia Rocawich     
Name: Julia Rocawich
Title: SVP, Bank Of America




World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., SINGAPORE BRANCH, as Singapore Term Loan Lender




By: /s/ Benjamin Tan     
Name: Benjamin Tan
Title: Director




World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





HSBC BANK USA, NATIONAL ASSOCIATION,
as a Revolving Lender


By: /s/ Peter Hart     
Name: Peter Hart
Title: Senior Vice President




World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





HSBC UK BANK, PLC,
as a Domestic Term Loan Lender


By: /s/ Michael North     
Name: Michael North
Title: Relationship Director








World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Revolving Lender and Domestic Term
Loan Lender


By: /s/ Henry Del Campo     
Name: Henry Del Campo
Title: Senior Vice President


World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





BANKUNITED N.A., as a Revolving Lender and Domestic Term Loan Lender


By: /s/ Charles J. Klenk     
Name: Charles J. Klenk
Title: Senior Vice President


World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION, as a Revolving Lender and Domestic Term Loan
Lender


By: /s/Britton Core    
Name: Britton Core
Title: Senior Vice President


World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





MUFG BANK, LTD. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.), as a Revolving
Lender and Domestic Term Loan Lender


By: /s/ Christopher Taylor     
Name: Christopher Taylor
Title: Managing Director


World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





MUFG BANK, LTD., SINGAPORE BRANCH (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
Singapore Branch), as a Singapore Term Loan Lender




By: /s/ Masayuki Fujlkl     
Name: Masayuki Fujlkl
Title:     Managing Director
Head of Investment Banking for Asia Pacific
Asian Investment Banking Division


World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





TD BANK, N.A., as a Revolving Lender and Domestic Term Loan Lender


By: /s/ Vijay Prasad     
Name: Vijay Prasad
Title: Sr. Vice President


World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





CREDIT SUISSE AG, Cayman Islands Branch, as a Revolving Lender


By: /s/ William O’Daly     
Name: William O’Daly
Title: Authorized Signatory


By: /s/ D. Andrew Maletta     
Name: D. Andrew Maletta
Title: Authorized Signatory


World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as a Revolving Lender and Domestic Term Loan Lender


By: /s/ Philip VanFossan     
Name: Philip VanFossan
Title: Executive Director


World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





CITIBANK, N.A., as a Revolving Lender and a Domestic Term Loan Lender


By: /s/ Millie Schild     
Name: Millie Schild
Title: Vice President


World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





CITIBANK, N.A. SINGAPORE BRANCH, as a Singapore Term Loan Lender




By: /s/ Millie Schild     
Name: Millie Schild
Title: Vice President










World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





BRANCH BANKING AND TRUST COMPANY, as a Revolving Lender and Domestic Term Loan
Lender


By: /s/ Steven Thompson    
Name: Steven Thompson
Title: Vice President


World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





STANDARD CHARTERED BANK, as a Revolving Lender and Domestic Term Loan Lender


By: /s/ Kevin Garrow    
Name: Kevin Garrow
Title: Managing Director


By: /s/ Anny M. Pena    
Name: Anny M. Pena
Title: Director




World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





COMERICA BANK, as a Revolving Lender and Domestic Term Loan Lender


By: /s/ Gerald R. Finney, Jr.     
Name Gerald R. Finney, Jr.
Title: Vice President


World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





SUMITOMO MITSUI BANKING CORPORATION, as a Revolving Lender and Domestic Term
Loan Lender


By: /s/ Michael Maguire     
Name: Michael Maguire
Title: Executive Director


World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





BARCLAYS BANK PLC, as a Revolving Lender


By: /s/ Alexander Vrizas     
Name: ALEXANDER VRIZAS
Title: DEBT FINANCE
[Executed in London]


World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





HONGKONG & SHANGHAI BANKING CORPORATION LIMITED, SINGAPORE, as a Singapore Term
Loan Lender




By: /s/ Terry Lau     
Name: Terry Lau
Title: Senior Vice President






World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





MIZUHO BANK, LTD., as a Revolving Lender and a Domestic Term Loan Lender


By: /s/ Donna DeMagistris     
Name: Donna DeMagistris
Title: Authorized Signatory


 


World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





SUNTRUST BANK, as a Revolving Lender and Domestic Term Loan Lender




By: /s/ Jonathan Hart     
Name: Jonathan Hart
Title: Vice President






World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





FIFTH THIRD BANK, as a Revolving Lender and Domestic Term Loan Lender




By: /s/ Jonathan James     
Name: Jonathan James
Title: Managing Director
















































    


World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------






SYNOVUS BANK, as a Revolving Lender and Domestic Term Loan Lender




By: /s/ Michael Sawicki     
Name: Michael Sawicki
Title: Director – Wholesale Banking






World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------






STIFEL BANK & TRUST, as a Revolving Lender and Domestic Term Loan Lender




By: /s/ Matthew L. Diehl     
Name: Matthew L. Diehl
Title: Senior Vice President






World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------






IBERIABANK (f/k/a SABADELL UNITED BANK N.A.), as a Revolving Lender and Domestic
Term Loan Lender




By: /s/ Mark S. Long     
Name: Mark S. Long
Title: Vice President






World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------






BANCO SABADELL, SA, MIAMI BRANCH, as a Revolving Lender and Domestic Term Loan
Lender


By: /s/ Enrique Castillo    
Name: Enrique Castillo
Title: Head of Corporate Banking






World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------






CAPITAL BANK - a division of FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a
Revolving Lender and Domestic Term Loan Lender




By: /s/ Domew Papatriaritafyllon     
Name: Demew Papatriaritafyllon
Title: Portfolio Manager










World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------






REGIONS BANK, as a Departing Lender


By: /s/ Doug Combs     
Name: Doug Combs
Title: Director


World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





ISRAEL DISCOUNT BANK OF NEW YORK, as a Departing Lender


By: /s/ Alexander Birr     
Name: Alexander Birr
Title: Senior Vice President


By: /s/ Rajesh Melwani     
Name: Rajesh Melwani
Title: Vice President






World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





CITY NATIONAL BANK OF FLORIDA, as a Departing Lender


By: /s/ Ciavoia G. Arniva     
Name: Ciavoia G. Arniva, Vice President
Title: Wholesale Risk Portfolio Management










World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------






RAYMOND JAMES BANK, N.A., as a Departing Lender




By: /s/ Jason Williams     
Name: Jason Williams
Title: Vice President




World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





CITIZENS BANK OF PENNSYLVANIA, as a Departing Lender




By: /s/ Scott Donaldson     
Name: Scott Donaldson
Title: Senior Vice President












World Fuel Services Corporation
Amendment No. 5 to Fourth Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------






ANNEX I
TO
AMENDMENT NO. 5 TO CREDIT AGREEMENT




Amended Credit Agreement


See attached.


















--------------------------------------------------------------------------------












































































Published CUSIP Numbers:
Deal: 98147GAK8
USD Revolver: 98147GAL6
Multi-Currency Revolver: 98147GAM4
Specified Currency Revolver: 98147GAN2
Domestic Term Loan – US: 98147GAP7
Singapore Term Loan: 98147GAQ5
FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT
(as amended by Amendment No. 5 to Credit Agreement dated as of July 23, 2019)


Dated as of October 10, 2013
among


WORLD FUEL SERVICES CORPORATION,
as Borrowing Agent and a Borrower,


WORLD FUEL SERVICES EUROPE, LTD.,
WORLD FUEL SERVICES (SINGAPORE) PTE LTD,
and
CERTAIN OTHER SUBSIDIAIRES
as Borrowers,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and an L/C-BA Issuer,


BANK OF AMERICA, N.A., SINGAPORE BRANCH,
as Singapore Agent,


CITIBANK, N.A., MIZUHO BANK, LTD.
and
PNC BANK NATIONAL ASSOCIATION,
as Co-Syndication Agents,


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, BRANCH BANKING AND TRUST COMPANY, MUFG
BANK, LTD., FIFTH THIRD BANK, STANDARD CHARTERED BANK
and
SUMITOMO MITSUI BANKING CORPORATION,
as Co-Documentation Agents


and
The Other Lenders Party Hereto


BOFA SECURITIES, INC.,
HSBC BANK USA, NATIONAL ASSOCIATION,
JPMORGAN CHASE BANK, N.A.,
SUNTRUST ROBINSON HUMPHREY, INC.,





--------------------------------------------------------------------------------







TD BANK, N.A.
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners





--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page


ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
1
1.01
Amendment and Restatement
1
1.02
Defined Terms
3
1.03
Other Interpretive Provisions
43
1.04
Accounting Terms
44
1.05
Rounding
45
1.06
Times of Day
45
1.07
Letter of Credit Amounts
45
1.08
Adjustments for Acquisitions and Dispositions
45
1.09
Interest Rates
45
1.10
Exchange Rates; Currency Equivalents
45
1.11
Additional Alternative or Specified Currencies
46
1.12
Change of Currency
46
1.13
Limited Condition Transactions
47
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
48
2.01
Loans
48
2.02
Borrowings, Conversions and Continuations of Loans
50
2.03
Letters of Credit
52
2.04
Swing Line Loans
64
2.05
Prepayments
66
2.06
Termination or Reduction of Commitments
69
2.07
Repayment of Loans
70
2.08
Interest
72
2.09
Fees
73
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
73
2.11
Evidence of Debt
74
2.12
Payments Generally; Administrative Agent’s Clawback
75
2.13
Sharing of Payments by Lenders
76
2.14
Increase in Commitments
77
2.15
Cash Collateral
81
2.16
Defaulting Lenders
82
2.17
Joint and Several Obligations
84
2.18
Borrowing Agent
84
2.19
Designated Borrowers
85
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
86
3.01
Taxes
86
3.02
Illegality
90
3.03
Inability to Determine Rates
91
3.04
Increased Costs; Reserves on Eurocurrency Rate Loans
93
3.05
Compensation for Losses
95
3.06
Mitigation Obligations; Replacement of Lenders
96
3.07
Survival
96



 
i
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
96
4.01
Conditions of Amendment and Restatement
96
4.02
Conditions to all Credit Extensions
98
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
99
5.01
Existence, Qualification and Power
99
5.02
Authorization; No Contravention
99
5.03
Governmental Authorization; Other Consents
99
5.04
Binding Effect
100
5.05
Financial Statements; No Material Adverse Effect
100
5.06
Litigation
100
5.07
No Default
101
5.08
Ownership of Property; Liens
101
5.09
Environmental Compliance
101
5.10
Insurance
101
5.11
Taxes
101
5.12
ERISA Compliance
101
5.13
Subsidiaries; Equity Interests
102
5.14
Margin Regulations; Investment Company Act
103
5.15
Disclosure
103
5.16
Compliance with Laws
103
5.17
Intellectual Property; Licenses, Etc
103
5.18
Solvency
104
5.19
No Burdensome Agreements
104
5.20
OFAC
104
5.21
Anti-Corruption Laws
104
5.22
Representations as to Applicable Foreign Obligors
104
5.23
EEA Financial Institutions
105
5.24
Beneficial Ownership Certificate
105
5.25
Covered Entities
105
ARTICLE VI.
AFFIRMATIVE COVENANTS
105
6.01
Financial Statements
105
6.02
Certificates; Other Information
106
6.03
Notices
108
6.04
Payment of Obligations
108
6.05
Preservation of Existence, Etc
108
6.06
Maintenance of Properties
109
6.07
Maintenance of Insurance
109
6.08
Compliance with Laws
109
6.09
Books and Records
109
6.10
Inspection Rights
109
6.11
Use of Proceeds
110
6.12
Additional Guarantors
110
6.13
Compliance with Environmental Laws
111



 
 
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


6.14
Further Assurances
111
6.15
Material Contracts
111
6.16
BSA Provision
111
6.17
Anti-Corruption Laws
111
ARTICLE VII.
NEGATIVE COVENANTS
112
7.01
Liens
112
7.02
Investments
113
7.03
Indebtedness
115
7.04
Fundamental Changes
117
7.05
Dispositions
117
7.06
Restricted Payments
118
7.07
Change in Nature of Business
119
7.08
Transactions with Affiliates
119
7.09
Burdensome Agreements
119
7.10
Use of Proceeds
119
7.11
Financial Covenants
119
7.12
Amendments of Organization Documents
120
7.13
Inactive Subsidiaries
120
7.14
Amendments of Approved Convertible Debt Documents
120
7.15
Sanctions
120
7.16
Anti-Corruption Laws
120
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
120
8.01
Events of Default
120
8.02
Remedies Upon Event of Default
123
8.03
Application of Funds
123
ARTICLE IX.
ADMINISTRATIVE AGENT
124
9.01
Appointment and Authority
124
9.02
Rights as a Lender
125
9.03
Exculpatory Provisions
125
9.04
Reliance by Administrative Agent
126
9.05
Delegation of Duties
127
9.06
Resignation of Administrative Agent
127
9.07
Non-Reliance on Administrative Agent and Other Lenders
128
9.08
No Other Duties, Etc
128
9.09
Administrative Agent May File Proofs of Claim
128
9.10
Collateral and Guaranty Matters
129
9.11
Secured Cash Management Agreements and Secured Hedge Agreements
129
9.12
ERISA Provisions
129
ARTICLE X.
MISCELLANEOUS
131
10.01
Amendments, Etc
131
10.02
Notices; Effectiveness; Electronic Communication
133
10.03
No Waiver; Cumulative Remedies; Enforcement
134



 
 
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


10.04
Expenses; Indemnity; Damage Waiver
135
10.05
Payments Set Aside
137
10.06
Successors and Assigns
137
10.07
Treatment of Certain Information; Confidentiality
142
10.08
Right of Setoff
142
10.09
Interest Rate Limitation
143
10.10
Counterparts; Integration; Effectiveness
143
10.11
Survival of Representations and Warranties
143
10.12
Severability
144
10.13
Replacement of Lenders
144
10.14
Governing Law; Jurisdiction; Etc
145
10.15
No Advisory or Fiduciary Responsibility
146
10.16
Electronic Execution of Assignments and Certain Other Documents
146
10.17
USA PATRIOT Act
147
10.18
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
147
10.19
Acknowledgement Regarding Any Supported QFCs
147
10.20
Judgment Currency
148








 
 
 




--------------------------------------------------------------------------------






FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of October 10, 2013, among WORLD FUEL SERVICES CORPORATION, a Florida
corporation (“WFS”), WORLD FUEL SERVICES EUROPE, LTD., a corporation organized
and existing under the laws of the United Kingdom (“WFS Europe”), and WORLD FUEL
SERVICES (SINGAPORE) PTE LTD, a corporation organized and existing under the
laws of the Republic of Singapore (“WFS Singapore”), certain other Subsidiaries
of WFS that become party hereto after the Fifth Amendment Effective Date
pursuant to Section 2.19 (such Subsidiaries, together with WFS Europe and WFS
Singapore, the “Designated Borrowers” and, each, a “Designated Borrower” and,
together with WFS, each a “Borrower” and collectively the “Borrowers”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), BANK OF AMERICA, N.A., as Administrative Agent, Swing
Line Lender and an L/C-BA Issuer, and BANK OF AMERICA, N.A., SINGAPORE BRANCH,
as Singapore Agent.
A.    The Borrowers, Bank of America, N.A, as administrative agent, and the
lenders party thereto (the “Existing Lenders”) entered into that certain Third
Amended and Restated Credit Agreement dated as of September 8, 2010 (as amended
by that certain Amendment No. 1 to Credit Agreement dated July 28, 2011 and that
certain Amendment No. 2 to Credit Agreement and Joinder Agreement dated as of
April 10, 2012, the “Existing Credit Agreement”), pursuant to which certain of
the Existing Lenders have made available to the Borrowers a $800,000,000
revolving credit facility with a swing line sublimit and a letter of credit
sublimit, certain of the Existing Lenders have funded Domestic Term Loans in the
original principal amount of $200,000,000 and the Singapore Term Loan Lenders
have funded Singapore Term Loans in the original principal amount of
$50,000,000.
B.    The Borrowers have requested that the Existing Credit Agreement be further
amended and restated to, among other things, extend and increase the aggregate
maximum principal amount of the revolving credit facility, without exercising
Section 2.14, and make certain other changes as set forth herein (the
“Restatement”), and the Administrative Agent and the Lenders are willing to make
such amendments as evidenced by the Restatement.
C.    Certain of the Existing Lenders have assigned all of their interests under
the Existing Agreement to the Administrative Agent substantially simultaneously
with the effectiveness hereof.
D.    As further provided herein and upon the terms and conditions contained
herein, the Revolving Lenders (as of the Closing Date) and the Administrative
Agent have agreed to allocate and reallocate the Revolving Commitment and
Applicable Revolving Percentages of each of the Revolving Lenders as set forth
on Schedule 2.01.
E.    As further provided herein and upon the terms and conditions contained
herein, the Domestic Term Loan Lenders (as of the Closing Date) and the
Administrative Agent have agreed to reallocate the outstanding Domestic Term
Loans and Applicable Percentages of each of the Domestic Term Loan Lenders as
set forth on Schedule 2.01.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
1.01    Amendment and Restatement. In order to facilitate the Restatement and
otherwise to effectuate the desires of the Borrowers, the Administrative Agent
and the Lenders:


1



--------------------------------------------------------------------------------





(a)    Simultaneously with the date hereof, the parties hereto hereby agree that
(i) the Revolving Commitments shall be as set forth in Schedule 2.01 and the
portion of Revolving Loans (as defined in the Existing Credit Agreement)
outstanding under the Existing Credit Agreement shall be reallocated in
accordance with such Revolving Commitments and the requisite assignments shall
be deemed to be made in such amounts by and between the Revolving Lenders and
from each Revolving Lender to each other Revolving Lender, with the same force
and effect as if such assignments were evidenced by applicable Assignment and
Assumptions (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement, and (ii) the Domestic Term Loan Commitments shall be zero and
the portion of Domestic Term Loans (as defined in the Existing Credit Agreement)
outstanding under the Existing Credit Agreement shall be reallocated in
accordance with each Domestic Term Loan Lender’s Applicable Percentage set forth
in Schedule 2.01 and the requisite assignments shall be deemed to be made in
such amounts by and between the Domestic Term Loan Lenders and from each
Domestic Term Loan Lender to each other Domestic Term Loan Lender, with the same
force and effect as if such assignments were evidenced by applicable Assignment
and Assumptions (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement. Notwithstanding anything to the contrary in Section 10.06 of
the Existing Credit Agreement or Section 10.06 of this Agreement, no other
documents or instruments, including any Assignment and Assumption, shall be
executed in connection with these assignments (all of which requirements are
hereby waived), and such assignments shall be deemed to be made with all
applicable representations, warranties and covenants as if evidenced by an
Assignment and Assumption. On the Closing Date, the Revolving Lenders and the
Domestic Term Loan Lenders, respectively, shall make full cash settlement with
each other either directly or through the Administrative Agent, as the
Administrative Agent may direct or approve, with respect to all assignments,
reallocations and other changes in Commitments (as such term is defined in the
Existing Credit Agreement) such that after giving effect to such settlements
each Revolving Lender’s Applicable Revolving Percentage and each Domestic Term
Loan Lender’s Pro Rata Share of the Domestic Term Loans shall be as set forth on
Schedule 2.01.
(b)    The Borrowers, the Administrative Agent, and the Lenders hereby agree
that upon the effectiveness of this Agreement, the terms and provisions of the
Existing Credit Agreement which in any manner govern or evidence the
Obligations, the rights and interests of the Administrative Agent and the
Lenders and any terms, conditions or matters related to any thereof, shall be
and hereby are amended and restated in their entirety by the terms, conditions
and provisions of this Agreement, and the terms and provisions of the Existing
Credit Agreement, except as otherwise expressly provided herein, shall be
superseded by this Agreement.
Notwithstanding this amendment and restatement of the Existing Credit Agreement,
including anything in this Section 1.01, and in any related “Loan Documents” (as
such term is defined in the Existing Credit Agreement and referred to herein,
individually or collectively, as the “Existing Loan Documents”) (i) all of the
indebtedness, liabilities and obligations owing by any Person under the Existing
Credit Agreement and other Existing Loan Documents outstanding as of the Closing
Date shall continue as Obligations hereunder, and (ii) neither the execution and
delivery of this Agreement and any other Loan Document (as defined herein) nor
the consummation of any other transaction contemplated hereunder is intended to
constitute a novation of the Existing Credit Agreement or of any of the other
Existing Loan Documents or any obligations thereunder outstanding as of the
Closing Date. Notwithstanding the foregoing, each Lender holding a Note issued
under the Existing Credit Agreement (the “Existing Notes”) hereby agrees that it
is accepting a Note or Notes hereunder in substitution of its Existing Note(s)
and such Existing Note(s) shall be destroyed and the terms thereof shall be null
and void. On the Closing Date, the Interest Periods for all Eurocurrency Rate
Loans outstanding under the Existing Credit Agreement shall be terminated, the
Borrowers shall pay all accrued interest with respect to such Loans, and the
Borrowers shall furnish to the Administrative Agent Loan Notices selecting the
interest rates for existing Loans. The Existing Lenders


2



--------------------------------------------------------------------------------





agree that the transactions contemplated under this Section 1.01 shall not give
rise to any obligation of any Borrower to make any payment under Section 3.04 or
3.05 of the Existing Credit Agreement.
1.02    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“70% Guaranty Threshold” has the meaning specified in Section 6.12(b).
“Acceptance Credit” means a commercial Letter of Credit in which an L/C-BA
Issuer engages with the beneficiary of such Letter of Credit to accept a time
draft.
“Acceptance Documents” means such general acceptance agreements, applications,
certificates and other documents as the applicable L/C-BA Issuer may require in
connection with the creation of L/C Issued BAs.
“Account Debtor” has the meaning specified for such term in the UCC.
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person that is not already a Restricted
Subsidiary of such Person, (b) the acquisition of in excess of 50% of the Equity
Interests of any Person, or otherwise causing any Person to become a Restricted
Subsidiary (other than as a result of the creation of such Person as a
Restricted Subsidiary), or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is already a
Restricted Subsidiary).
“Administrative Agent” means Bank of America in its capacity as administrative
agent for the Lenders under any of the Loan Documents, or any successor
administrative agent, and, in the case of fundings, payments, interest rate
selections, fees, assignments, participations and notices relating to the
Singapore Term Loan, the Singapore Agent, in its capacity as administrative
agent with respect to the Singapore Term Loan.
“Administrative Agent’s Office” means the Administrative Agent’s or the
Singapore Agent’s, as applicable, address and, as appropriate, account as set
forth on Schedule 10.02, or such other address or account as the Administrative
Agent may from time to time notify to the Borrowing Agent and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Aggregate USD Revolving Commitments” means the USD Revolving Commitments of all
of the USD Revolving Lenders. As of the Fifth Amendment Effective Date, the
Aggregate USD Revolving Commitments equal $875,000,000.
“Aggregate Multi-Currency Revolving Commitments” means the Multi-Currency
Revolving Commitments of all of the Multi-Currency Revolving Lenders. As of the
Fifth Amendment Effective Date, the Aggregate Multi-Currency Revolving
Commitments equal $300,000,000.


3



--------------------------------------------------------------------------------





“Aggregate Revolving Commitments” means the sum of the Aggregate USD Revolving
Commitments, the Aggregate Multi-Currency Revolving Commitments and the
Aggregate Specified Currency Revolving Commitments.
“Aggregate Specified Currency Revolving Commitments” means the Specified
Currency Revolving Commitments of all of the Specified Currency Revolving
Lenders. As of the Fifth Amendment Effective Date, the Aggregate Specified
Currency Revolving Commitments equal $100,000,000.
“Agreement” means this Credit Agreement.
“All-In Yield” shall mean as to any Indebtedness, the yield thereof, whether in
the form of interest rate, margin, original issue discount, upfront fees, a
LIBOR Rate or a Base Rate floor, or otherwise, in each case, incurred or payable
by the borrower generally to all the lenders of such Indebtedness; provided that
upfront fees and original issue discount shall be equated to interest rate based
upon the lesser of an assumed four year average life to maturity (e.g. 100 basis
points of original issue discount equals 25 basis points of interest rate margin
for a four year average life to maturity) or the remaining life to maturity;
provided, further, that “All-In Yield” shall exclude any structuring, ticking,
unused line, commitment, amendment, underwriting and arranger fees, other
similar fees and other fees not paid generally to all lenders in the primary
syndication or offering of such Indebtedness.
“Alternative Currency” means each of the following currencies: Euro, Sterling
and each other currency (other than Dollars) that is approved in accordance with
Section 1.11; provided that for each Alternative Currency, such requested
currency is an Eligible Currency. For the sake of clarity, “Alternative
Currency” includes the “Specified Currencies”.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C-BA
Issuers, as the case may be, by reference to Bloomberg (or such other publicly
available service for displaying exchange rates), to be the exchange rate for
the purchase of such Alternative Currency with Dollars at approximately 11:00
a.m. on the date two (2) Business Days prior to the date as of which the foreign
exchange computation is made; provided, however, that if no such rate is
available, the “Alternative Currency Equivalent” shall be determined by the
Administrative Agent or the L/C-BA Issuers, as the case may be, using any
reasonable method of determination it deems appropriate (and such determination
shall be conclusive absent manifest error).
“Amendment No. 2” means that certain Amendment No. 2 to Fourth Amended and
Restated Credit Agreement, and Joinder Agreement dated as of October 26, 2016,
among the Borrowers, the Guarantors, the Lenders party thereto, Bank of America,
N.A. as Administrative Agent and Bank of America, N.A., Singapore Branch as
Singapore Agent.
“Amendment No. 2 Effective Date” means October 26, 2016.
“Amendment No. 5” means that certain Amendment No. 5 to Fourth Amended and
Restated Credit Agreement, dated as of July 23, 2019, among the Borrowers party
thereto, the Guarantors party thereto, the Lenders party thereto, Bank of
America, N.A. as Administrative Agent and Bank of America, N.A., Singapore
Branch as Singapore Agent.
“Applicable USD Revolving Percentage” means, with respect to any USD Revolving
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Aggregate USD Revolving Commitments represented by such USD Revolving
Lender’s USD Revolving Commitment at such time. If the commitment


4



--------------------------------------------------------------------------------





of each USD Revolving Lender to make USD Revolving Loans and the obligation of
the L/C-BA Issuers to make L/C-BA Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate USD Revolving Commitments have
expired, then the Applicable USD Revolving Percentage of each USD Revolving
Lender shall be determined based on the Applicable USD Revolving Percentage of
such USD Revolving Lender most recently in effect, giving effect to any
subsequent assignments. The Applicable USD Revolving Percentage of each USD
Revolving Lender as of the Fifth Amendment Effective Date is set forth opposite
the name of such USD Revolving Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such USD Revolving Lender becomes a party hereto,
as applicable.
“Applicable Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.
“Applicable Foreign Obligor Documents” has the meaning specified in Section
5.22(a).
“Applicable Multi-Currency Revolving Percentage” means, with respect to any
Multi-Currency Revolving Lender at any time, the percentage (carried out to the
ninth decimal place) of the Aggregate Multi-Currency Revolving Commitments
represented by such Multi-Currency Revolving Lender’s Multi-Currency Revolving
Commitment at such time. If the commitment of each Multi-Currency Revolving
Lender to make Multi-Currency Revolving Loans has been terminated pursuant to
Section 8.02 or if the Aggregate Multi-Currency Revolving Commitments have
expired, then the Applicable Multi-Currency Revolving Percentage of each
Multi-Currency Revolving Lender shall be determined based on the Applicable
Multi-Currency Revolving Percentage of such Multi-Currency Revolving Lender most
recently in effect, giving effect to any subsequent assignments. The Applicable
Multi-Currency Revolving Percentage of each Multi-Currency Revolving Lender as
of the Fifth Amendment Effective Date is set forth opposite the name of such
Multi-Currency Revolving Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Multi-Currency Revolving Lender becomes a
party hereto, as applicable.
“Applicable Percentage” means (a) in respect of the Domestic Term Loan Facility,
with respect to any Domestic Term Loan Lender at any time, the percentage
(carried out to the ninth decimal place) of the Domestic Term Loan Facility
represented by such Domestic Term Loan Lender’s Pro Rata Share at such time, (b)
in respect of the Singapore Term Loan Facility, with respect to any Singapore
Term Loan Lender at any time, the percentage (carried out to the ninth decimal
place) of the Singapore Term Loan Facility represented by such Singapore Term
Loan Lender’s Pro Rata Share at such time, (c) in respect of the USD Revolving
Credit Facility, with respect to any USD Revolving Lender at any time, such USD
Revolving Lender’s Applicable USD Revolving Percentage, (d) in respect of the
Multi-Currency Revolving Credit Facility, with respect to any Multi-Currency
Revolving Lender at any time, such Multi-Currency Revolving Lender’s Applicable
Multi-Currency Revolving Percentage, and (e) in respect of the Specified
Currency Revolving Credit Facility, with respect to any Specified Currency
Revolving Lender at any time, such Specified Currency Revolving Lender’s
Applicable Specified Currency Revolving Percentage. The Applicable Percentage of
each Lender as of the Fifth Amendment Effective Date in respect of each Facility
is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.
“Applicable Rate” means, at any time, in respect of the Revolving Credit
Facilities, the Domestic Term Loan Facility and the Singapore Term Loan
Facility, the applicable percentage per annum set forth below determined by
reference to the Consolidated Total Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):


5



--------------------------------------------------------------------------------





Applicable Rate
Pricing Level
Consolidated Total Leverage Ratio
Commitment Fee
Eurocurrency Rate Loans/ Standby Letters of Credit
Base Rate Loans
Bankers’ Acceptances
1
< 0.875:1
0.225%
1.50%
0.50%
1.25%
2
≥ 0.875:1 but < 1.625:1
0.225%
1.75%
0.75%
1.50%
3
≥ 1.625:1 but < 2.50:1
0.275%
2.00%
1.00%
1.75%
4
≥ 2.50:1 but < 3.50:1
0.325%
2.25%
1.25%
2.00%
5
≥ 3.50:1
0.375%
2.50%
1.50%
2.25%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the fifth
(5th) Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, however, that (i) if a
Compliance Certificate is not delivered when due in accordance with such
Section, then, Pricing Level 5 shall apply as of the fifth (5th) Business Day
after the date on which such Compliance Certificate was required to have been
delivered and in each case shall remain in effect until the date on which such
Compliance Certificate is delivered and (ii) from the Fifth Amendment Effective
Date to the fifth (5th) Business Day after the date of delivery of the
Compliance Certificate for the fiscal quarter ending June 30, 2019 Pricing Level
2 shall apply. Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Rate for any period shall be
subject to the provisions of Section 2.10(b).
“Applicable Revolving Percentage” means, with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable USD Revolving Percentage,
Applicable Multi-Currency Revolving Percentage or Applicable Specified Currency
Revolving Percentage, as applicable.
“Applicable Specified Currency Revolving Percentage” means, with respect to any
Specified Currency Revolving Lender at any time, the percentage (carried out to
the ninth decimal place) of the Aggregate Specified Currency Revolving
Commitments represented by such Specified Currency Revolving Lender’s Specified
Currency Revolving Commitment at such time. If the commitment of each Specified
Currency Revolving Lender to make Specified Currency Revolving Loans has been
terminated pursuant to Section 8.02 or if the Aggregate Specified Currency
Revolving Commitments have expired, then the Applicable Specified Currency
Revolving Percentage of each Specified Currency Revolving Lender shall be
determined based on the Applicable Specified Currency Revolving Percentage of
such Specified Currency Revolving Lender most recently in effect, giving effect
to any subsequent assignments. The Applicable Specified Currency Revolving
Percentage of each Specified Currency Revolving Lender as of the Fifth Amendment
Effective Date is set forth opposite the name of such Specified Currency
Revolving Lender on Schedule 2.01 or in the Assignment and Assumption pursuant
to which such Specified Currency Revolving Lender becomes a party hereto, as
applicable.
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C-BA Issuer, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.
“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect


6



--------------------------------------------------------------------------------





to the L/C-BA Sublimit, (i) the L/C-BA Issuers and (ii) if any Letters of Credit
or Bankers’ Acceptances have been issued pursuant to Section 2.03, the USD
Revolving Lenders and (c) with respect to the Swing Line Sublimit, (i) the Swing
Line Lender and (ii) if any Swing Line Loans are outstanding pursuant to
Section 2.04(a), the USD Revolving Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Approved Convertible Debt Documents” means each indenture and all other
instruments, agreements, and other documents related to Convertible Debt
Securities or providing for a guarantee of Convertible Debt Securities or other
right in respect thereof that, collectively: (a) except as permitted by clause
(b) of this definition, provide for no amortization, scheduled repayment prior
to maturity, sinking fund, mandatory redemptions, or maturity, in each case,
prior to the date that is ninety-two (92) days after October 26, 2021;
(b) contain no mandatory redemption or offer to purchase other than standard put
rights and/or market conversion triggers for “net share settled convertible
notes”; and (c) if they contain a change of control covenant or change of
control event of default provision that is analogous to clause (a) or (b) of the
definition of “Change of Control”, then such analogous covenant or provision is
not more restrictive than the corresponding clause of the definition of “Change
of Control”.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit F or any other form approved by the Administrative Agent.
“Atlantic Fuel Services” means Atlantic Fuel Services, S.R.L., a Costa Rica
limited liability company.
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
WFS and its Subsidiaries for the fiscal year ended December 31, 2018, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of WFS and its Subsidiaries, including the
notes thereto.
“Available Liquidity” means, at any date of measurement thereof, the sum of
(without duplication) (a) cash, cash equivalents and short term investments, in
each case not subject to any Lien (excluding any Liens created pursuant to the
Collateral Documents), then owned by WFS or Restricted Subsidiaries that would
be reflected on a consolidated balance sheet of such Persons at such time, plus
(b) the amount by which the Aggregate Commitments in effect on such date exceeds
the Total Outstandings, plus (c) amounts available to be borrowed by WFS and its
Restricted Subsidiaries under other credit facilities.
“Availability Period” means, with respect to the Revolving Credit Facilities,
the period from and including the Fifth Amendment Effective Date to the earliest
of (a) the Maturity Date for the Revolving Credit Facilities, (b) the date of
termination in full of the Aggregate Revolving Commitments pursuant to


7



--------------------------------------------------------------------------------





Section 2.06(a), and (c) the date of termination of the commitment of each
Revolving Lender to make Revolving Loans and of the obligation of the L/C-BA
Issuers to make L/C-BA Credit Extensions pursuant to Section 8.02.
“BA Fee” has the meaning specified in Section 2.03(j).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Bank of America Singapore” means Bank of America, N.A., Singapore Branch, and
its successors.
“Bankers’ Acceptance” or “BA” means a Clean BA or an L/C Issued BA. Bankers’
Acceptance may be issued in Dollars or in an Alternative Currency.
“Bankers’ Acceptance Rate” means for any day a fluctuating rate per annum equal
to the rate of interest in effect for such day as publicly announced from time
to time by Bank of America, N.A. as its “bankers’ acceptance rate”. Any change
in such rate announced by Bank of America, N.A. shall take effect at the opening
of business on the day specified in the public announcement of such change.
“Bankers’ Acceptance Request” means the written request for the issuance of
Clean BAs in the form attached hereto as Exhibit C or such other form as may be
approved by the applicable L/C-BA Issuer in its sole discretion.
“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurocurrency Rate plus 1.00%; provided
that if the Base Rate shall be less than 0%, it shall be deemed to be 0%. The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change. If
the Base Rate is being used as an alternate rate of interest pursuant to Section
3.03 hereof, then the Base Rate shall be the greater of clauses (a) and (b)
above and shall be determined without reference to clause (c) above.
“Base Rate Loan” means a Loan that bears interest at the Base Rate.
“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


8



--------------------------------------------------------------------------------





“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“BofA Fee Letter” means the letter agreement dated June 20, 2019, among the
Borrowing Agent, on behalf of the Borrowers, Bank of America, Bank of America
Singapore and BofA Securities.
“BofA Securities” means BofA Securities, Inc. (as successor to Merrill Lynch,
Pierce, Fenner & Smith Incorporated).
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a USD Revolving Borrowing, a Multi-Currency Revolving
Borrowing, a Specified Currency Revolving Borrowing, a Swing Line Borrowing, the
Domestic Term Loan Borrowing or the Singapore Term Loan Borrowing, as the
context may require.
“Borrowing Agent” means WFS in its capacity as Borrowing Agent hereunder
pursuant to Section 2.18.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;
(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;
(c)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and
(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency;


9



--------------------------------------------------------------------------------





provided that when such term is used in connection with the Singapore Term Loan
Facility, it shall also mean any day other than a Saturday, Sunday or any other
day on which commercial banks are authorized to close under the Laws of, or are
in fact closed in, Singapore or Hong Kong.
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital assets in accordance with GAAP.
“Capital Lease” means a lease that meets one or more of the following criteria:
(a) the lease term is greater than 75% of the property’s estimated economic
life; (b) the lease contains an option to purchase the property for less than
fair market value; (c) ownership of the property is transferred to the lessee at
the end of the lease term; or (d) the present value of the lease payments
exceeds 90% of the fair market value of the property.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, one or more
of the L/C-BA Issuers or the Swing Line Lender (as applicable) and the USD
Revolving Lenders, as collateral for L/C-BA Obligations, Obligations in respect
of Swing Line Loans, or obligations of USD Revolving Lenders to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances or, if the L/C-BA Issuers or the Swing Line Lender
benefitting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to (a) the Administrative Agent and (b) the applicable
L/C-BA Issuers or the Swing Line Lender (as applicable). “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.
“Cash Management Agreement” means any agreement that is not prohibited by the
terms of this Agreement to provide cash management services, including treasury,
depository, overdraft, credit or debit card, electronic funds transfer and other
cash management arrangements.
“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Loan Party, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Cash Management Agreement with a Loan Party, in each case, in its capacity as
a party to such Cash Management Agreement.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)


10



--------------------------------------------------------------------------------





becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of WFS entitled to vote for
members of the board of directors or equivalent governing body of WFS on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or
(b)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of WFS cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
“Clean Bankers’ Acceptance” or “Clean BA” means a negotiable time draft drawn on
and accepted by the applicable L/C-BA Issuer pursuant to Section 2.03(a) to
finance the purchase of fuel or freight expenses in connection with the shipment
of fuel or to finance insurance, port charges or advances on purchases of fuel.
“Closing Date” means October 10, 2013.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means all property of the Loan Parties that is, or is intended
under the terms of the Collateral Documents, to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties, including
without limitation, all Cash Collateral, as collateral security for the
Obligations.
“Collateral Documents” means, collectively, the Pledge Agreement (and each
Pledge Joinder Agreement), the Notice of Negative Pledge Agreement, any
agreement creating or perfecting rights in Cash Collateral posted by or on
behalf of the Borrowers pursuant to the provisions of Section 2.15 of this
Agreement, and each of the other agreements, instruments, documents,
certificates, or financing statements that creates, perfects or protects, or
purports to create, perfect or protect a Lien in favor of the Administrative
Agent for the benefit of the Secured Parties in any Collateral.
“Commitment” means a Domestic Term Loan Commitment, a Singapore Term Loan
Commitment, a USD Revolving Commitment, a Multi-Currency Revolving Commitment or
a Specified Currency Revolving Commitment, as the context may require.
“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A-1, with respect to USD Revolving Loans, Multi-Currency
Revolving Loans, Specified Currency Revolving Loans and the Domestic Term Loans
and in the form of Exhibit A-2, with respect to Singapore Term Loans, in each
case, or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrowing Agent or WFS Singapore, as
applicable.


11



--------------------------------------------------------------------------------





“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Asset Coverage Amount” means, on any date of measurement, an
amount equal to the total of (a) the net book value of all accounts receivable
of WFS and its Restricted Subsidiaries on a consolidated basis as of such date,
other than accounts receivable that are subject to a Lien permitted under
Section 7.01(l) to secure Indebtedness incurred pursuant to Section 7.03(f)(ii),
plus (b) the net book value of all inventory of WFS and its Restricted
Subsidiaries on a consolidated basis as of such date, plus (c) the net book
value of all fixed assets of WFS and its Restricted Subsidiaries on a
consolidated basis as of such date plus (d) the amount, if any, by which the
aggregate cash, cash equivalents and short term investments, in each case not
subject to any Lien (excluding any Liens created pursuant to the Collateral
Documents), then owned by WFS or Restricted Subsidiaries that would be reflected
on a consolidated balance sheet of such Persons at such time exceed $15,000,000.
“Consolidated Asset Coverage Ratio” means, on any date of measurement the ratio
of (a) the Consolidated Asset Coverage Amount as of such date to (b) the sum of
(i) Consolidated Funded Indebtedness (excluding (A) the undrawn amount of all
standby letters of credit and (B) the outstanding amount of Indebtedness
incurred pursuant to Section 7.03(f)(ii) to the extent such Indebtedness is
secured only by Liens permitted under Section 7.01(l)) as of such date plus
(ii) sixty-five percent (65%) of accounts payable of WFS and its Restricted
Subsidiaries on a consolidated basis as of such date.
“Consolidated EBITDA” means, for any period, for WFS and its Restricted
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
WFS and its Restricted Subsidiaries for such period, (iii) depreciation and
amortization expense for such period, (iv) other non-recurring expenses of WFS
and its Restricted Subsidiaries reducing such Consolidated Net Income which do
not represent a cash item in such period or any future period, and (v) other
non-recurring cash expenses (including severance costs) of WFS and its
Restricted Subsidiaries incurred in any fiscal quarter (but without duplication
of any amounts included as Pro Forma Costs Savings), in each case to the extent
reducing Consolidated Net Income, publicly disclosed and set forth in reasonable
detail in the Compliance Certificate for such period; provided that the expenses
described in this clause (v) shall only be permitted to be added to Consolidated
Net Income for such period to the extent such expenses collectively do not
increase Consolidated EBITDA (measured before giving effect to this clause (v))
by more than 15% with respect to the period ending December 31, 2017, or 10%
with respect to each period thereafter; and minus (b) the following to the
extent included in calculating such Consolidated Net Income: (i) Federal, state,
local and foreign income tax credits of WFS and its Restricted Subsidiaries for
such period and (ii) all non-cash items increasing Consolidated Net Income for
such period; provided, that, (x) any period that includes a Permitted
Acquisition or Material Disposition such calculation shall be subject to the
adjustments set forth in Section 1.08; provided that the amount of Pro Forma
Cost Savings included in such calculation shall only be permitted to the extent
that such amount does not increase Consolidated EBITDA (measured before giving
effect to such Pro Forma Cost Savings) by more than 10% and no item included in
Pro Forma Cost Savings shall be duplicative of any expense included in clause
(v) above and (y) “Consolidated EBITDA” for any


12



--------------------------------------------------------------------------------





such period shall include the aggregate amount of cash actually distributed by
any Unrestricted Subsidiary to WFS or any of its Restricted Subsidiaries during
such period.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
WFS and its Restricted Subsidiaries on a consolidated basis, the sum of, without
duplication, (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Loans and L/C-BA Borrowings
hereunder) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) all purchase money Indebtedness,
(c) all obligations, direct or contingent arising under standby letters of
credit, bankers’ acceptances and bank guaranties, (d) all obligations in respect
of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business), (e) Attributable
Indebtedness in respect of Capital Leases and Synthetic Lease Obligations,
(f) without duplication, all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (e) above of Persons other than
WFS or any Restricted Subsidiary, and (g) all Indebtedness of the types referred
to in clauses (a) through (f) above of any partnership or joint venture (other
than a joint venture that is itself a corporation or limited liability company)
in which WFS or a Restricted Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to WFS or such
Restricted Subsidiary; provided that “Consolidated Funded Indebtedness” shall
not include the obligations of WFS with respect to the WFS Working Capital
Guarantee.
“Consolidated Interest Charges” means, for any period, for WFS and its
Restricted Subsidiaries on a consolidated basis, interest expense in accordance
with GAAP.
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date minus Capital Expenditures for such period to
(b) net cash Consolidated Interest Charges for the period of the four prior
fiscal quarters ending on such date; provided, that, during any period that
includes an Acquisition or Material Disposition such calculation shall be
subject to the adjustments set forth in Section 1.08.
“Consolidated Net Income” means, for any period, for WFS and its Restricted
Subsidiaries on a consolidated basis, the net income of WFS and its Restricted
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.
“Consolidated Senior Leverage Ratio” means, as of any date of determination, the
ratio of (a) (i) Consolidated Funded Indebtedness as of such date minus (ii) all
Subordinated Debt as of such date minus (iii) all unrestricted cash, cash
equivalents and short term investments of WFS and its Restricted Subsidiaries,
in each case not subject to any Lien (excluding any Liens created pursuant to
the Collateral Documents) in excess of $25,000,000 as of such date, with the
total amount included under this clause (iii) not to exceed $225,000,000 as of
any date of determination to (b) Consolidated EBITDA for the period of the four
fiscal quarters most recently ended as of such date; provided, that, during any
period that includes an Acquisition or Material Disposition such calculation
shall be subject to the adjustments set forth in Section 1.08; provided further,
that, for purposes of calculating the Consolidated Senior Leverage Ratio, the
lesser of (i) $400,000,000 and (ii) the outstanding face amount of standby
letters of credit issued for the account of WFS and its Restricted Subsidiaries
as of such date shall be excluded from Consolidated Funded Indebtedness.
“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) (i) Consolidated Funded Indebtedness as of such date minus (ii) all
unrestricted cash, cash equivalents and short term investments of WFS and its
Restricted Subsidiaries, in each case not subject to any Lien (excluding any
Liens created pursuant to the Collateral Documents) in excess of $25,000,000 as
of such


13



--------------------------------------------------------------------------------





date, with the total amount included under this clause (ii) not to exceed
$225,000,000 as of any date of determination to (b) Consolidated EBITDA for the
period of the four fiscal quarters most recently ended as of such date;
provided, that, during any period that includes an Acquisition or Material
Disposition such calculation shall be subject to the adjustments set forth in
Section 1.08; provided further, that, for purposes of calculating the
Consolidated Total Leverage Ratio, the lesser of (i) $400,000,000 and (ii) the
outstanding face amount of standby letters of credit issued for the account of
WFS and its Restricted Subsidiaries as of such date shall be excluded from
Consolidated Funded Indebtedness.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convertible Debt Security” means any debt security the terms of which provide
for the conversion thereof into Equity Interests, cash or a combination of
Equity Interests and cash, to the extent such debt security has not, as of any
applicable date of determination, been so converted.
“Counterparty” means any financial institution (or any of its affiliates) with
which WFS or any of its Subsidiaries purchases and sells fuel and related
products and/or enters into Swap Contracts.
“Covered Entity” has the meaning specified in Section 10.19(b).
“Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C-BA Credit Extension.
“Danish Krone” and “DKK” means the lawful currency of Denmark, Greenland and the
Faroe Islands.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, judicial management, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief Laws of the United States
or other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees and BA Fees, an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2%
per annum; provided, however, that with respect to a Eurocurrency Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, (b) when
used with respect to Letter of Credit Fees, a rate equal to the Applicable Rate
plus 2% per annum and (c) when used with respect to BA Fees, a rate equal to the
Bankers’ Acceptance Rate plus the Applicable Rate plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or, in the case
of any USD Revolving Lender, its participations in respect of Letters of Credit,


14



--------------------------------------------------------------------------------





Bankers’ Acceptances or Swing Line Loans, within three Business Days of the date
required to be funded by it hereunder unless (x) such failure has been cured or
(y) such Lender notifies the Administrative Agent and any Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) has notified any Borrower, the Administrative Agent
or any other Lender that it does not intend to comply with its funding
obligations hereunder or has made a public statement to that effect with respect
to its funding obligations hereunder or generally under other agreements in
which it commits to extend credit (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after request by the
Administrative Agent, to confirm in a manner reasonably satisfactory to the
Administrative Agent that it will comply with its funding obligations (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrowing Agent), or (d) has, or has a direct or indirect parent company
that has, other than via an Undisclosed Administration, (i) become the subject
of a proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) become the subject of a Bail-In Action; provided that
such Lender shall not be a Defaulting Lender solely by virtue of the control of
or any ownership or acquisition of any equity interest in that Lender (or any
direct or indirect parent company thereof) by a Governmental Authority.
“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.
“Designated Borrower Notice” has the meaning specified in Section 2.19.
“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.19.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Direct Foreign Subsidiary” means a Foreign Subsidiary a majority of whose
Voting Securities, or a majority of whose Subsidiary Securities, are directly
owned by WFS or a Domestic Subsidiary of WFS that is a Guarantor.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; for the avoidance of doubt, “Disposition” shall not
include Equity Issuances.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in an Alternative Currency, the equivalent of such amount in Dollars
determined by using the rate of exchange for the purchase of Dollars with the
Alternative Currency last provided (either by publication or otherwise provided
to the Administrative Agent or the applicable L/C-BA Issuer, as applicable) by
the applicable Bloomberg source (or such other publicly available source for
displaying exchange rates) on date that is two (2) Business Days immediately
preceding the date of determination (or if such service ceases to be available
or ceases to provide such rate of exchange,


15



--------------------------------------------------------------------------------





the equivalent of such amount in Dollars as determined by the Administrative
Agent or the applicable L/C-BA Issuer, as applicable using any reasonable method
of determination it deems appropriate) and (c) if such amount is denominated in
any other currency, the equivalent of such amount in Dollars as determined by
the Administrative Agent or the applicable L/C-BA Issuer, as applicable, using
any reasonable method of determination it deems appropriate. Any determination
by the Administrative Agent or the applicable L/C-BA Issuer pursuant to clauses
(b) or (c) above shall be conclusive absent manifest error.
“Domestic Designated Borrower” means a Designated Borrower that is a Domestic
Subsidiary.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“Domestic Term Loan” means an advance made by any Domestic Term Loan Lender
under the Domestic Term Loan Facility.
“Domestic Term Loan Borrowing” means, collectively, the borrowing continued or
funded on the Fifth Amendment Effective Date by the Domestic Term Loan Lenders
pursuant to Section 2.01(a)(i) consisting of simultaneous Domestic Term Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period.
“Domestic Term Loan Commitment” means, as to each Domestic Term Loan Lender (as
of the Fifth Amendment Effective Date), its obligation to make or continue a
Domestic Term Loan to WFS pursuant to Section 2.01(a)(i) in the principal amount
set forth opposite such Domestic Term Loan Lender’s name on Schedule 2.01 under
the caption “Domestic Term Loan Commitment.”
“Domestic Term Loan Facility” means the facility described in Section 2.01(a)(i)
providing for the making or continuing of Domestic Term Loans to WFS by the
Domestic Term Loan Lenders on the Fifth Amendment Effective Date in the
aggregate principal amount of $480,000,000.
“Domestic Term Loan Increase” has the meaning specified in Section 2.14.
“Domestic Term Loan Lender” means, at any time, any Lender that holds Domestic
Term Loans at such time.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


16



--------------------------------------------------------------------------------





“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Appropriate Lenders in such market and as to
which a Dollar Equivalent may be readily calculated. If, after the designation
by the Appropriate Lenders of any currency as an Alternative Currency, any
change in currency controls or exchange regulations or any change in the
national or international financial, political or economic conditions are
imposed in the country in which such currency is issued, result in, in the
reasonable opinion of the Administrative Agent, the Required Multi-Currency
Revolving Lenders or the Required Specified Currency Revolving Lenders (as
applicable) (in the case of any Loans to be denominated in an Alternative
Currency) or the L/C-BA Issuers (in the case of any Letter of Credit to be
denominated in an Alternative Currency), (a) such currency no longer being
readily available, freely transferable and convertible into Dollars, (b) a
Dollar Equivalent is no longer readily calculable with respect to such currency,
(c) providing such currency is impracticable for the Appropriate Lenders or
(d) such currency no longer being a currency in which the Required
Multi-Currency Revolving Lenders or the Required Specified Currency Revolving
Lenders (as applicable) are willing to make such Credit Extensions (each of
clauses (a), (b), (c), and (d) a “Disqualifying Event”), then the Administrative
Agent shall promptly notify the Appropriate Lenders and the Borrowing Agent, and
such country’s currency shall no longer be an Alternative Currency until such
time as the Disqualifying Event(s) no longer exist. Within five (5) Business
Days after receipt of such notice from the Administrative Agent, the Borrowers
shall convert all Loans in such currency to which the Disqualifying Event
applies into the Dollar Equivalent of Loans in Dollars, or if conversion is
prohibited by applicable Law, repay such Loans, subject to the other terms
contained herein.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower, any other Loan Party or any of their
respective Subsidiaries (other than an Unrestricted Subsidiary) directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person


17



--------------------------------------------------------------------------------





(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.
“Equity Issuance” means, any issuance by any Loan Party or any Restricted
Subsidiary to any Person of its Equity Interests, other than (a) any issuance of
its Equity Interests pursuant to the exercise of options or warrants, (b) any
issuance of its Equity Interests pursuant to the conversion of any debt
securities to equity or the conversion of any class of equity securities to any
other class of equity securities, (c) any issuance of options or warrants
relating to its Equity Interests, and (d) any issuance by WFS of its Equity
Interests as consideration for a Permitted Acquisition.  The term “Equity
Issuance” shall not be deemed to include any Disposition.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrowers within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrowers or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrowers or any ERISA
Affiliate from a Multiemployer Plan; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA; or (h) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the Borrowers or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” and “€” mean the single currency of the Participating Member States.
“Eurocurrency Rate” means:
(a) for any Interest Period, with respect to any Credit Extension:
(i)    denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate for
Dollars) for a period equal in length to such Interest Period (“LIBOR”) as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, on the Rate Determination Date, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;


18



--------------------------------------------------------------------------------





(ii)    denominated in Danish Krone, the rate per annum equal to the Copenhagen
Interbank Offered Rate (“CIBOR”) or a comparable or successor rate, which rate
is approved by the Administrative Agent as currently published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at or about 11:00 a.m. (Copenhagen, Denmark time) on the Rate
Determination Date with a term equivalent to such Interest Period;
(iii)    denominated in Mexican Pesos, the rate per annum equal to the
Interbanking Equilibrium Interest Rate (“TIIE”), or a comparable or successor
rate which rate is approved by the Administrative Agent, as published by Banco
de Mexico in the Federation’s Official Gazette (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at or about 2:00 p.m. (Mexico City,
Mexico time) on the Rate Determination Date with a term equivalent to such
Interest Period; or
(iv)    with respect to a Credit Extension denominated in any other Non-LIBOR
Quoted Currency, the rate per annum as designated with respect to such
Alternative Currency at the time such Alternative Currency is approved by the
Administrative Agent and the Lenders pursuant to Section 1.11(a);
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;
provided that (i) if the Eurocurrency Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement (including the calculation
of the Base Rate in accordance with clause (b) above and the definition thereof)
and (ii) to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.” Eurocurrency Rate Loans may
be denominated in Dollars or in an Alternative Currency. All Loans denominated
in an Alternative Currency must be Eurocurrency Rate Loans.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to the Guaranty and any other “keepwell, support
or other agreement” for the benefit of such Loan Party and any and all
guarantees of such Loan Party’s Swap Obligations by other Loan Parties) at the
time the Guaranty of such Loan Party, or a grant by such Loan Party of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.


19



--------------------------------------------------------------------------------





“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C-BA Issuer or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) taxes imposed or
assessed on or measured by its net income (however denominated), and franchise
taxes imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed or
assessed by any other jurisdiction in which any Borrower is located, (c) any
backup withholding tax that is required by the Code to be withheld from amounts
payable to a Lender that has failed to comply with clause (A) of
Section 3.01(e)(ii), (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrowers under Section 10.13), (i) any United
States withholding tax that is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or (ii) any
withholding tax that is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrowers with respect to
such withholding tax pursuant to Section 3.01(a) or (c), (e) any Taxes imposed
on any “withholdable payment” payable to such recipient as a result of the
failure of such recipient (or the failure of any other Person if such failure
would trigger a failure by such recipient) to satisfy the applicable
requirements as set forth in FATCA or to comply with Section 3.01(e)(iii), (f)
in the case of a Singapore Term Loan Lender (other than an assignee pursuant to
a request by the Borrowers under Section 10.13), (i) any Singapore withholding
tax that is required to be imposed or assessed on amounts payable to such
Singapore Term Loan Lender pursuant to the laws in force at the time such
Singapore Term Loan Lender becomes a party hereto, (ii) any Singapore
withholding tax that is attributable to such Singapore Term Loan Lender’s
failure to comply with clause (c) of Section 3.01(e)(i) and (iii) any Singapore
withholding tax if the Singapore Term Loan Lender’s applicable lending office is
not Singapore, and (g) Other Connection Taxes. Notwithstanding anything to the
contrary contained in this definition, “Excluded Taxes” shall not include any
withholding tax imposed at any time on payments made by or on behalf of a
Foreign Designated Borrower to any Lender hereunder or under any other Loan
Document, provided that such Lender shall have complied with Section 3.01(e).
“Existing Credit Agreement” has the meaning specified in the Recitals hereto.
“Existing Letters of Credit” means the Letters of Credit set forth on
Schedule 1.02.
“Existing Loan Documents” has the meaning specified in Section 1.01(b).
“Extraordinary Receipt” means proceeds of insurance (other than proceeds of (a)
business interruption insurance to the extent such proceeds constitute
compensation for lost earnings and (b) liability insurance) or condemnation
awards (and payments in lieu thereof).
“Facility” means the Domestic Term Loan Facility, the Singapore Term Loan
Facility, the USD Revolving Credit Facility, the Multi-Currency Revolving Credit
Facility or the Specified Currency Revolving Credit Facility, as the context may
require.
“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Borrowers shall have permanently terminated the
credit facilities provided hereunder by final payment in full of all Outstanding
Amounts, together with all accrued and unpaid interest and fees thereon, other
than (i) the undrawn portion of Letters of Credit, (ii) the aggregate face
amount of all outstanding Bankers’ Acceptances and (iii) all Letter of Credit
Fees and BA Fees relating thereto accruing after such date (which


20



--------------------------------------------------------------------------------





fees shall be payable solely for the account of the applicable L/C-BA Issuers
and shall be computed (based on interest rates and the Applicable Rates then in
effect) on such undrawn amounts to the respective expiry dates of the Letters of
Credit and on such aggregate face amount of Bankers’ Acceptances to the
respective maturity dates thereof), that have, in each case, been fully Cash
Collateralized or as to which other arrangements with respect thereto
satisfactory to the Administrative Agent and the applicable L/C-BA Issuers shall
have been made; (b) all Commitments shall have terminated or expired; (c) the
obligations and liabilities of the Borrowers and each other Loan Party under all
Secured Cash Management Agreements and Secured Hedge Agreements shall have been
fully, finally and irrevocably paid and satisfied in full and the Secured Cash
Management Agreements and Secured Hedge Agreements shall have expired or been
terminated, or other arrangements satisfactory to the counterparties shall have
been made with respect thereto; and (d) the Borrowers and each other Loan Party
shall have fully, finally and irrevocably paid and satisfied in full all of
their other respective obligations and liabilities arising under the Loan
Documents, including with respect to the Borrowers and the Obligations (except
for future obligations consisting of continuing indemnities and other contingent
Obligations of any Borrower or any other Loan Party that may be owing to the
Administrative Agent, any of its Related Parties or any Lender pursuant to the
Loan Documents and expressly survive termination of the Credit Agreement or any
other Loan Document).
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Fee Letter” means each of the BofA Fee Letter or any other fee letter that may
be entered into between the Borrowing Agent and a Joint Lead Arranger,
collectively, the “Fee Letters.”
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
“Fifth Amendment Effective Date” means July 23, 2019.
“Foreign Designated Borrower” means a Designated Borrower that is a Foreign
Subsidiary.
“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the relevant Borrower is resident for tax
purposes (including such a Lender when acting in the capacity of an L/C-BA
Issuer). For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Foreign Obligation Provider” shall have the meaning set forth in the definition
of “Foreign Subsidiary Secured Obligations”.


21



--------------------------------------------------------------------------------





“Foreign Obligation Loan Documents” means all legal documentation entered into
between the applicable Foreign Subsidiary and the Foreign Obligation Provider in
connection with the Foreign Subsidiary Secured Obligations.
“Foreign Subsidiary” means a Subsidiary other than a Domestic Subsidiary.
“Foreign Subsidiary Secured Obligations” means all unpaid principal of, accrued
and unpaid interest and fees and reimbursement obligations, and all expenses,
reimbursements, indemnities and other obligations under or with respect to, any
loans, letters of credit, acceptances, guarantees, overdraft facilities, other
credit extensions or accommodations or similar obligations owing by any Foreign
Subsidiary to Bank of America or any office, branch or Affiliate of Bank of
America (each, a “Foreign Obligation Provider”).
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
USD Revolving Lender, (a) with respect to the applicable L/C-BA Issuer, such
Defaulting Lender’s Applicable USD Revolving Percentage of the outstanding
L/C-BA Obligations other than L/C-BA Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other USD Revolving
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable USD
Revolving Percentage of Swing Line Loans other than Swing Line Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
USD Revolving Lenders or Cash Collateralized in accordance with the terms
hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied; provided, that, references to
GAAP in this Agreement shall not be interpreted to require or permit any
Unrestricted Subsidiary to be consolidated with WFS and its Subsidiaries in the
calculation of financial covenants set forth in Section 7.11 or any other
provision in this Agreement.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the


22



--------------------------------------------------------------------------------





primary obligor so as to enable the primary obligor to pay such Indebtedness or
other obligation, or (iv) entered into for the purpose of assuring in any other
manner the obligee in respect of such Indebtedness or other obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.
“Guarantor” means WFS, each other Subsidiary of WFS party to the Guaranty as a
guarantor as of the Fifth Amendment Effective Date (for so long as it remains a
party to the Guaranty) and each other Subsidiary that becomes a Guarantor
pursuant to Section 6.12, collectively, the “Guarantors.”
“Guaranty” means the Third Amended and Restated Guaranty dated as of the date
hereof made by the Guarantors in favor of the Administrative Agent on behalf of
the Secured Parties, substantially in the form of Exhibit H, as supplemented
from time to time by execution and delivery of Guaranty Joinder Agreements
pursuant to Section 6.12.
“Guaranty Joinder Agreement” means each Guaranty Joinder Agreement,
substantially in the form thereof attached to the Guaranty, executed and
delivered by a Restricted Subsidiary to the Administrative Agent pursuant to
Section 6.12.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Bank” means any Person that, (a) at the time it enters into a Swap
Contract not prohibited by the terms of this Agreement, is a Lender or an
Affiliate of a Lender, or (b) at the time it (or its Affiliate) becomes a
Lender, is a party to a Swap Contract not prohibited by the terms of this
Agreement, in each case, in its capacity as a party to such Swap Contract.
“Increase Effective Date” has the meaning specified in Section 2.14.
“Incremental Facilities Limit” means, with respect to any proposed Incremental
Increases under Section 2.14, an amount equal to the sum of (a) the amount of
Incremental Increases that would cause the Consolidated Senior Leverage Ratio as
of the last day of the most recently ended fiscal quarter of WFS prior to the
incurrence of such Incremental Increases (or in the case of any Incremental Term
Loans, the proceeds of which will finance a Limited Condition Transaction, the
date determined pursuant to Section 1.13) for which financial statements have
been delivered to the Administrative Agent hereunder, calculated on a pro forma
basis after giving effect to the incurrence of such Incremental Increases and
any Limited Condition Transaction to be consummated using the proceeds of an
Incremental Increase consisting of Incremental Term Loans and assuming that the
proposed Incremental Increases are fully drawn at such time and after giving
effect to any acquisition in connection therewith and all other appropriate pro
forma adjustments (but excluding the cash proceeds of any such Incremental
Increases for netting purposes), not to exceed 2.50 to 1.00, plus (b)
$200,000,000 less the total aggregate initial principal amount (as of the date
of incurrence thereof) of all Incremental Increases previously incurred under
this clause (b) after the Fifth Amendment Effective Date. Unless the Borrowing
Agent otherwise notifies the Administrative Agent, if all or any portion


23



--------------------------------------------------------------------------------





of any Incremental Increases would be permitted under clause (a) above on the
applicable date of incurrence, such Incremental Increases (or the relevant
portion thereof) shall be deemed to have been incurred in reliance on clause (a)
above prior to the utilization of any amount available under clause (b) above.
“Incremental Facility Amendment” has the meaning specified in Section 2.14.
“Incremental Increases” has the meaning specified in Section 2.14.
“Incremental Lender” has the meaning specified in Section 2.14.
“Incremental Revolving Commitment” has the meaning specified in Section 2.14.
“Incremental Term Loan” has the meaning specified in Section 2.14.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 90 days);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    Capital Leases and Synthetic Lease Obligations;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Capital Lease or


24



--------------------------------------------------------------------------------





Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Intercreditor Agreement” means an intercreditor and/or subordination agreement
to be entered into with the Senior Note Holders, such agreement to be in form
and substance satisfactory to the Administrative Agent (on behalf of the Secured
Parties) in its sole discretion.
“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurocurrency Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan (including a
Swing Line Loan), the last Business Day of each March, June, September and
December and the Maturity Date of the Facility under which such Loan was made
(with Swing Line Loans being deemed made under the USD Revolving Credit Facility
for purposes of this definition).
“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one, two, three or
six months thereafter (or in the case of a Eurocurrency Rate Loan denominated in
Mexican Pesos, twenty-eight (28), ninety-one (91) or one hundred eighty-two
(182) days) (in each case, subject to availability for the interest rate
applicable to the relevant currency), as selected by the Borrowing Agent in its
Committed Loan Notice, or such other period that is twelve months or less
requested by the Borrowing Agent and consented to by all the Appropriate
Lenders; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;
(ii)    any Interest Period pertaining to a Eurocurrency Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(iii)    no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant


25



--------------------------------------------------------------------------------





compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“IP Rights” has the meaning specified in Section 5.18.
“IRC” means IRC Oil Technics, Inc., a Delaware corporation.
“IRS” means the United States Internal Revenue Service.
“ISP” means the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time).
“Issuer Documents” means (i) with respect to any Letter of Credit or Acceptance
Credit, the Letter of Credit Application, and any other document, agreement and
instrument entered into by any L/C-BA Issuer and the Borrowing Agent, any
Borrower or any Restricted Subsidiary in favor of such L/C-BA Issuer and
relating to such Letter of Credit or Acceptance Credit, and (ii) with respect to
any Clean BA, the Bankers’ Acceptance Request made by the Borrowing Agent to any
L/C-BA Issuer relating to such Clean BA.
“Joint Lead Arranger” means each of BofA Securities, JPMorgan Chase Bank, N.A.,
SunTrust Robinson Humphrey, Inc., TD Bank, N.A., HSBC Bank USA, National
Association, and Wells Fargo Securities, LLC, in each case, in its capacity as a
joint lead arranger and a joint bookrunner, collectively, the “Joint Lead
Arrangers.”
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C-BA Advance” means, with respect to each USD Revolving Lender, such USD
Revolving Lender’s funding of its participation in any L/C-BA Borrowing in
accordance with its Applicable USD Revolving Percentage.
“L/C-BA Borrowing” means an extension of credit resulting from (i) a drawing
under any Letter of Credit (other than an Acceptance Credit) or (ii) a payment
of a Bankers’ Acceptance upon presentation, in each case, which has not been
either (x) reimbursed on the date when made or (y) refinanced as a USD Revolving
Borrowing.
“L/C-BA Commitment” means, with respect to each L/C-BA Issuer, the commitment of
such L/C-BA Issuer to issue Letters of Credit and Bankers’ Acceptances
hereunder. The initial amount of each L/C-BA Issuer’s L/C-BA Commitment is set
forth on Schedule 2.01, or if an L/C-BA Issuer has entered into an Assignment
and Assumption or has otherwise assumed an L/C-BA Commitment after the Fifth
Amendment Effective Date, the amount set forth for such L/C-BA Issuer as its
L/C-BA Commitment in the Register maintained by the Administrative Agent. The
L/C-BA Commitment of an L/C-BA Issuer may be modified from time to time by
agreement between such L/C-BA Issuer and the Borrowing Agent, and notified to
the Administrative Agent.


26



--------------------------------------------------------------------------------





“L/C-BA Credit Extension” means, with respect to any Letter of Credit or
Bankers’ Acceptance, the issuance thereof or, in the case of Letters of Credit,
the extension of the expiry date thereof, or the renewal or increase of the
amount thereof.
“L/C-BA Issuer” means with respect to a particular Letter of Credit or Bankers’
Acceptance, (a) Bank of America, through itself or through one of its designated
Affiliates or branch offices, in its capacity as issuer of Letters of Credit and
Bankers’ Acceptances hereunder, or any successor issuer or issuers of Letters of
Credit and/or Bankers’ Acceptances hereunder, (b) such other Lender selected by
the Borrowing Agent in consultation with the Administrative Agent from time to
time to issue such Letter of Credit or Bankers’ Acceptance (provided that no
Lender shall be required to become an L/C-BA Issuer pursuant to this clause (b)
without such Lender’s consent), or any successor issuer thereof or (c) any
Lender selected by the Borrowing Agent (with the prior consent of the
Administrative Agent) to replace a Lender who is a Defaulting Lender at the time
of such Lender’s appointment as an L/C-BA Issuer (provided that no Lender shall
be required to become an L/C-BA Issuer pursuant to this clause (c) without such
Lender’s consent), or any successor issuer thereof.
“L/C-BA Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
sum of the maximum aggregate amount which is, or at any time thereafter may
become, payable by the L/C-BA Issuers under all then-outstanding Bankers’
Acceptances, plus the aggregate of all Unreimbursed Amounts, including all
L/C-BA Borrowings. For purposes of computing the amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.07. For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.
“L/C-BA Sublimit” means an amount equal to the lesser of (a) $400,000,000 and
(b) the USD Revolving Credit Facility; provided that each L/C-BA Issuer’s L/C-BA
Sublimit shall not exceed its L/C-BA Commitment. The L/C-BA Sublimit is part of,
and not in addition to, the Aggregate USD Revolving Commitments.
“L/C Issued BA” means a negotiable time draft, drawn by the beneficiary under an
Acceptance Credit and accepted by the applicable L/C-BA Issuer under
presentation of documents by the beneficiary of an Acceptance Credit pursuant to
Section 2.03 hereof, in the standard form for bankers’ acceptances of such
L/C-BA Issuer.
“Lender” has the meaning specified in the introductory paragraph hereto, and, as
the context requires, includes the Swing Line Lender.
“Lending Office” means, as to the Administrative Agent, any L/C-BA Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Borrowing Agent and the Administrative Agent; which
office may include any Affiliate of such Person or any domestic or foreign
branch of such Person or such Affiliate.
“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit (including an Acceptance Credit) or a standby letter of credit. Letters
of Credit may be issued in Dollars or in an Alternative Currency.


27



--------------------------------------------------------------------------------





“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C-BA Issuer and, in the case of any Acceptance Credit, shall
include the related Acceptance Documents.
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.
“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
Sterling; Yen; and Swiss Franc in each case as long as there is a published
LIBOR rate with respect thereto.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).
“LIBOR Successor Rate Conforming Changes” has the meaning specified in Section
3.03(c).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Limited Condition Transaction” means any Acquisition or other Investment or
similar transaction (whether by merger, amalgamation, consolidation or other
business combination or the acquisition of Equity Interests or otherwise) that
(a) is not prohibited hereunder, (b) is financed in whole or in part with a
substantially concurrent incurrence of Incremental Term Loans, and (c) is not
conditioned on the availability of, or on obtaining, third-party financing.
“Loan” means an extension of credit by a Lender to any Borrower under Article II
in the form of a Term Loan, a USD Revolving Loan, a Multi-Currency Revolving
Loan, a Specified Currency Revolving Loan or a Swing Line Loan.
“Loan Documents” means this Agreement, the Notes (if any), each Issuer Document,
the Fee Letters, the Guaranty (including each Guaranty Joinder Agreement), the
Collateral Documents, the Intercreditor Agreement (if any), the Subordination
Agreements (if any), and all other instruments, documents or agreements
heretofore or hereafter executed or delivered by a Loan Party to or in favor of
the Administrative Agent or any Lender in connection with the Loans made and
transactions contemplated by any of the foregoing, in each case, as amended,
restated, supplemented or otherwise modified from time to time.
“Loan Parties” means, collectively, each Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Mandatory Cost” means any amount incurred periodically by any Multi-Currency
Revolving Lender or Specified Currency Revolving Lender, during the term of the
applicable Facility, which constitutes


28



--------------------------------------------------------------------------------





fees, costs or charges imposed on lenders generally in the jurisdiction in which
such Lender is domiciled, subject to regulation, or has its Lending Office by
any Governmental Authority.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, assets, business, liabilities (actual or
contingent), condition (financial or otherwise) of WFS and its Restricted
Subsidiaries taken as a whole; (b) a material impairment of the ability of the
Loan Parties to perform their obligations under the Loan Documents; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability of the Loan Documents.
“Material Contract” means with respect to any Person, each contract that would
be required to be disclosed as a material contract or a material definitive
agreement pursuant to SEC regulations.
“Material Disposition” means any Disposition consummated after the Fifth
Amendment Effective Date of (i) all or substantially all of a line of business
or (ii) all of the Equity Interests of a Person, in each case, involving
aggregate consideration in excess of $50,000,000.
“Material Subsidiary” means a Subsidiary whose aggregate book value of assets
(including Equity Interests in other Subsidiaries but excluding Investments that
are eliminated in consolidation) is equal to or greater than five percent (5%)
of the aggregate book value of assets of WFS and its Subsidiaries on a
consolidated basis as of the end of WFS’s most recently completed fiscal year;
provided that for the purposes of this Agreement and the other Loan Documents,
no Unrestricted Subsidiary shall be deemed a Material Subsidiary.
“Maturity Date” means July 23, 2024; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.
“Mexican Peso” means the lawful currency of Mexico.
“Multi-Currency Revolving Borrowing” means a Borrowing funded by the
Multi-Currency Revolving Lenders pursuant to Section 2.01(b)(ii) consisting of
simultaneous Multi-Currency Revolving Loans of the same Type and, in the case of
Eurocurrency Rate Loans, having the same Interest Period.
“Multi-Currency Revolving Commitment” means, as to each Multi-Currency Revolving
Lender, its obligation to make Multi-Currency Revolving Loans to the Borrowers
pursuant to Section 2.01(b)(ii), in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Multi-Currency
Revolving Lender’s name on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Multi-Currency Revolving Lender acquires Multi-Currency
Revolving Commitments, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement. As of the Fifth Amendment Effective
Date, the aggregate amount of the Multi-Currency Revolving Commitments is
$300,000,000.
“Multi-Currency Revolving Credit Facility” means the facility described in
Article II providing for Multi-Currency Revolving Loans to or for the benefit of
the Borrowers by the Multi-Currency Revolving Lenders, in the maximum aggregate
principal amount at any time outstanding of $300,000,000, as adjusted from time
to time pursuant to the terms of this Agreement.
“Multi-Currency Revolving Lender” means (a) at any time during the Availability
Period, any Lender that has a Multi-Currency Revolving Commitment at such time,
and (b) at any time thereafter, any Lender that holds Multi-Currency Revolving
Loans at such time.


29



--------------------------------------------------------------------------------





“Multi-Currency Revolving Loan” has the meaning specified in
Section 2.01(b)(ii).
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrowers or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrowers or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Net Cash Proceeds” means, with respect to any Disposition by any Loan Party or
any of its Subsidiaries (other than an Unrestricted Subsidiary), or any
Extraordinary Receipt received or paid to the account of any Loan Party or any
of its Subsidiaries (other than an Unrestricted Subsidiary), the excess, if any,
of (i) the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) Indebtedness (including
the principal thereof, premium (if any), and interest thereon) that is repaid or
extinguished in connection with such transaction (other than Indebtedness under
the Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by such Loan Party or such Subsidiary in connection with such
transaction and (C) taxes reasonably estimated to be actually payable within two
years of the date of the relevant transaction in connection therewith; provided
that, if the amount of any estimated taxes pursuant to subclause (C) exceeds the
amount of taxes actually required to be paid in cash in respect of such
Disposition, the aggregate amount of such excess shall constitute Net Cash
Proceeds.
“Netting Arrangement” means a multi-party netting arrangement between (i) any
group including only WFS and/or any Domestic Subsidiaries, on the one hand, and
a Counterparty, on the other hand, relating to the netting of the settlement of
amounts owed under contracts for the purchase and sale of fuel and related
products and/or Swap Contracts between any of the parties thereto or (ii) any
group including only Foreign Subsidiaries, on the one hand, and a Counterparty,
on the other hand, relating to the netting of the settlement of amounts owed
under contracts for the purchase and sale of fuel and related products and/or
Swap Contracts between any of the parties thereto.
“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.
“Note” means a Term Loan Note or a Revolving Note, as the context may require.
“Notice of Negative Pledge Agreement” means the Notice of Negative Pledge
Agreement dated as of September 8, 2010 made by WFS and certain of its
Subsidiaries party thereto in favor of the Administrative Agent on behalf of the
Secured Parties.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit or Bankers’ Acceptance,
Secured Cash Management Agreement or Secured Hedge Agreement, and Foreign
Subsidiary Secured Obligations, in each case, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding; provided however, the Obligations of a Loan
Party shall exclude any Excluded Swap Obligations with respect to such Loan
Party. Notwithstanding anything to the contrary contained in any Loan Document,
the Obligations of the Foreign


30



--------------------------------------------------------------------------------





Designated Borrowers shall not include Loans made to, or Letters of Credit or
Bankers’ Acceptances issued for the account of, WFS or any of its Domestic
Subsidiaries; provided, however, for the sake of clarity, (i) the Obligations of
each Foreign Designated Borrower shall include all of the foregoing with respect
to Revolving Loans the proceeds of which are used for the benefit of any Foreign
Designated Borrower, in which case, such proceeds shall be deemed Revolving
Borrowings incurred by the applicable Foreign Designated Borrower through WFS,
acting in its capacity as Borrowing Agent, (ii) the Obligations of each Foreign
Designated Borrower for Loans advanced and Letters of Credit and Bankers’
Acceptances issued for the account of any Foreign Designated Borrower or any of
their Foreign Subsidiaries shall be joint and several, (iii) the Obligations of
WFS shall include Loans made to, and Letters of Credit and Bankers’ Acceptances
issued for the account of, any Foreign Designated Borrower or any of their
Subsidiaries.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any recipient of any payment
hereunder, Taxes imposed as a result of a present or former connection between
such recipient and the jurisdiction imposing such Tax (other than connections
arising from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are imposed with respect to an
assignment (other than an assignment made at the request of the Borrowers
pursuant to Section 10.13).
“Outstanding Amount” means (i) with respect to Revolving Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Revolving Loans occurring on such date; (ii) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; (iii) with respect to any L/C-BA Obligations on any
date, the Dollar Equivalent amount of the amount of the aggregate outstanding
amount of such L/C-BA Obligations on such date after giving effect to any L/C-BA
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C-BA Obligations as of such date, including as a result of any
reimbursements by the Borrowers of Unreimbursed Amounts; and (iv) with respect
to the Term Loan on any date, the aggregate outstanding principal amount thereof
after giving effect to any prepayments or repayments thereof occurring on such
date.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the


31



--------------------------------------------------------------------------------





applicable L/C-BA Issuer, or the Swing Line Lender, as the case may be, in
accordance with banking industry rules on interbank compensation, and (b) with
respect to any amount denominated in an Alternative Currency, an overnight rate
determined by the Administrative Agent or the applicable L/C-BA Issuer, as the
case may be, in accordance with banking industry rules on interbank
compensation.
“Participant” has the meaning specified in Section 10.06(d).
“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrowers and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Permitted Acquisitions” means Acquisitions permitted by Section 7.02(f).
“Permitted Call Spread Swap Agreements” means (a) any Swap Contract (including,
but not limited to, any bond hedge transaction or capped call transaction)
pursuant to which WFS acquires an option requiring the counterparty thereto to
deliver to WFS shares of common stock of WFS, the cash value of such shares or a
combination thereof from time to time upon the exercise of such option and
(b) any Swap Contract pursuant to which any Borrower issues to the counterparty
thereto warrants to acquire common stock WFS (whether such warrant is settled in
shares, cash or a combination thereof), in each case entered into by WFS in
connection with the issuance of Convertible Debt Securities; provided that the
terms, conditions and covenants of each such Swap Contract are customary for
Swap Contracts of such type (as reasonably determined by the Board of Directors
of WFS in good faith). For purposes of this definition, the term “Swap Contract”
shall include any stock option or warrant agreement for the purchase of Equity
Interests of WFS.
“Permitted Convertible Notes” means any unsecured Indebtedness issued pursuant
to Approved Convertible Debt Documents.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrowers or
any ERISA Affiliate or any such Plan to which the Borrowers or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.


32



--------------------------------------------------------------------------------





“Pledge Agreement” means the Third Amended and Restated Pledge Agreement dated
as of the date hereof made by WFS and certain of its Subsidiaries party thereto
in favor of the Administrative Agent on behalf of the Secured Parties pursuant
to which the Pledged Interests are pledged, substantially in the form of
Exhibit I, as supplemented from time to by the execution and delivery of Pledge
Joinder Agreements pursuant to Section 6.12, as the same may be otherwise
supplemented (including by Pledge Agreement Supplement).
“Pledge Agreement Supplement” means, with respect to the Pledge Agreement, the
Pledge Agreement Supplement in the form affixed as an Exhibit to the Pledge
Agreement.
“Pledge Joinder Agreement” means each Pledge Joinder Agreement, substantially in
the form thereof attached to the Pledge Agreement, executed and delivered by
each Borrower or a Restricted Subsidiary, as applicable, to the Administrative
Agent pursuant to Section 6.12.
“Pledged Interests” means (i) the Subsidiary Securities of each of the existing
or hereafter organized or acquired Restricted Subsidiaries that are Domestic
Subsidiaries of (A) WFS (other than IRC and Resource Recovery), or
(B) Guarantors that are themselves Domestic Subsidiaries and which, in each
case, are directly held by either WFS or a Domestic Subsidiary thereof that is a
Guarantor; and (ii) 65% of the Voting Securities of (or if the relevant Person
shall own less than 65% of such Voting Securities, then 100% of the Voting
Securities owned by such Person so long as the aggregate amount of such Voting
Securities pledged by WFS and its Affiliates does not exceed 65% of the
aggregate amount of such Voting Securities of) and 100% of the nonvoting
Subsidiary Securities of each of the existing or hereafter organized or acquired
Restricted Subsidiaries that are Direct Foreign Subsidiaries of (A) WFS (other
than Atlantic Fuel Services) or (B) Guarantors that are themselves Domestic
Subsidiaries.
“Pro Forma Effect” means, for any Specified Transaction, whether for purposes of
determining compliance with the applicable financial covenants contained in
Section 7.11 or for purposes of determining pro forma compliance with such
covenants in connection with a proposed Specified Transaction, each such
Specified Transaction (together with any other Specified Transaction consummated
in the relevant fiscal period) shall be deemed to have occurred on and as of the
first day of the four consecutive fiscal quarter period for which the most
recent financial statements have been delivered pursuant to Section 6.01(a) or
(b) (the “Relevant Fiscal Period”) and the following pro forma adjustments shall
be made:
(a)    in the case of a Material Disposition, all income statement items
(whether positive or negative) attributable to the line of business or the
Person subject to such Material Disposition shall be excluded from the results
of WFS and its Restricted Subsidiaries for the Relevant Fiscal Period;
(b)    in the case of an Acquisition, (i) negative income statement items
attributable to the property, line of business or the Person subject to such
Acquisition shall be included in the results of WFS and its Restricted
Subsidiaries for the Relevant Fiscal Period, in each case, to the extent
information relating thereto is reasonably available, (ii) at WFS’ discretion,
positive income statement items attributable to the property, line of business
or the Person subject to such Acquisition shall be included in the results of
WFS and its Restricted Subsidiaries for the Relevant Fiscal Period, and (iii) at
WFS’ discretion, any Pro Forma Cost Savings may be included in the results of
WFS and its Restricted Subsidiaries for the Relevant Fiscal Period;
(c)    interest accrued during the Relevant Fiscal Period on, and the principal
of, any Indebtedness repaid or to be repaid or refinanced in such transaction
shall be excluded from the results of WFS and its Restricted Subsidiaries for
the Relevant Fiscal Period; and


33



--------------------------------------------------------------------------------





(d)    any Indebtedness actually or proposed to be incurred or assumed in such
Specified Transaction shall be deemed to have been incurred as of the date of
such Specified Transaction, and interest thereon shall be deemed to have accrued
from such date on such Indebtedness at the applicable rates provided therefor
(and in the case of interest that does or would accrue at a formula or floating
rate, at the rate in effect at the time of determination) and shall be included
in the results of WFS and its Restricted Subsidiaries for the Relevant Fiscal
Period.
“Pro Forma Cost Savings” means, with respect to any period of determination, the
reduction in net costs and related adjustments that (a) are directly
attributable to a Permitted Acquisition, (b) result from actions taken or to be
taken during such period, (c) prior to the date of such Permitted Acquisition,
are supportable and quantifiable by the underlying accounting records of such
business acquired pursuant to such Permitted Acquisition or by the underlying
accounting records of WFS, as the case may be, (d) are expected in the good
faith determination of WFS to be realized within 18 months of such Permitted
Acquisition, and (e) are described in a certificate of a Responsible Officer of
WFS delivered to the Administrative Agent that outlines the specific actions
taken and the net cost savings achieved or to be achieved from each such action,
as if all such reductions in costs had been effected as of the beginning of such
period.
“Pro Rata Share” means, (a) with respect to each Domestic Term Loan Lender, the
percentage (carried out to the ninth decimal place) of the principal amount of
the Domestic Term Loan funded by such Domestic Term Loan Lender, after giving
effect to any subsequent assignments made pursuant to the terms hereof or of
Amendment No. 5, and (b) with respect to each Singapore Term Loan Lender, the
percentage (carried out to the ninth decimal place) of the principal amount of
the Singapore Term Loan funded by such Singapore Term Loan Lender, after giving
effect to any subsequent assignments made pursuant to the terms hereof or of
Amendment No. 5. The Pro Rata Share of each Singapore Term Loan Lender as of the
Fifth Amendment Effective Date is set forth opposite the name of such Singapore
Term Loan Lender on Schedule 2.01 and thereafter, as applicable in the
Assignment and Assumption pursuant to which such Singapore Term Loan Lender
acquires outstanding Singapore Term Loans. The Pro Rata Share of each Domestic
Term Loan Lender as of the Fifth Amendment Effective Date is set forth opposite
the name of such Domestic Term Loan Lender on Schedule 2.01 and thereafter, as
applicable in the Assignment and Assumption pursuant to which such Domestic Term
Loan Lender acquires outstanding Domestic Term Loans.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.02.
“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).
“Register” has the meaning specified in Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Related Rights and Property” means, in connection with any receivable that is
either (i) Disposed of pursuant to Section 7.05(e) or (ii) encumbered by a Lien
securing Indebtedness permitted under Section


34



--------------------------------------------------------------------------------





7.03(f)(ii), (a) all of WFS’ or the applicable Subsidiary’s interest in all
goods represented by such receivable and in all goods returned by, or reclaimed,
repossessed, or recovered from, the account debtor in respect of such
receivable; (b) all of WFS’ or the applicable Subsidiary’s books, records,
computer tapes, programs, and ledger books arising from or relating to such
receivable; (c) all of WFS’ or the applicable Subsidiary’s rights in and to (but
not its obligations under) the contract or agreement, in whatever form, which
gave rise to such receivable; (d) all “accounts”, “instruments”, “general
intangibles”, “documents”, “chattel paper”, and “letter of credit rights” (as
each such term is defined in the applicable Uniform Commercial Code) related to
such receivable; (e) all of the collections or payments received and all of WFS’
or the applicable Subsidiary’s rights to receive payment and collections on such
receivable; (f) all of WFS’ or the applicable Subsidiary’s rights as an unpaid
lienor or vendor of such goods; (g) all of WFS’ or the applicable Subsidiary’s
rights of stoppage in transit, replevin, and reclamation relating to such goods
or such receivable; (h) all of WFS’ or the applicable Subsidiary’s rights in and
to all security for such goods or the payment of such receivable and guaranties
thereof; (i) any collections or casualty insurance proceeds or proceeds from any
trade receivables or other insurance collected or paid on account of such
receivable or any of the foregoing; (j) all of WFS’ or the applicable
Subsidiary’s rights against third parties with respect thereto; and (k) all
other rights with respect to such receivable customarily pledged pursuant to
receivables financings, factorings or securitizations.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Loans, a Committed Loan Notice,
(b) with respect to an L/C-BA Credit Extension, a Letter of Credit Application,
and (c) with respect to a Swing Line Loan, a Swing Line Loan Notice.
“Required Domestic Term Loan Lenders” means, as of any date of determination,
Domestic Term Loan Lenders holding more than 50% of the Domestic Term Loan
Facility on such date; provided that the portion of the Domestic Term Loan
Facility held by any Defaulting Lender shall be excluded for purposes of making
a determination of Required Domestic Term Loan Lenders.
“Required Facility Lenders” means (a) for the USD Revolving Credit Facility, the
Required USD Revolving Lenders, (b) for the Multi-Currency Revolving Credit
Facility, the Required Multi-Currency Revolving Lenders, (c) for the Specified
Currency Revolving Credit Facility, the Required Specified Currency Revolving
Lenders, (d) for the Domestic Term Loan Facility, the Required Domestic Term
Loan Lenders, and (e) for the Singapore Term Loan Facility, the Required
Singapore Term Loan Lenders.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings on such date (with the
aggregate amount of each Revolving Lender’s risk participation and funded
participation in L/C-BA Obligations and Swing Line Loans being deemed “held” by
such Revolving Lender for purposes of this definition) and (b) the aggregate
unused Revolving Commitments on such date; provided that the unused Revolving
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
“Required Multi-Currency Revolving Lenders” means, as of any date of
determination, Multi-Currency Revolving Lenders holding more than 50% of the sum
of the (a) Total Multi-Currency Revolving Outstandings and (b) aggregate unused
Multi-Currency Revolving Commitments; provided that the unused Multi-Currency
Revolving Commitment of, and the portion of the Total Multi-Currency Revolving


35



--------------------------------------------------------------------------------





Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Multi-Currency Revolving Lenders.
“Required Singapore Term Loan Lenders” means, as of any date of determination,
Singapore Term Loan Lenders holding more than 50% of the Singapore Term Loan
Facility on such date; provided that the portion of the Singapore Term Loan
Facility held by any Defaulting Lender shall be excluded for purposes of making
a determination of Required Singapore Term Loan Lenders.
“Required Specified Currency Revolving Lenders” means, as of any date of
determination, Specified Currency Revolving Lenders holding more than 50% of the
sum of the (a) Total Specified Currency Revolving Outstandings and (b) aggregate
unused Specified Currency Revolving Commitments; provided that the unused
Specified Currency Revolving Commitment of, and the portion of the Total
Specified Currency Revolving Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Specified Currency Revolving Lenders.
“Required USD Revolving Lenders” means, as of any date of determination, USD
Revolving Lenders holding more than 50% of the sum of the (a) Total USD
Revolving Outstandings (with the aggregate amount of each USD Revolving Lender’s
risk participation and funded participation in L/C-BA Obligations and Swing Line
Loans being deemed “held” by such USD Revolving Lender for purposes of this
definition) and (b) aggregate unused USD Revolving Commitments; provided that
the unused USD Revolving Commitment of, and the portion of the Total USD
Revolving Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required USD Revolving
Lenders.
“Responsible Officer” means the chief executive officer, president, senior vice
president, executive vice president, chief financial officer, treasurer,
assistant treasurer, controller, manager, director, managing director or general
manager of a Loan Party, and solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
of a Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the applicable Loan Party designated
in or pursuant to an agreement between the applicable Loan Party and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
“Resource Recovery” means Resource Recovery of America, Inc., a Florida
corporation.
“Restatement” has the meaning specified in the Recitals hereto.
“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of the Borrowers or any Restricted Subsidiary, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to the Borrower’s
stockholders, partners or members (or the equivalent Person thereof), (b) any
prepayment, redemption, purchase, repurchase, defeasance or other satisfaction
prior to the scheduled maturity thereof in any manner of, or any payment in
violation of any subordination terms of, any Subordinated Debt, and (c) any
payment made by WFS under and with respect to the WFS Working Capital Guarantee.
“Restricted Subsidiary” means any Subsidiary of WFS other than any Unrestricted
Subsidiary.


36



--------------------------------------------------------------------------------





“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Multi-Currency Revolving Lenders or the Required Specified Currency
Revolving Lenders, as applicable shall require; and (b) with respect to any
Letter of Credit or Bankers’ Acceptance, each of the following: (i) each date of
issuance of a Letter of Credit or Bankers’ Acceptance denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit or Bankers’ Acceptance having the effect of increasing the amount
thereof, (iii) each date of any payment by the applicable L/C‑BA Issuer under
any Letter of Credit or Bankers’ Acceptance denominated in an Alternative
Currency, and (iv) such additional dates as the Administrative Agent or the
applicable L/C-BA Issuer shall determine or the Required Multi-Currency
Revolving Lenders or the Required Specified Currency Revolving Lenders, as
applicable, shall require.
“Revolving Borrowings” means, collectively, the USD Revolving Borrowings, the
Multi‑Currency Revolving Borrowings and the Specified Currency Revolving
Borrowings.
“Revolving Commitments” means, collectively, the USD Revolving Commitment, the
Multi‑Currency Revolving Commitment and the Specified Currency Revolving
Commitment. As of the Fifth Amendment Effective Date, the aggregate amount of
Revolving Commitments is $1,275,000,000.
“Revolving Credit Facilities” means, collectively, the USD Revolving Credit
Facility, the Multi-Currency Revolving Credit Facility and the Specified
Currency Revolving Credit Facility.
“Revolving Lenders” means, collectively, the USD Revolving Lenders, the
Multi-Currency Revolving Lenders and the Specified Currency Revolving Lenders.
“Revolving Loans” means, collectively, the USD Revolving Loans, the
Multi-Currency Revolving Loans and the Specified Currency Revolving Loans.
“Revolving Note” means, as the context requires, a promissory note made by the
Borrowers in favor of (a) a Multi-Currency Revolving Lender evidencing
Multi-Currency Revolving Loans made by such Multi-Currency Revolving Lender,
substantially in the form of Exhibit D-1, (b) a USD Revolving Lender evidencing
USD Revolving Loans or Swing Line Loans, as the case may be, made by such USD
Revolving Lender, in each case, substantially in the form of Exhibit D-4 or (c)
a Specified Currency Revolving Lender evidencing Specified Currency Revolving
Loans made by such Specified Currency Revolving Lender, substantially in the
form of Exhibit D-5.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C-BA Issuers, as the case may
be, to be customary in the place of disbursement or payment for the settlement
of international banking transactions in the relevant Alternative Currency.
“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the
European Union, any European Union member state, Her Majesty’s Treasury (“HMT”)
or other relevant sanctions authority that is based in a jurisdiction (i) in
which WFS or its Restricted Subsidiaries are organized or (ii) which otherwise
has the authority to administer or enforce international economic sanctions
applicable to WFS or any of its Restricted Subsidiaries.  


37



--------------------------------------------------------------------------------





“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.
“Secured Hedge Agreement” means any Swap Contract not prohibited by the terms of
this Agreement that is entered into by and between any Loan Party and any Hedge
Bank.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C-BA Issuers, the Hedge Banks, the Cash Management Banks, the Foreign
Obligation Providers, each co-agent or sub‑agent appointed by the Administrative
Agent from time to time pursuant to Section 9.05.
“Senior Note Agreement” means any indenture, note purchase agreement or similar
agreement evidencing secured Indebtedness of the Borrowers or any Restricted
Subsidiary which ranks pari passu with, or junior in right of payment to, the
Indebtedness evidenced by the Loan Documents and is subject to an Intercreditor
Agreement.
“Senior Note Documents” means the Senior Note Agreement and each other material
agreement, instrument or other document executed in connection therewith.
“Senior Note Holders” means lenders under, or holders of, Senior Note
Indebtedness.
“Senior Note Indebtedness” means any secured Indebtedness outstanding under the
Senior Note Agreement and the other Senior Note Documents.
“Singapore Agent” means Bank of America, N.A., Singapore Branch.
“Singapore Term Loan” means an advance made by any Singapore Term Loan Lender
under the Singapore Term Loan Facility.
“Singapore Term Loan Borrowing” means, collectively, the borrowing continued or
funded on the Fifth Amendment Effective Date by the Singapore Term Loan Lenders
pursuant to Section 2.01(a)(ii) thereof, consisting of simultaneous Singapore
Term Loans of the same Type and, in the case of Eurocurrency Rate Loans, having
the same Interest Period.
“Singapore Term Loan Commitment” means, as to each Singapore Term Loan Lender
(as of the Fifth Amendment Effective Date), its obligation to make or continue
Singapore Term Loans to WFS Singapore pursuant to Section 2.01(a)(ii) in the
principal amount set forth opposite such Singapore Term Loan Lender’s name on
Schedule 2.01 under the caption “Singapore Term Loan Commitment.”
“Singapore Term Loan Facility” means the facility described in Section
2.01(a)(ii) providing for the making or continuing of Singapore Term Loans to
WFS Singapore by the Singapore Term Loan Lenders in the aggregate principal
amount of $45,000,000 as of the Fifth Amendment Effective Date.
“Singapore Term Loan Lender” means, at any time, any Lender that holds Singapore
Term Loans at such time.
“Solvency” and “Solvent” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities,


38



--------------------------------------------------------------------------------





including contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature, (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
“Specified Currencies” means each of the following currencies: Mexican Pesos,
Danish Krone and each other currency (other than Dollars) that is approved in
accordance with Section 1.11 for availability under the Specified Currency
Revolving Credit Facility; provided that for each Specified Currency, such
requested currency is an Eligible Currency.
“Specified Currency Revolving Borrowing” means a Borrowing funded by the
Specified Currency Revolving Lenders pursuant to Section 2.01(b)(iii) consisting
of simultaneous Specified Currency Revolving Loans of the same Type and, in the
case of Eurocurrency Rate Loans, having the same Interest Period.
“Specified Currency Revolving Commitment” means, as to each Specified Currency
Revolving Lender, its obligation to make Specified Currency Revolving Loans to
the Borrowers pursuant to Section 2.01(b)(iii), in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Specified Currency Revolving Lender’s name on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Specified Currency Revolving Lender
acquires Specified Currency Revolving Commitments, as applicable, as such amount
may be adjusted from time to time in accordance with this Agreement. As of the
Fifth Amendment Effective Date, the aggregate amount of the Specified Currency
Revolving Commitments is $100,000,000.
“Specified Currency Revolving Credit Facility” means the facility described in
Article II providing for Specified Currency Revolving Loans to or for the
benefit of the Borrowers by the Specified Currency Revolving Lenders, in the
maximum aggregate principal amount at any time outstanding of $100,000,000, as
adjusted from time to time pursuant to the terms of this Agreement.
“Specified Currency Revolving Lender” means (a) at any time during the
Availability Period, any Lender that has a Specified Currency Revolving
Commitment at such time, and (b) at any time thereafter, any Lender that holds
Specified Currency Revolving Loans at such time.
“Specified Currency Revolving Loan” has the meaning specified in
Section 2.01(b)(iii).
“Specified Transaction” means (a) a Material Disposition, (b) an Investment made
pursuant to Section 7.02(f), (c) an incurrence of Indebtedness pursuant to
Section 7.03(g), (m) or (p), or (d) an incurrence of Indebtedness in connection
with a Restricted Payment made pursuant to Section 7.06(e) or (i).
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
“Subordinated Debt” means any (i) unsecured Indebtedness of any Borrower or any
Restricted Subsidiary which is subordinated to the Obligations on terms and
conditions satisfactory to the Administrative


39



--------------------------------------------------------------------------------





Agent pursuant to a Subordination Agreement and is otherwise is subject to
covenants, pricing and other terms (including amortization) which have been
approved in writing by the Administrative Agent and (ii) Indebtedness
represented by any Permitted Convertible Notes.
“Subordination Agreement” means a subordination agreement executed by a holder
of Subordinated Debt in favor of the Administrative Agent and the Lenders, in
form and substance satisfactory to the Administrative Agent.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a direct or indirect Subsidiary
or Subsidiaries of WFS.
“Subsidiary Securities” means the Equity Interests issued by or equity
participations in any Restricted Subsidiary, whether or not constituting a
“security” under Article 8 of the Uniform Commercial Code as in effect in any
jurisdiction.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor Swing Line Lender hereunder.


40



--------------------------------------------------------------------------------





“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrowing Agent.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $200,000,000
and (b) the Aggregate USD Revolving Commitments. The Swing Line Sublimit is part
of, and not in addition to, the Aggregate USD Revolving Commitments.
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan” means a Domestic Term Loan, a Singapore Term Loan or an Incremental
Term Loan, as the context may require.
“Term Loan Note” means, as the context requires, a promissory note made (a) by
WFS in favor of a Domestic Term Loan Lender evidencing Domestic Term Loans made
by such Domestic Term Loan Lender, substantially in the form of Exhibit D-2, or
(b) by WFS Singapore in favor of a Singapore Term Loan Lender evidencing
Singapore Term Loans made by such Singapore Term Loan Lender, substantially in
the form of Exhibit D‑3.
“Threshold Amount” means $75,000,000.
“Total Multi-Currency Revolving Outstandings” means the aggregate Outstanding
Amount of all Multi-Currency Revolving Loans.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C-BA Obligations.
“Total Specified Currency Revolving Outstandings” means the aggregate
Outstanding Amount of all Specified Currency Revolving Loans.


41



--------------------------------------------------------------------------------





“Total USD Revolving Outstandings” means the aggregate Outstanding Amount of all
USD Revolving Loans, Swing Line Loans and L/C-BA Obligations.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).
“Undisclosed Administration” means, with respect to a Lender, the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a Governmental Authority under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment not be publicly
disclosed.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(d)(i).
“Unrestricted Subsidiary” means each Subsidiary designated as an Unrestricted
Subsidiary by WFS (and approved by the Administrative Agent, which approval
shall not be unreasonably withheld or delayed).
“USD Revolving Borrowing” means a Borrowing funded by the USD Revolving Lenders
pursuant to Section 2.01(b)(i) consisting of simultaneous USD Revolving Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period.
“USD Revolving Commitment” means, as to each USD Revolving Lender, its
obligation to (a) make USD Revolving Loans to the Borrowers pursuant to
Section 2.01(b)(i), (b) purchase participations in L/C-BA Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such USD Revolving Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such USD Revolving Lender acquires USD Revolving
Commitments, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. As of the Fifth Amendment Effective Date, the
aggregate amount of the USD Revolving Commitments is $875,000,000.
“USD Revolving Credit Facility” means the facility described in Article II
providing for USD Revolving Loans, Swing Line Loans, Letters of Credit and
Bankers’ Acceptances to or for the benefit of the Borrowers by the USD Revolving
Lenders, Swing Line Lender or L/C-BA Issuers, as the case may be, in the maximum
aggregate principal amount at any time outstanding of $875,000,000, as adjusted
from time to time pursuant to the terms of this Agreement.
“USD Revolving Lender” means (a) at any time during the Availability Period, any
Lender that has a USD Revolving Commitment at such time, and (b) at any time
thereafter, any Lender that holds USD Revolving Loans at such time.


42



--------------------------------------------------------------------------------





“USD Revolving Loan” has the meaning specified in Section 2.01(b)(i).
“Voting Securities” means Equity Interests issued by any other Person, the
holders of which are ordinarily, in the absence of contingencies, entitled to
vote for the election of directors (or persons performing similar functions) of
such Person, even if the right so to vote has been suspended by the happening of
such a contingency.
“WFS” has the meaning specified in the introductory paragraph hereto.
“WFS Europe” has the meaning specified in the introductory paragraph hereto.
“WFS Singapore” has the meaning specified in the introductory paragraph hereto.
“WFS Working Capital Guarantee” means a guarantee by WFS of either (a)
receivables owed by any Person (other than WFS or any of its Subsidiaries) to an
Unrestricted Subsidiary or (b) payables owed by an Unrestricted Subsidiary to
any Person (other than WFS or any of its Subsidiaries) or (c) such other
arrangement as may be approved by the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.03    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


43



--------------------------------------------------------------------------------





(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)    Any reference herein to a merger, transfer, consolidation, amalgamation,
conveyance, assignment, sale, disposition or transfer, or similar term, shall be
deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, conveyance, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).
1.04    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of WFS and its
Restricted Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrowing Agent or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrowers shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Without limiting the foregoing, leases shall continue to be
classified and accounted for on a basis consistent with that reflected in the
Audited Financial Statements for all purposes of this Agreement, notwithstanding
any change in GAAP relating thereto, unless the parties hereto shall enter into
a mutually acceptable amendment addressing such changes, as provided for above.
(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of WFS and its Subsidiaries or to the
determination of any amount for WFS and its Subsidiaries or WFS and its
Restricted Subsidiaries on a consolidated basis or any similar reference shall,
in each case, be deemed to include each variable interest entity that WFS is
required to consolidate pursuant to FASB ASC 810 as if such variable interest
entity were a Subsidiary as defined herein.
1.05    Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).


44



--------------------------------------------------------------------------------





1.06    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.07    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the amount available to be drawn under such Letter of Credit at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.
1.08    Adjustments for Acquisitions and Dispositions. For purposes of
determining compliance with Section 7.11, WFS shall give Pro Forma Effect to
each Material Disposition and to each Permitted Acquisition (in each case, to
the extent and in the manner provided in the definition of “Pro Forma Effect”)
that is consummated during the period of four consecutive fiscal quarters of WFS
for which compliance is being tested.
1.09    Interest Rates. In the event that the London interbank offered rate is
no longer available or in certain other circumstances as set forth in Section
3.03(c), such Section 3.03(c) provides a mechanism for determining an
alternative rate of interest. The Administrative Agent will notify the Borrowing
Agent pursuant to Section 3.03(c) in advance of any change to the reference rate
upon which the interest rate on Eurocurrency Rate Loans and Base Rate Loans
(when determined by reference to clause (c) of the definition of Base Rate) is
based. The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any rate that is an
alternative or replacement for or successor to any such rate (including, without
limitation, any LIBOR Successor Rate) or the effect of any of the foregoing, or
of any LIBOR Successor Rate Conforming Changes.
1.10    Exchange Rates; Currency Equivalents.
(a)    The Administrative Agent or the L/C-BA Issuers, as applicable, shall
determine the Dollar Equivalent amounts of Credit Extensions and Outstanding
Amounts denominated in Alternative Currencies. Such Dollar Equivalent shall
become effective as of each Revaluation Date and shall be the Dollar Equivalent
of such amounts until the next Revaluation Date to occur. Except for purposes of
financial statements delivered by Loan Parties hereunder or calculating
financial covenants hereunder or except as otherwise expressly provided herein,
the applicable amount of any currency (other than Dollars) for purposes of the
Loan Documents shall be such Dollar Equivalent amount.
(b)    Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit or Bankers’ Acceptance, an amount,
such as a required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan, Letter of Credit or Bankers’ Acceptance is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 or greater of a unit being rounded
upward).
1.11    Additional Alternative or Specified Currencies.


45



--------------------------------------------------------------------------------





(a)    The Borrowing Agent may from time to time request that Eurocurrency Rate
Loans be made, Letters of Credit be issued and/or Bankers’ Acceptances be issued
in a currency other than those specifically listed in the definitions of
“Alternative Currency” or “Specified Currency”; provided that such requested
currency is an Eligible Currency. In the case of any such request with respect
to the making of Eurocurrency Rate Loans, such request may be made by the
Borrowing Agent to the Administrative Agent (which shall promptly notify the
Appropriate Lenders under the Facilities specified by the Borrowing Agent in
such request) and shall be subject to the approval of the Administrative Agent
and each of the Appropriate Lenders; and in the case of any such request with
respect to the issuance of Letters of Credit and/or Bankers’ Acceptances, such
request shall be subject to the approval of the Administrative Agent and the
applicable L/C-BA Issuer.
(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., twenty (20) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit or
Bankers’ Acceptances, the L/C-BA Issuers, in its or their sole discretion). In
the case of any such request pertaining to Eurocurrency Rate Loans, the
Administrative Agent shall promptly notify each Appropriate Lender thereof; and
in the case of any such request pertaining to Letters of Credit or Bankers’
Acceptances, the Administrative Agent shall promptly notify the L/C-BA Issuers
thereof. Each Appropriate Lender (in the case of any such request pertaining to
Eurocurrency Rate Loans) or the L/C‑BA Issuers (in the case of a request
pertaining to Letters of Credit or Bankers’ Acceptances) shall notify the
Administrative Agent, not later than 11:00 a.m., ten (10) Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Eurocurrency Rate Loans or the issuance of Letters of Credit or
Bankers’ Acceptances, as the case may be, in such requested currency.
(c)    Any failure by an Appropriate Lender or any L/C-BA Issuer, as the case
may be, to respond to such request within the time period specified in the
preceding sentence shall be deemed to be a refusal by such Appropriate Lender or
such L/C-BA Issuer, as the case may be, to permit Eurocurrency Rate Loans to be
made or Letters of Credit or Bankers’ Acceptances to be issued in such requested
currency. If the Administrative Agent and all the Appropriate Lenders consent to
making Eurocurrency Rate Loans in such requested currency, the Administrative
Agent shall so notify the Borrowing Agent and such currency shall thereupon be
deemed for all purposes to be an Alternative Currency or Specified Currency, as
applicable, hereunder for purposes of any Borrowings of Eurocurrency Rate Loans;
and if the Administrative Agent and the L/C-BA Issuers consent to the issuance
of Letters of Credit and Bankers’ Acceptances in such requested currency, the
Administrative Agent shall so notify the Borrowing Agent and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency or Specified
Currency, as applicable, hereunder for purposes of any Letter of Credit and
Bankers’ Acceptance issuances. If the Administrative Agent shall fail to obtain
consent from each of the Appropriate Lenders to any request for an additional
currency under this Section 1.11, the Administrative Agent shall promptly so
notify the Borrowing Agent.
1.12    Change of Currency.
(a)    Each obligation of the Borrowing Agent to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euro at the time of such adoption. If, in relation to the currency of any
such member state, the basis of accrual of interest expressed in this Agreement
in respect of that currency shall be inconsistent with any convention or
practice in the London interbank market for the basis of accrual of interest in
respect of the Euro, such expressed basis shall be replaced by such convention
or practice with effect from the date on which such member state adopts the Euro
as its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date,


46



--------------------------------------------------------------------------------





such replacement shall take effect, with respect to such Borrowing, at the end
of the then current Interest Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
1.13    Limited Condition Transactions. In the event that the Borrowing Agent
notifies the Administrative Agent in writing that any proposed Acquisition or
Investment is a Limited Condition Transaction and that the Borrowing Agent
wishes to test the conditions to such Limited Condition Transaction and the
availability of the Incremental Term Loans that are to be used to finance such
Limited Condition Transaction in accordance with this Section 1.13, then, so
long as agreed to by the Incremental Lenders providing such Incremental Term
Loans, the following provisions shall apply:
(a)    any condition to such Limited Condition Transaction that requires that no
Default or Event of Default shall have occurred and be continuing at the time of
such Limited Condition Transaction, shall be satisfied if (i) no Default or
Event of Default shall have occurred and be continuing at the time of the
execution of the definitive agreements governing such Limited Condition
Transaction and (ii) no Event of Default under any of Sections 8.01(a), 8.01(f)
or 8.01(g) shall have occurred and be continuing both immediately before and
immediately after giving effect to such Limited Condition Transaction;
(b)    any condition to such Limited Condition Transaction that the
representations and warranties in this Agreement and the other Loan Documents
shall be true and correct in all material respects (except to the extent any
such representation and warranty is qualified by materiality or reference to
Material Adverse Effect, in which case, such representation and warranty shall
be true and correct in all respects) at the time of such Limited Condition
Transaction shall be subject to customary “SunGard” or other customary
applicable “certain funds” conditionality provisions (including, without
limitation, a condition that the representations and warranties under the
relevant agreements relating to such Limited Condition Transaction as are
material to the Incremental Lenders providing such Incremental Term Loans shall
be true and correct, but only to the extent that the Borrowing Agent or its
applicable Restricted Subsidiary has the right to terminate its obligations
under such agreement as a result of a breach of such representations and
warranties or the failure of those representations and warranties to be true and
correct), so long as all representations and warranties in this Agreement and
the other Loan Documents are true and correct in all material respects (except
to the extent any such representation and warranty is qualified by materiality
or reference to Material Adverse Effect, in which case, such representation and
warranty shall be true and correct in all respects) at the time of execution of
the definitive agreement(s) governing such Limited Condition Transaction (except
to the extent that any representation and warranty specifically refer to an
earlier date, in which case such representation and warranty shall be true and
correct in all material respects as of such earlier date, except to the extent
any such representation and warranty is qualified by materiality or reference to
Material Adverse Effect, in which case, such representation and warranty shall
be true and correct in all respects as of such earlier date);
(c)    any financial ratio test or condition may, upon the written election of
the Borrowing Agent delivered to the Administrative Agent on or prior to the
date of execution of the definitive agreement(s) for


47



--------------------------------------------------------------------------------





such Limited Condition Transaction, be tested either (i) upon the execution of
the definitive agreement(s) with respect to such Limited Condition Transaction
or (ii) upon the consummation of the Limited Condition Transaction and related
incurrence of Indebtedness, in each case, after giving effect to the relevant
Limited Condition Transaction and related incurrence of Indebtedness, on a pro
forma basis; provided that the failure to deliver a notice under this Section
1.13(c) on or prior to the date of execution of the definitive agreement(s) for
such Limited Condition Transaction shall be deemed an election to test the
applicable financial ratio under subclause (ii) of this Section 1.13(c); and
(d)    if the Borrowing Agent has made an election with respect to any Limited
Condition Transaction to test a financial ratio test or condition at the time
specified in clause (c)(i) of this Section, then in connection with any
subsequent calculation of any ratio or basket on or following the relevant date
of execution of the definitive agreements with respect to such Limited Condition
Transaction and prior to the earlier of (i) the date on which such Limited
Condition Transaction is consummated and (ii) the date that the definitive
agreement(s) for such Limited Condition Transaction is terminated or expires
without consummation of such Limited Condition Transaction, any such ratio or
basket shall be required to be satisfied assuming such Limited Condition
Transaction and other transactions in connection therewith (including the
incurrence or assumption of Indebtedness) have not been consummated.
The foregoing provisions shall apply with similar effect during the pendency of
multiple Limited Condition Transactions such that each of the possible scenarios
is separately tested.
ARTICLE II.     THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    Loans.
(a)    (1)    Domestic Term Loan Borrowing. Subject to the terms and conditions
set forth herein, each Domestic Term Loan Lender severally agrees to make or
continue a single loan (same Type and same Interest Period) to WFS in an amount
equal to such Domestic Term Loan Lender’s Domestic Term Loan Commitment as of
the Fifth Amendment Effective Date. As of the Fifth Amendment Effective Date,
the Domestic Term Loan Borrowing shall consist of Domestic Term Loans made by
the Domestic Term Loan Lenders in accordance with their respective Pro Rata
Share, as of the Fifth Amendment Effective Date, of the Domestic Term Loan
Facility. Amounts borrowed under this Section 2.01(a)(i) and repaid or prepaid
may not be reborrowed. Domestic Term Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.
(i)    Singapore Term Loan Borrowing. Subject to the terms and conditions set
forth herein, each Singapore Term Loan Lender severally agrees to make or
continue a single loan (same Type and same Interest Period) to WFS Singapore in
an amount equal to such Singapore Term Loan Lender’s Singapore Term Loan
Commitment as soon as practicable following the Fifth Amendment Effective Date.
As of the Fifth Amendment Effective Date, the Singapore Term Loan Borrowing
shall consist of Singapore Term Loans made by the Singapore Term Loan Lenders in
accordance with their respective Pro Rata Share, as of the Fifth Amendment
Effective Date, of the Singapore Term Loan Facility. Amounts borrowed under this
Section 2.01(a)(ii) and repaid or prepaid may not be reborrowed. Singapore Term
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein.
(b)    Revolving Borrowings.


48



--------------------------------------------------------------------------------





(i)    Subject to the terms and conditions set forth herein, each USD Revolving
Lender severally agrees to make loans in Dollars (each such loan, a “USD
Revolving Loan”) to the Borrowers from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such USD Revolving Lender’s USD Revolving Commitment;
provided, however, that after giving effect to any USD Revolving Borrowing,
(i) the Total USD Revolving Outstandings shall not exceed the Aggregate USD
Revolving Commitments and (ii) the aggregate Outstanding Amount of the USD
Revolving Loans of any USD Revolving Lender, plus such USD Revolving Lender’s
Applicable USD Revolving Percentage of the Outstanding Amount of all L/C-BA
Obligations, plus such USD Revolving Lender’s Applicable USD Revolving
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such USD Revolving Lender’s USD Revolving Commitment. Within the limits of each
USD Revolving Lender’s Commitment, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. USD Revolving Loans may be
Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.
(ii)    Subject to the terms and conditions set forth herein, each
Multi-Currency Revolving Lender severally agrees to make loans in Dollars or in
one or more Alternative Currencies (other than the Specified Currencies) (each
such loan, a “Multi-Currency Revolving Loan”) to the Borrowers from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Multi-Currency
Revolving Lender’s Multi‑Currency Revolving Commitment; provided, however, that
after giving effect to any Multi‑Currency Revolving Borrowing, (i) the Total
Multi-Currency Revolving Outstandings shall not exceed the Aggregate
Multi-Currency Revolving Commitments; and (ii) the aggregate Outstanding Amount
of the Multi-Currency Revolving Loans of any Multi-Currency Revolving Lender
shall not exceed such Multi-Currency Revolving Lender’s Multi-Currency Revolving
Commitment. Within the limits of each Multi-Currency Revolving Lender’s
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01, prepay under Section 2.05, and reborrow
under this Section 2.01. Multi-Currency Revolving Loans may be Base Rate Loans
or Eurocurrency Rate Loans, as further provided herein.
(iii)    Subject to the terms and conditions set forth herein, each Specified
Currency Revolving Lender severally agrees to make loans in Dollars or in one or
more Specified Currencies (each such loan, a “Specified Currency Revolving
Loan”) to the Borrowers from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Specified Currency Revolving Lender’s Specified
Currency Revolving Commitment; provided, however, that after giving effect to
any Specified Currency Revolving Borrowing, (i) the Total Specified Currency
Revolving Outstandings shall not exceed the Aggregate Specified Currency
Revolving Commitments; and (ii) the aggregate Outstanding Amount of the
Specified Currency Revolving Loans of any Specified Currency Revolving Lender
shall not exceed such Specified Currency Revolving Lender’s Specified Currency
Revolving Commitment. Within the limits of each Specified Currency Revolving
Lender’s Commitment, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01. Specified Currency Revolving Loans may be Base
Rate Loans or Eurocurrency Rate Loans, as further provided herein.


49



--------------------------------------------------------------------------------





(iv)    The Borrowers agree to use reasonable efforts to borrow under the
various revolving Facilities hereunder in a manner that takes into consideration
the relative outstandings under each such Facility, to the extent reasonably
practicable.
2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Borrowing
Agent’s (in the case of Revolving Loans and Domestic Term Loans) or WFS
Singapore’s (in the case of Singapore Term Loans) irrevocable notice to the
Administrative Agent, which may be given by (i) telephone or (ii) a Committed
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Administrative Agent of a Committed Loan Notice. Each such
Committed Loan Notice must be received by the Administrative Agent not later
than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) four Business Days (or five
Business Days in the case of a Special Notice Currency) prior to the requested
date of any Borrowing or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies and (iii) on the requested date of any Borrowing of Base
Rate Loans; provided, however, that if the Borrowing Agent or WFS Singapore, as
applicable, wishes to request Eurocurrency Rate Loans having an Interest Period
other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) four Business Days prior to
the requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Dollars or (ii) five Business Days (or six Business
days in the case of a Special Notice Currency) prior to the requested date of
such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, whereupon (x) the Administrative Agent
shall give prompt notice to the Appropriate Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them and
(y) not later than 11:00 a.m., (i) three Business Days before the requested date
of such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Dollars, or (ii) four Business Days (or five Business days in the
case of a Special Notice Currency) prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, the Administrative Agent shall notify the Borrowing
Agent or WFS Singapore, as applicable (which notice may be by telephone) whether
or not the requested Interest Period has been consented to by all the
Appropriate Lenders. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Except as provided in Sections 2.03(d)
and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Committed Loan Notice for Revolving Loans or Domestic Term Loans shall
specify (i) the applicable Facility and whether the Borrowing Agent is
requesting a Borrowing, a conversion of Loans from one Type to the other, as the
case may be, under such Facility, or a continuation of Eurocurrency Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto. Each Committed Loan Notice for
Singapore Term Loans (whether telephonic or written) shall specify (i) whether
WFS Singapore is requesting a conversion of Loans from one Type to the other, as
the case may be, or a continuation of Eurocurrency Rate Loans, (ii) the
requested date of the conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrowing Agent or WFS Singapore, as applicable, fails
to specify a Type of Loan in a Committed Loan Notice or if the Borrowing Agent
or WFS Singapore,


50



--------------------------------------------------------------------------------





as applicable, fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans; provided, however, that in the case of a failure to timely request a
continuation of Loans denominated in an Alternative Currency, such Loans shall
be continued as Eurocurrency Rate Loans in their original currency with an
Interest Period of one month. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans. If the Borrowing Agent or WFS
Singapore, as applicable, requests a Borrowing of, conversion to, or
continuation of Eurocurrency Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. Notwithstanding anything to the contrary herein, a
Swing Line Loan may not be converted to a Eurocurrency Rate Loan. Except as
provided in Section 2.12(a), no Loans may be converted into or continued as
Loans denominated in a different currency, but instead must be repaid in the
original currency of such Loan and reborrowed in the other currency.
(b)    Following receipt of a Committed Loan Notice for a Facility, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
(and currency) of its Applicable Percentage under such Facility of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrowing Agent or WFS Singapore, as applicable, the
Administrative Agent shall notify each Appropriate Lender of the details of any
automatic conversion to Base Rate Loans or continuation of Loans denominated in
a currency other than Dollars, in each case, as described in the preceding
subsection. In the case of a Borrowing, each Appropriate Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office not later than 1:00 p.m., in the case of any
Loan denominated in Dollars, and not later than the Applicable Time specified by
the Administrative Agent in the case of any Loan in an Alternative Currency, in
each case on the Business Day specified in the applicable Committed Loan Notice.
Upon satisfaction of the applicable conditions set forth in Section 4.02 (and,
if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrowing
Agent in like funds as received by the Administrative Agent either by
(i) crediting the account of the Borrowing Agent on the books of Bank of America
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrowing Agent; provided, however, that if, on the
date the Committed Loan Notice with respect to a USD Revolving Borrowing
denominated in Dollars is given by the Borrowing Agent, there are L/C-BA
Borrowings outstanding, then the proceeds of such USD Revolving Borrowing,
first, shall be applied to the payment in full of any such L/C-BA Borrowings,
and second, shall be made available to the applicable Borrower as provided
above.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Facility Lenders, and during the existence of an Event of Default, the Required
Facility Lenders may demand that any or all of the then outstanding Eurocurrency
Rate Loans denominated in an Alternative Currency be redenominated into Dollars
in the amount of the Dollar Equivalent thereof, on the last day of the then
current Interest Period with respect thereto, provided that if such
redenomination into Dollars is then prohibited by applicable Law, then the
Required Facility Lenders may demand that any or all of the then outstanding
Eurocurrency Rate Loans denominated in an Alternative Currency be prepaid.
(d)    The Administrative Agent shall promptly notify the Borrowing Agent and
the Appropriate Lenders of the interest rate applicable to any Interest Period
for Eurocurrency Rate Loans upon determination of such interest rate. At any
time that Base Rate Loans are outstanding, the Administrative Agent shall notify


51



--------------------------------------------------------------------------------





the Borrowing Agent and the Appropriate Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.
(e)    (i) After giving effect to all Domestic Term Loan Borrowings, all
Singapore Term Loan Borrowings, all conversions of Term Loans from one Type to
the other, and all continuations of Term Loans as the same Type, there shall not
be more than five (5) Interest Periods in effect in respect of each of the
Domestic Term Loan Facility and the Singapore Term Loan Facility, and (ii) after
giving effect to all Revolving Borrowings, all conversions of Revolving Loans
from one Type to the other, and all continuations of Revolving Loans as the same
Type, there shall not be more than ten (10) Interest Periods in effect in
respect of the Revolving Credit Facility.
2.03    Letters of Credit.
(a)    The Letter of Credit–BA Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) each L/C-BA
Issuer agrees, in reliance upon the agreements of the USD Revolving Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Maturity Date, to issue Letters of Credit
and Clean BAs denominated in Dollars or in one or more Alternative Currencies
for the account of any Borrower or a Restricted Subsidiary, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, (2) to honor drawings under the Letters of Credit and to make
payments under Bankers’ Acceptances; and (3) with respect to Acceptance Credits,
to create L/C Issued BAs in accordance with the terms thereof and hereof, and
(B) the USD Revolving Lenders severally agree to participate in Letters of
Credit and Bankers’ Acceptances issued for the account of the applicable
Borrower or applicable Restricted Subsidiary and any drawings or payments
thereunder; provided that (A) after giving effect to any L/C-BA Credit
Extension, (w) the Total USD Revolving Outstandings shall not exceed the
Aggregate USD Revolving Commitments, (x) the aggregate Outstanding Amount of the
USD Revolving Loans of any USD Revolving Lender, plus such USD Revolving
Lender’s Applicable USD Revolving Percentage of the Outstanding Amount of all
L/C-BA Obligations, plus such USD Revolving Lender’s Applicable USD Revolving
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such USD Revolving Lender’s Commitment, (y) the Outstanding Amount of the L/C-BA
Obligations shall not exceed the L/C-BA Sublimit and (z) the Outstanding Amount
of (1) the L/C-BA Obligations shall not exceed the L/C-BA Sublimit and (2) the
L/C-BA Obligations with respect to all Letters of Credit and Bankers’
Acceptances of any L/C-BA Issuer shall not exceed the L/C-BA Commitment of such
L/C-BA Issuer and (B) as to Clean BAs and Acceptance Credits, the Bankers’
Acceptance created or to be created thereunder shall be an eligible bankers’
acceptance under Section 13 of the Federal Reserve Act (12 U.S. C. §372). Each
request by the Borrowing Agent for the issuance (or amendment, as applicable) of
a Letter of Credit or Bankers’ Acceptance, each of which shall identify the
Borrower or Restricted Subsidiary for whose account such Letter of Credit or
Bankers’ Acceptance is to be issued, shall be deemed to be a representation by
the Borrowing Agent (on behalf of itself and the applicable Borrower or
Restricted Subsidiary) that the L/C-BA Credit Extension so requested complies
with the conditions set forth in the proviso to the preceding sentence. Within
the foregoing limits, and subject to the terms and conditions hereof, the
Borrowers’ ability to obtain Letters of Credit and Bankers’ Acceptances shall be
fully revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit and Bankers’ Acceptances to replace Letters of Credit
that have expired or that have been drawn upon and reimbursed and Bankers’
Acceptances that have matured and been reimbursed. All Existing Letters of
Credit shall be deemed to have been


52



--------------------------------------------------------------------------------





issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.
(ii)    No L/C-BA Issuer shall issue any Letter of Credit or Bankers’
Acceptance, if:
(A)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension unless the Required USD Revolving Lenders have approved such expiry
date;
(B)    the maturity date of any Bankers’ Acceptance would occur earlier than 30
or later than 90 days from date of issuance, unless the Required USD Revolving
Lenders have approved such maturity date;
(C)    the expiry date of such requested Letter of Credit, or the maturity date
of any Bankers’ Acceptance (including any L/C Issued BA issued under a Letter of
Credit), would occur after the Maturity Date, unless all the USD Revolving
Lenders and the applicable L/C-BA Issuer have approved such expiry date or
maturity date, as applicable; or
(D)    except as otherwise agreed by the Administrative Agent and the applicable
L/C-BA Issuer, such Letter of Credit or Bankers’ Acceptance is to be denominated
in a currency other than Dollars or an Alternative Currency.
(iii)    No L/C-BA Issuer shall be under any obligation to issue any Letter of
Credit or Bankers’ Acceptance if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C-BA Issuer from issuing
such Letter of Credit or Bankers’ Acceptance, or any Law applicable to such
L/C-BA Issuer or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such L/C-BA Issuer
shall prohibit, or request that such L/C-BA Issuer refrain from, the issuance of
letters of credit or related bankers’ acceptances generally or such Letter of
Credit or Bankers’ Acceptance in particular or shall impose upon such L/C-BA
Issuer with respect to such Letter of Credit or Bankers’ Acceptance any
restriction, reserve or capital requirement (for which such L/C‑BA Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such L/C-BA Issuer any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and, in each case, which such L/C-BA Issuer
in good faith deems material to it;
(B)    the issuance of such Letter of Credit or Bankers’ Acceptance would
violate one or more policies of such L/C-BA Issuer, or the creation of such
Bankers’ Acceptance would cause such L/C-BA Issuer to exceed the maximum amount
of outstanding bankers’ acceptances permitted by applicable law;
(C)    except as otherwise agreed by the Administrative Agent and such L/C-BA
Issuer, such Letter of Credit or Bankers’ Acceptance is in an initial stated
amount less than $5,000;


53



--------------------------------------------------------------------------------





(D)    any USD Revolving Lender is at that time a Defaulting Lender, unless such
L/C-BA Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C-BA Issuer (in its sole discretion) with the
Borrowers or such Defaulting Lender to eliminate such L/C-BA Issuer’s Fronting
Exposure (after giving effect to Section 2.16(a)(iv)) with respect to such
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C‑BA Obligations as to which
such L/C-BA Issuer has Fronting Exposure, as it may elect in its sole
discretion;
(E)    such Bankers’ Acceptance is to be used for a purpose other than as
described in the last sentence of Section 2.03(c)(i);
(F)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or
(G)    such L/C-BA Issuer does not as of the issuance date of the requested
Letter of Credit or Bankers’ Acceptance issue Letters of Credit or Bankers’
Acceptances, as applicable, in the requested currency;
(iv)    No L/C-BA Issuer shall amend any Letter of Credit or Bankers’ Acceptance
if such L/C-BA Issuer would not be permitted at such time to issue such Letter
of Credit or Bankers’ Acceptance in its amended form under the terms hereof.
(v)    No L/C-BA Issuer shall be under any obligation to amend any Letter of
Credit or Bankers’ Acceptance if (A) such L/C-BA Issuer would have no obligation
at such time to issue such Letter of Credit or Bankers’ Acceptance in its
amended form under the terms hereof, or (B) the beneficiary of such Letter of
Credit or Bankers’ Acceptance does not accept the proposed amendment to such
Letter of Credit or Bankers’ Acceptance.
(vi)    Each L/C-BA Issuer shall act on behalf of the USD Revolving Lenders with
respect to any Letters of Credit or Bankers’ Acceptance issued by it and the
documents associated therewith, and each L/C-BA Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article IX
with respect to any acts taken or omissions suffered by such L/C-BA Issuer in
connection with Letters of Credit and Bankers’ Acceptances issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit and Bankers’ Acceptances as fully as if the term “Administrative Agent”
as used in Article IX included such L/C-BA Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to such L/C-BA
Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrowing Agent delivered to the applicable L/C-BA
Issuer which, in the case of a Letter of Credit to be issued, shall be any
L/C-BA Issuer as selected by the Borrowing Agent (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrowing
Agent. Such Letter of Credit Application must be received by the applicable
L/C-BA Issuer and the Administrative Agent not later than 11:00 a.m. at least
one Business Day (or such later date and time as the Administrative Agent and
such L/C-BA Issuer may agree in a particular instance in their sole discretion)
prior to


54



--------------------------------------------------------------------------------





the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
applicable L/C-BA Issuer: (A) the proposed issuance date of the requested Letter
of Credit (which shall be a Business Day); (B) the applicable Borrower or
Restricted Subsidiary on whose account the Letter of Credit is being issued
(which, in the absence of any such designation, shall be the Borrowing Agent);
(C) the amount thereof; (D) the expiry date thereof; (E) the name and address of
the beneficiary thereof; (F) the documents to be presented by such beneficiary
in case of any drawing thereunder; (G) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (H) the purpose
and nature of the requested Letter of Credit; and (I) such other matters as such
L/C-BA Issuer may reasonably require. In the case of a request for an amendment
of any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the applicable L/C-BA Issuer (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as such L/C-BA Issuer may reasonably require.
Additionally, the Borrowing Agent shall, and shall cause any other applicable
Borrower or Restricted Subsidiary to, furnish to the applicable L/C-BA Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C-BA Issuer or the Administrative Agent may reasonably
require.
(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C-BA Issuer will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit Application from the Borrowing Agent and, if not, the
applicable L/C-BA Issuer will provide the Administrative Agent with a copy
thereof. Unless the applicable L/C-BA Issuer has received written notice from
any USD Revolving Lender, the Administrative Agent or the Borrowing Agent, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, such L/C-BA Issuer shall, on the requested date, issue a
Letter of Credit for the account of the applicable Borrower (or the applicable
Restricted Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C-BA Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
USD Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable L/C-BA Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
USD Revolving Lender’s Applicable USD Revolving Percentage times the amount of
such Letter of Credit.
(iii)    If the Borrowing Agent so requests in any applicable Letter of Credit
Application, any L/C-BA Issuer may, in its sole and absolute discretion, agree
to issue a standby Letter of Credit that has automatic extension provisions
(each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit such L/C-BA Issuer to prevent any
such extension at least once in each twelve-month period (commencing with the
date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the applicable L/C-BA Issuer,
neither the Borrowing Agent nor the applicable Borrower (or applicable
Restricted Subsidiary) shall be required to make a specific request to such
L/C-BA Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the USD Revolving Lenders shall be deemed to have authorized
(but may not require) the applicable L/C-BA Issuer to permit the extension of
such


55



--------------------------------------------------------------------------------





Letter of Credit at any time to an expiry date not later than the Maturity Date;
provided, however, that such L/C-BA Issuer shall not permit any such extension
if (A) such L/C-BA Issuer has determined that it would not be permitted, or
would have no obligation, at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
seven (7) Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required USD Revolving Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any USD Revolving
Lender, the Borrowing Agent or the Borrowers (or applicable Restricted
Subsidiary) for whose account the Letter of Credit was issued that one or more
of the applicable conditions specified in Section 4.02 is not then satisfied,
and in each such case directing such L/C-BA Issuer not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C-BA Issuer will also deliver to the
Borrowing Agent (for further delivery to the applicable Borrower or Restricted
Subsidiary) and the Administrative Agent a true and complete copy of such Letter
of Credit or amendment.
(c)    Procedure for Issuance of Clean Bankers’ Acceptances.
(i)    Each Clean Bankers’ Acceptance shall be issued upon the request of the
Borrowing Agent delivered to the applicable L/C-BA Issuer (with a copy to the
Administrative Agent) in the form of a Bankers’ Acceptance Request,
appropriately completed and signed by a Responsible Officer of the Borrowing
Agent. Bankers’ Acceptances Requests may be delivered and accepted
electronically. Such Bankers’ Acceptance Request must be received by the
applicable L/C-BA Issuer and the Administrative Agent not later than 2:00 p.m.
(or such later date and time as such L/C-BA Issuer may agree in a particular
instance in its sole discretion) of the proposed issuance date. Each Bankers’
Acceptance Request shall specify in form and detail satisfactory to the
applicable L/C-BA Issuer: (A) the proposed issuance date of the requested Clean
Bankers’ Acceptance (which shall be a Business Day); (B) the amount thereof;
(C) the expiry date thereof; (D) the shipping information; (E) a description of
the fuel; and (F) such other matters as such L/C-BA Issuer may reasonably
require. Each Clean Bankers’ Acceptance shall be in a minimum increment $50,000,
shall be endorsed in blank, shall cover the purchase or sale of fuel, the
payment of freight or the financing of insurance, port charges and advances on
purchases, shall mature on a Business Day up to ninety (90) days after the date
thereof, and shall not be payable prior to its stated maturity date.
(ii)    Promptly after receipt of any Bankers’ Acceptance Request, the
applicable L/C-BA Issuer will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Bankers’ Acceptance Request from the Borrowing Agent and, if not, such
L/C-BA Issuer will provide the Administrative Agent with a copy thereof. Upon
receipt by the applicable L/C-BA Issuer of confirmation from the Administrative
Agent that the requested issuance is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, such L/C-BA Issuer
shall, on the requested date, issue a Clean Bankers’ Acceptance for the account
of the applicable Borrower or Restricted Subsidiary, in each case in accordance
with such L/C-BA Issuer’s usual and customary business practices. Immediately
upon the issuance of each Clean Bankers’ Acceptance, each USD Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,


56



--------------------------------------------------------------------------------





purchase from the applicable L/C-BA Issuer a risk participation in such Clean
Bankers’ Acceptance in an amount equal to the product of such USD Revolving
Lender’s Applicable USD Revolving Percentage times the amount of such Clean
Bankers’ Acceptance.
(iii)    In the event that the applicable L/C-BA Issuer presents a draft on a
matured Clean Bankers’ Acceptance for payment and the applicable Borrower or
Restricted Subsidiary, at the time of such presentment, does not have funds on
deposit in its account at the Administrative Agent sufficient to pay the entire
amount of the draft (including any charges or expenses paid or incurred by such
L/C-BA Issuer in connection with such draft), the Administrative Agent shall
deem this to be an Unreimbursed Amount and proceed in accordance with the
provisions of Section 2.03(d)(iii) which relate to a Bankers’ Acceptance not
paid on maturity.
(d)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing or any decision by the applicable L/C-BA Issuer not to renew such
Letter of Credit or, with respect to any Acceptance Credit, presentation of
documents under such Letter of Credit, or any presentation for payment of a
Bankers’ Acceptance, the applicable L/C-BA Issuer shall notify the Borrowing
Agent (for itself and the applicable Borrower) and the Administrative Agent
thereof. In the case of a Letter of Credit or Bankers’ Acceptance denominated in
an Alternative Currency, the applicable Borrower shall reimburse the applicable
L/C-BA Issuer in such Alternative Currency, unless (A) such L/C-BA Issuer (at
its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the applicable Borrower shall have notified such
L/C‑BA Issuer promptly following receipt of the notice of drawing that the
applicable Borrower will reimburse such L/C-BA Issuer in Dollars. In the case of
any such reimbursement in Dollars of a drawing under a Letter of Credit or
Bankers’ Acceptance denominated in an Alternative Currency, such L/C-BA Issuer
shall notify the applicable Borrower of the Dollar Equivalent of the amount of
the drawing promptly following the determination thereof. Not later than 12:00
noon on the date of any payment by an L/C-BA Issuer under a Letter of Credit or
Bankers’ Acceptance to be reimbursed in Dollars, or the Applicable Time on the
date of any payment by any L/C-BA Issuer under a Letter of Credit or Bankers’
Acceptance to be reimbursed in an Alternative Currency (each such date, an
“Honor Date”), the applicable Borrower shall reimburse such L/C-BA Issuer in an
amount equal to the amount of such drawing or Bankers’ Acceptance, as
applicable, and in the applicable currency; provided, however, that the Foreign
Designated Borrowers shall have no reimbursement obligations in connection with
Letters of Credit or Bankers’ Acceptances issued solely for the account of WFS
or any Domestic Subsidiary. In the event that (A) a drawing denominated in an
Alternative Currency is to be reimbursed in Dollars pursuant to the second
sentence in this Section 2.03(d)(i) and (B) the Dollar amount paid by the
applicable Borrower, whether on or after the Honor Date, shall not be adequate
on the date of that payment to purchase in accordance with normal banking
procedures a sum denominated in the Alternative Currency equal to the drawing,
the applicable Borrower agrees, as a separate and independent obligation, to
indemnify the applicable L/C-BA Issuer for the loss resulting from its inability
on that date to purchase the Alternative Currency in the full amount of the
drawing; provided, however, that the Foreign Designated Borrowers shall have no
reimbursement obligations in connection with Letters of Credit or Bankers’
Acceptances issued solely for the account of WFS or any Domestic Subsidiary. If
the applicable Borrower fails to so reimburse the applicable L/C-BA Issuer by
such time, such L/C-BA Issuer shall promptly notify the Administrative Agent
thereof, and the Administrative Agent shall promptly thereafter notify each USD
Revolving Lender of the Honor Date, the amount


57



--------------------------------------------------------------------------------





of the unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit or Bankers’ Acceptance
denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
amount of such USD Revolving Lender’s Applicable USD Revolving Percentage
thereof. In such event, the Borrowing Agent shall be deemed to have requested on
behalf of such applicable Borrower a USD Revolving Borrowing of Base Rate Loans
to be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate USD Revolving Commitments and the conditions set forth
in Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by the applicable L/C-BA Issuer or the Administrative Agent pursuant to
this Section 2.03(d)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
(ii)    Each USD Revolving Lender shall upon any notice pursuant to
Section 2.03(d)(i) make funds available to the Administrative Agent for the
account of the applicable L/C‑BA Issuer, in Dollars at the Administrative
Agent’s Office for Dollar denominated payments in an amount equal to the Dollar
Equivalent of its Applicable USD Revolving Percentage of the Unreimbursed Amount
not later than 2:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(d)(iii), each USD Revolving Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the applicable Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
applicable L/C-BA Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a USD Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the applicable
Borrower shall be deemed to have incurred from the applicable L/C-BA Issuer an
L/C-BA Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C-BA Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
USD Revolving Lender’s payment to the Administrative Agent for the account of
the applicable L/C-BA Issuer pursuant to Section 2.03(d)(ii) shall be deemed
payment in respect of its participation in such L/C-BA Borrowing and shall
constitute an L/C-BA Advance from such USD Revolving Lender in satisfaction of
its participation obligation under this Section 2.03.
(iv)    Until each USD Revolving Lender funds its USD Revolving Loan or L/C-BA
Advance pursuant to this Section 2.03(d) to reimburse the applicable L/C-BA
Issuer for any amount drawn under any Letter of Credit or payments made on any
Bankers’ Acceptance, interest in respect of such USD Revolving Lender’s
Applicable USD Revolving Percentage of such amount shall be solely for the
account of such L/C-BA Issuer.
(v)    Each USD Revolving Lender’s obligation to make USD Revolving Loans or
L/C-BA Advances to reimburse the applicable L/C-BA Issuer for amounts drawn
under Letters of Credit and payments made on Bankers’ Acceptances, as
contemplated by this Section 2.03(d), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such USD Revolving Lender
may have against such L/C-BA Issuer, any Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each USD


58



--------------------------------------------------------------------------------





Revolving Lender’s obligation to make USD Revolving Loans pursuant to this
Section 2.03(d) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrowing Agent of a Committed Loan Notice). Subject to
Section 2.17(b), no such making of an L/C-BA Advance shall relieve or otherwise
impair the joint and several obligation of the Borrowers to reimburse the
applicable L/C-BA Issuer for the amount of any payment made by such L/C-BA
Issuer under any Letter of Credit or Bankers’ Acceptance, together with interest
as provided herein.
(vi)    If any USD Revolving Lender fails to make available to the
Administrative Agent for the account of the applicable L/C-BA Issuer any amount
required to be paid by such USD Revolving Lender pursuant to the foregoing
provisions of this Section 2.03(d) by the time specified in Section 2.03(d)(ii),
such L/C-BA Issuer shall be entitled to recover from such USD Revolving Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such L/C-BA Issuer at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, plus
any administrative, processing or similar fees customarily charged by such
L/C-BA Issuer in connection with the foregoing. If such USD Revolving Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such USD Revolving Lender’s USD Revolving Loan included in the
relevant Borrowing or L/C-BA Advance in respect of the relevant L/C-BA
Borrowing, as the case may be. A certificate of the applicable L/C-BA Issuer
submitted to any USD Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.
(e)    Repayment of Participations.
(i)    At any time after the applicable L/C-BA Issuer has made a payment under
any Letter of Credit or Bankers’ Acceptance and has received from any USD
Revolving Lender such USD Revolving Lender’s L/C-BA Advance in respect of such
payment in accordance with Section 2.03(d), if the Administrative Agent receives
for the account of such L/C-BA Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrowing
Agent, the applicable Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such USD Revolving Lender its Applicable USD Revolving
Percentage thereof in the same funds as those received by the Administrative
Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the applicable L/C-BA Issuer pursuant to Section 2.03(d)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by such L/C-BA Issuer in its
discretion), each USD Revolving Lender shall pay to the Administrative Agent for
the account of such L/C-BA Issuer its Applicable USD Revolving Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such USD Revolving
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the USD Revolving Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
(f)    Obligations Absolute. Subject to Section 2.17(b), the joint and several
obligation of the applicable Borrower (and, pursuant to this Agreement or any
other Loan Document, any other Borrower) to reimburse the applicable L/C-BA
Issuer for each drawing under each Letter of Credit and each payment


59



--------------------------------------------------------------------------------





under any Bankers’ Acceptance, and to repay each L/C-BA Borrowing shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:
(i)    any lack of validity or enforceability of such Letter of Credit or
Bankers’ Acceptance, this Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Restricted Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit or Bankers’ Acceptance
(or any Person for whom any such beneficiary or any such transferee may be
acting), such L/C-BA Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
payment on such Bankers’ Acceptance or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit or Bankers’ Acceptance proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit
or Bankers’ Acceptance;
(iv)    waiver by such L/C-BA Issuer of any requirement that exists for such
L/C-BA Issuer’s protection and not the protection of the Borrowers or any waiver
by such L/C-BA Issuer which does not in fact materially prejudice the Borrowers;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit or Bankers’ Acceptance requires that demand be in the form of a
draft;
(vi)    any payment made by such L/C-BA Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit or
Bankers’ Acceptance if presentation after such date is authorized by the UCC,
the ISP or the UCP, as applicable;
(vii)    any payment by such L/C-BA Issuer under such Letter of Credit or
Bankers’ Acceptance against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit or Bankers’ Acceptance;
or any payment made by such L/C-BA Issuer under such Letter of Credit or
Bankers’ Acceptance to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit or Bankers’ Acceptance, including any
arising in connection with any proceeding under any Debtor Relief Law;
(viii)    any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to any Borrower or any
Restricted Subsidiary or in the relevant currency markets generally; or
(ix)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Restricted Subsidiary.


60



--------------------------------------------------------------------------------





Each of the Borrowing Agent and the applicable Borrower shall promptly examine a
copy of each Letter of Credit and each amendment thereto, and each Bankers’
Acceptance, that is delivered to it and, in the event of any claim of
noncompliance with the Borrowing Agent’s instructions or other irregularity, the
Borrowing Agent or the applicable Borrower will immediately notify the
applicable L/C-BA Issuer. Each of the applicable Borrower and the Borrowing
Agent shall be conclusively deemed to have waived any such claim against any
L/C-BA Issuer and its correspondents unless such notice is given as aforesaid.
(g)    Role of L/C-BA Issuers. Each USD Revolving Lender and each of the
Borrowers agree that, in paying any drawing under a Letter of Credit or making
any payment under a Bankers’ Acceptance, the applicable L/C-BA Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C-BA Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any L/C-BA Issuer
shall be liable to any USD Revolving Lender for (i) any action taken or omitted
in connection herewith at the request or with the approval of the USD Revolving
Lenders or the Required USD Revolving Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit, Bankers’ Acceptance or
Issuer Document. Subject to Section 2.17(b), the Borrowers hereby jointly and
severally assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrowers’
pursuing such rights and remedies as any of them may have against the
beneficiary or transferee at law or under any other agreement. None of the
L/C-BA Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any L/C-BA Issuer
shall be liable or responsible for any of the matters described in clauses (i)
through (viii) of Section 2.03(f); provided, however, that anything in such
clauses to the contrary notwithstanding, the Borrowers or Restricted
Subsidiaries for whose benefit such Letter of Credit or Bankers’ Acceptance was
issued may have a claim against an L/C-BA Issuer, and an L/C-BA Issuer may be
liable to such Borrower or Restricted Subsidiary, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by such Borrower or Restricted Subsidiary which such Borrower or
Restricted Subsidiary proves were caused by such L/C-BA Issuer’s willful
misconduct or gross negligence or such L/C-BA Issuer’s willful failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit or to honor any Bankers’ Acceptance presented for payment
in strict compliance with its terms and conditions. In furtherance and not in
limitation of the foregoing, each L/C-BA Issuer may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and such L/C-BA Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or Bankers’ Acceptance or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason. Each L/C-BA Issuer may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.
(h)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable L/C-BA Issuer and the Borrowing Agent when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit. Notwithstanding the foregoing, the applicable L/C-BA Issuer
shall not be responsible to any Borrower for, and the applicable L/C-BA Issuer’s
rights and remedies against the Borrowers shall not be impaired by, any action
or inaction


61



--------------------------------------------------------------------------------





of the applicable L/C-BA Issuer required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit,
Bankers’ Acceptance or this Agreement, including the Law or any order of a
jurisdiction where the applicable L/C-BA Issuer or the beneficiary is located,
the practice stated in the ISP or UCP, as applicable, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade - International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit or Bankers’
Acceptance chooses such law or practice.
(i)    Letter of Credit Fees. The Borrowers shall pay to the Administrative
Agent for the account of each USD Revolving Lender in accordance with its
Applicable USD Revolving Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) (i) for each commercial Letter of Credit equal to 0.250% per annum
times the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit, and (ii) for each standby Letter of Credit equal to the
Applicable Rate times the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit; provided, however, any Letter of Credit Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the applicable L/C-BA Issuer pursuant to Section 2.15
shall be payable, to the maximum extent permitted by applicable Law, to the
other USD Revolving Lenders in accordance with the upward adjustments in their
respective Applicable USD Revolving Percentages allocable to such Letter of
Credit pursuant to Section 2.16(a)(iv), with the balance of such fee, if any,
payable to the applicable L/C-BA Issuer for its own account. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07. Letter of Credit Fees shall be (i) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Maturity Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each standby Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required USD Revolving Lenders, while any Event of Default exists, all
Letter of Credit Fees shall accrue at the Default Rate. Notwithstanding the
foregoing, the Foreign Designated Borrowers shall have no obligation to pay any
Letter of Credit Fee in connection with Letters of Credit issued solely for the
account of WFS or any Domestic Subsidiary.
(j)    BA Fees. The Borrowers shall pay to the Administrative Agent for the
account of each USD Revolving Lender in accordance with its Applicable USD
Revolving Percentage a Bankers’ Acceptance fee (the “BA Fee”) equal to the
Bankers’ Acceptance Rate plus the Applicable Rate times the Dollar Equivalent of
the maximum stated amount of all then outstanding Bankers’ Acceptances. BA Fees
shall be (i) due and payable on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Bankers’ Acceptance, on the Maturity Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Bankers’ Acceptance Rate or the Applicable Rate for
Bankers’ Acceptances during any quarter, the Dollar Equivalent of the maximum
stated amount of all outstanding Bankers’ Acceptances shall be computed and
multiplied by the Bankers’ Acceptance Rate or Applicable Rate, as applicable,
separately for each period during such quarter that such Bankers’ Acceptance
Rate or Applicable Rate, as applicable, was in effect. Notwithstanding anything
to the contrary contained herein, upon the request of the Required USD Revolving
Lenders, while any Event of Default exists, all BA Fees shall accrue at the
Default Rate. Notwithstanding the foregoing, the Foreign Designated Borrowers
shall have no obligation to pay any BA Fee in connection with Bankers’
Acceptances issued solely for the account of WFS or any Domestic Subsidiary.


62



--------------------------------------------------------------------------------





(k)    Fronting Fee and Documentary and Processing Charges Payable to L/C-BA
Issuers. The Borrowers shall pay directly to the applicable L/C-BA Issuer for
its own account a fronting fee (i) with respect to each commercial Letter of
Credit or Bankers’ Acceptance issued by Bank of America, at the rate specified
therefor in the BofA Fee Letter, and, with respect to each commercial Letter of
Credit or Bankers’ Acceptance issued by any other L/C-BA Issuer, at a rate
determined by the Borrowers and such L/C-BA Issuer, in each case computed on the
Dollar Equivalent of the amount of such Letter of Credit or Bankers’ Acceptance,
as applicable, and payable upon the issuance thereof, (ii) with respect to any
amendment of a commercial Letter of Credit increasing the amount of such Letter
of Credit, at a rate separately agreed between the Borrowing Agent and the
applicable L/C-BA Issuer, computed on the Dollar Equivalent of the amount of
such increase, and payable upon the effectiveness of such amendment, (iii) with
respect to each standby Letter of Credit issued by Bank of America, at the rate
per annum specified in the BofA Fee Letter and, with respect to each standby
Letter of Credit issued by any other L/C-BA Issuer, at a rate determined by the
Borrowers and such L/C-BA Issuer, in each case, computed on the Dollar
Equivalent of the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. Such fronting fee payable under clause (iii) of
this Section 2.03(k) shall be due and payable on the tenth Business Day after
the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit or Bankers’ Acceptance, as applicable, on the Maturity
Date and thereafter on demand. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.07. In addition, the
Borrowers shall pay directly to the applicable L/C-BA Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of such L/C-BA Issuer relating to letters of
credit and bankers’ acceptances as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable. Notwithstanding the foregoing, the Foreign Designated Borrowers
shall have no obligation to pay any fronting fee or customary processing fee
(including standard costs and charges) in connection with Letters of Credit or
Bankers’ Acceptances issued solely for the account of WFS or any Domestic
Subsidiary.
(l)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(m)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit or Bankers’ Acceptance issued or outstanding hereunder is in support
of any obligations of, or is for the account of, a Restricted Subsidiary, WFS
shall be obligated to reimburse the applicable L/C-BA Issuer hereunder for any
and all drawings under such Letter of Credit or Bankers’ Acceptance, and the
Foreign Designated Borrowers shall be obligated to reimburse the applicable
L/C-BA Issuer hereunder for any and all drawings or payments under each Letter
of Credit or Bankers’ Acceptance issued for their own account or for the account
of any other Foreign Subsidiary. Each Borrower hereby acknowledges that the
issuance of Letters of Credit and/or Bankers’ Acceptances for the account of
Restricted Subsidiaries inures to the benefit of the Borrowers, and that the
Borrowers’ business derives substantial benefits from the businesses of such
Restricted Subsidiaries.
(n)    Letter of Credit Reports to the Administrative Agent. For so long as any
Letter of Credit or Bankers’ Acceptance issued by an L/C-BA Issuer (other than
Bank of America) is outstanding, such L/C-BA Issuer shall deliver to the
Administrative Agent on the last Business Day of each calendar month, and on
each date that an L/C-BA Credit Extension occurs with respect to any such Letter
of Credit or Bankers’ Acceptance, a report (in form and substance satisfactory
to the Administrative Agent) with the information for every outstanding Letter
of Credit or Bankers’ Acceptance issued by such L/C-BA Issuer (which information
shall include whether such Letter of Credit is an Auto-Extension Letter of
Credit, the letter of


63



--------------------------------------------------------------------------------





credit number, maximum face amount, current face amount, the beneficiary name,
issuance date, and expiry date of each such Letter of Credit and/or Bankers’
Acceptance, and, if applicable, the date of amendment of such Letter of Credit
or Bankers’ Acceptance and the amount of such amendment).
2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other USD Revolving
Lenders set forth in this Section 2.04, may in its sole discretion make loans in
Dollars (each such loan, a “Swing Line Loan”) to the Borrowers from time to time
on any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable USD Revolving Percentage of the Outstanding Amount of USD Revolving
Loans and L/C-BA Obligations of the Swing Line Lender, may exceed the amount of
such USD Revolving Lender’s USD Revolving Commitment; provided, however, that
after giving effect to any Swing Line Loan, (i) the Total USD Revolving
Outstandings shall not exceed the Aggregate USD Revolving Commitments, and
(ii) the aggregate Outstanding Amount of the USD Revolving Loans of any USD
Revolving Lender (other than the Swing Line Lender), plus such USD Revolving
Lender’s Applicable USD Revolving Percentage of the Outstanding Amount of all
L/C-BA Obligations, plus such USD Revolving Lender’s Applicable USD Revolving
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such USD Revolving Lender’s USD Revolving Commitment, and provided, further,
that the Borrowers shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon
the making of a Swing Line Loan, each USD Revolving Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the Swing
Line Lender a risk participation in such Swing Line Loan in an amount equal to
the product of such USD Revolving Lender’s Applicable USD Revolving Percentage
times the amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrowing Agent’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by (i) telephone or (ii) a Swing Line
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a Swing Line
Loan Notice. Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (A) the amount to be borrowed, which shall be a minimum of
$500,000, and (B) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of any Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any USD Revolving Lender)
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrowing Agent at its office either by (i) crediting the
account of the Borrowing Agent on the books of the Swing Line Lender in
immediately available funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrowing Agent.


64



--------------------------------------------------------------------------------





(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrowing Agent (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each USD Revolving Lender make a
Base Rate Loan in an amount equal to such USD Revolving Lender’s Applicable
Revolving Percentage of the amount of Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate USD Revolving Commitments and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Borrowing Agent with a copy of the applicable Committed Loan Notice promptly
after delivering such notice to the Administrative Agent. Each USD Revolving
Lender shall make an amount equal to its Applicable USD Revolving Percentage of
the amount specified in such Committed Loan Notice available to the
Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each USD Revolving
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrowers in such amount. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a USD
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the USD Revolving
Lenders fund its risk participation in the relevant Swing Line Loan and each USD
Revolving Lender’s payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.
(iii)    If any USD Revolving Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such USD Revolving Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such USD Revolving
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by the Swing Line Lender in connection with the foregoing. If such USD Revolving
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such USD Revolving Lender’s USD Revolving Loan included in
the relevant USD Revolving Borrowing or funded participation in the relevant
Swing Line Loan, as the case may be. A certificate of the Swing Line Lender
submitted to any USD Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.
(iv)    Each USD Revolving Lender’s obligation to make USD Revolving Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any


65



--------------------------------------------------------------------------------





setoff, counterclaim, recoupment, defense or other right which such USD
Revolving Lender may have against the Swing Line Lender, the Borrowers or any
other Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each USD Revolving Lender’s
obligation to make USD Revolving Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrowers
to repay Swing Line Loans, together with interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any USD Revolving Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such USD Revolving Lender its Applicable USD Revolving Percentage
thereof in the same funds as those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each USD Revolving Lender shall pay to the Swing Line Lender its
Applicable USD Revolving Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the applicable Overnight Rate.
The Administrative Agent will make such demand upon the request of the Swing
Line Lender. The obligations of the USD Revolving Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each USD Revolving Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such USD Revolving Lender’s
Applicable USD Revolving Percentage of any Swing Line Loan, interest in respect
of such Applicable USD Revolving Percentage shall be solely for the account of
the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
2.05    Prepayments.
(a)    The Borrowers may, upon notice (which notice may be by telephone and
immediately confirmed in writing) from the Borrowing Agent to the Administrative
Agent, at any time or from time to time voluntarily prepay Term Loans and
Revolving Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (B) four Business Days (or five,
in the case of prepayment of Loans denominated in Special Notice Currencies)
prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies and (C) on the date of prepayment of Base Rate Loans;
(ii) any prepayment of Eurocurrency Rate Loans denominated in Dollars shall be
in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; (iii) any prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies


66



--------------------------------------------------------------------------------





shall be in a minimum principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; (iv) any prepayment of Base Rate Loans shall be in
a principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding;
(v) subject to Section 2.05(e), any prepayment of Term Loans shall be applied to
the Singapore Term Loans and the Domestic Term Loans on a pro rata basis, based
upon the Outstanding Amounts thereof; and (vi) subject to Section 2.05(e),
unless the Borrowing Agent specifies in writing that a prepayment of Revolving
Loans shall be applied to the Outstanding Amount of USD Revolving Loans,
Multi-Currency Revolving Loans and/or Specified Currency Revolving Loans, any
prepayment of Revolving Loans shall be applied to the USD Revolving Loans, the
Multi-Currency Revolving Loans and the Specified Currency Revolving Loans on a
pro rata basis, based upon the Outstanding Amounts thereof. Each such notice
shall specify the date and amount of such prepayment, whether the Loans to be
repaid are Term Loans or Revolving Loans and the Type(s) of Loans to be prepaid
and, if Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of
such Loans, and shall be in a form approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrowing Agent. The Administrative Agent
will promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based upon such
Lenders’ Applicable Percentage in respect of the relevant Facility). If such
notice is given by the Borrowing Agent, the Borrowers shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein; provided, however, in the case of a prepayment in
anticipation of a refinancing of all or a portion of a Facility, any such notice
may state that it is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrowing Agent (by
notice to the Administrative Agent on or prior to the specified date) if such
condition is not satisfied. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Each prepayment of the
outstanding Term Loans pursuant to this Section 2.05(a) shall be applied to the
principal repayment installments thereof in inverse order of maturity. Subject
to Section 2.16, each such prepayment shall be applied to the Loans of the
Lenders in accordance with their respective Applicable Percentages in respect of
the relevant Facilities.
(b)    The Borrowers may, upon notice from the Borrowing Agent to the Swing Line
Lender (with a copy to the Administrative Agent), at any time or from time to
time, voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000. Each such notice shall specify the date and amount of such
prepayment and shall be in a form approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrowing Agent. If such notice is given
by the Borrowing Agent, the Borrowers shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.
(c)    [Reserved.]
(d)    Mandatory Prepayments. Subject to Section 2.05(e):
(i)    Dispositions of Assets. If any Loan Party or any of their respective
Restricted Subsidiaries Disposes of any properties or assets (other than any
Disposition of any properties or assets permitted by any of Sections 7.05) in a
single or series of related transactions which results in the realization by
such Person of Net Cash Proceeds in excess of the Threshold Amount that has not
been previously applied to mandatory prepayment, an aggregate principal amount
of Loans


67



--------------------------------------------------------------------------------





equal to 100% of the amount of all such Net Cash Proceeds shall be prepaid
promptly (but in any case within fifteen (15) Business Days) after receipt
thereof by such Loan Party or Restricted Subsidiary and the expiration of the
reinvestment period applicable thereto as specified in the proviso to the
following sentence. The Borrowing Agent shall provide Administrative Agent upon
not less than three (3) Business Days’ prior written notice of each such
prepayment, which notice shall include a certificate of a Responsible Officer of
the Borrowing Agent setting forth in reasonable detail the calculations utilized
in computing the Net Cash Proceeds of such Disposition or Dispositions; provided
that the amount of Net Cash Proceeds otherwise resulting from any Disposition
shall be computed net of cash amounts utilized by WFS or any of its Restricted
Subsidiaries within two hundred seventy (270) days of such Disposition to
purchase replacement or other assets useful to the operation of the business of
WFS or any of its Restricted Subsidiaries (or the 90th day after expiry of such
270-day period if WFS or any of its Restricted Subsidiaries has entered into a
legally binding commitment to utilize such proceeds in accordance with the
foregoing).
(ii)    Indebtedness. Within fifteen (15) Business Days after receipt of
proceeds from each private or public issuance or incurrence of any Loan Party or
any of its Restricted Subsidiaries of any Indebtedness (other than Indebtedness
permitted by Section 7.03), an aggregate principal amount of Loans equal to 100%
of all Net Cash Proceeds received therefrom shall be prepaid. The Borrowing
Agent shall provide Administrative Agent upon not less than three (3) Business
Days’ prior written notice of each such prepayment, which notice shall include a
certificate of a Responsible Officer of the Borrowing Agent setting forth in
reasonable detail the calculations utilized in computing the Net Cash Proceeds
of such issuance or incurrence.
(iii)    Extraordinary Receipts. Within fifteen (15) Business Days of any
Extraordinary Receipt in excess of the Threshold Amount received by or paid to
or for the account of any Loan Party or any of their respective Restricted
Subsidiaries and the expiration of any reinvestment period applicable thereto as
specified in the proviso to the following sentence, an aggregate principal
amount of Loans equal to 100% of all Net Cash Proceeds received therefrom shall
be prepaid. The Borrowing Agent shall provide Administrative Agent upon not less
than three (3) Business Days’ prior written notice of each such prepayment,
which notice shall include a certificate of a Responsible Officer of the
Borrowing Agent setting forth in reasonable detail the calculations utilized in
computing the Net Cash Proceeds of such Extraordinary Receipt; provided that the
amount of Net Cash Proceeds otherwise resulting from any Extraordinary Receipts
shall be computed net of cash amounts utilized by WFS or any of its Restricted
Subsidiaries within two hundred seventy (270) days of receipt of such
Extraordinary Receipts to acquire replacement assets for, restore or make
repairs to, the affected assets giving rise to such Extraordinary Receipts (or
the 90th day after expiry of such 270-day period if WFS or any of its Restricted
Subsidiaries has entered into a legally binding commitment to utilize such
proceeds in accordance with the foregoing).
(iv)    Overadvances. If the Administrative Agent notifies the Borrowing Agent
that the Total USD Revolving Outstandings at such time exceed an amount equal to
105% of the Aggregate USD Revolving Commitments then in effect, the Borrowers
shall immediately prepay USD Revolving Loans and/or Cash Collateralize the
L/C-BA Obligations in an aggregate amount equal to such excess; provided,
however, that the Borrowers shall not be required to Cash Collateralize the
L/C-BA Obligations pursuant to this Section 2.05(d) unless after the prepayment
in full of the USD Revolving Loans and Swing Line Loans the Total USD Revolving
Outstandings exceed the Aggregate USD Revolving Commitments then in effect. If
the Administrative Agent notifies the


68



--------------------------------------------------------------------------------





Borrowing Agent that the Total Multi-Currency Revolving Outstandings at such
time exceed an amount equal to 105% of the Aggregate Multi-Currency Revolving
Commitments then in effect, the Borrowers shall immediately prepay
Multi-Currency Revolving Loans in an aggregate amount equal to such excess. If
the Administrative Agent notifies the Borrowing Agent that the Total Specified
Currency Revolving Outstandings at such time exceed an amount equal to 105% of
the Aggregate Specified Currency Revolving Commitments then in effect, the
Borrowers shall immediately prepay Specified Currency Revolving Loans in an
aggregate amount equal to such excess.
Each prepayment of Loans pursuant to clauses (i) through (iii) of this Section
2.05(d) shall be applied first to the repayment of the principal amount of the
Domestic Term Loan and the Singapore Term Loan, on a pro rata basis based on the
Outstanding Amounts thereof (to be applied to the principal repayment
installments of each of the Domestic Term Loan and the Singapore Term Loan in
inverse order of maturity), and second to the repayment of the principal amount
of USD Revolving Loans, Multi-Currency Revolving Loans and Specified Currency
Revolving Loans, on a pro rata basis based on the Outstanding Amounts thereof
(without any reduction of the USD Revolving Commitments, Multi-Currency
Revolving Commitments or Specified Currency Revolving Commitments). Amounts to
be applied pursuant to this Section 2.05 to the prepayment of USD Revolving
Loans, Multi-Currency Revolving Loans and Specified Currency Revolving Loans or
the Domestic Term Loans and Singapore Term Loans shall be applied, as
applicable, first to reduce outstanding Base Rate Loans. Any amounts remaining
after each such application shall be applied to prepay Eurocurrency Rate Loans.
Notwithstanding the foregoing, if the amount of any prepayment of Loans required
under this Section 2.05 shall be in excess of the amount of the outstanding Base
Rate Loans, only the portion of the amount of such prepayment as is equal to the
amount of such outstanding Base Rate Loans shall be immediately prepaid and, at
the election of Borrower, the balance of such required prepayment shall be
either (A) deposited in a collateral account and applied to the prepayment of
Eurocurrency Rate Loans on the last day of the then next-expiring Interest
Period therefor (with all interest accruing thereon for the account of Borrower)
or (B) prepaid immediately, together with any amounts owing to the Lenders under
Section 3.05. Notwithstanding any such deposit in a collateral account, interest
shall continue to accrue on such Eurocurrency Rate Loans until prepayment.
(e)    No Effect on Obligations of Foreign Designated Borrowers. In accordance
with Section 2.17, the obligations of each of the Foreign Designated Borrowers
with respect to prepayment of Loans shall not exceed their respective share of
the obligations in respect of the Loans to which such prepayment is to be
applied.
2.06    Termination or Reduction of Commitments.
(a)    Optional. The Borrowing Agent may, upon notice to the Administrative
Agent, terminate the Aggregate USD Revolving Commitments, the Aggregate
Multi-Currency Revolving Commitments and/or the Aggregate Specified Currency
Revolving Commitments, or from time to time permanently reduce the Aggregate USD
Revolving Commitments, the Aggregate Multi-Currency Revolving Commitments and/or
the Aggregate Specified Currency Revolving Commitments; provided that (i) any
such notice shall be received by the Administrative Agent not later than 11:00
a.m. five Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof, (iii) the Borrowing Agent shall
not terminate or reduce the Aggregate USD Revolving Commitments if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total USD
Revolving Outstandings would exceed the Aggregate USD Revolving Commitments,
(iv) the Borrowing Agent shall not terminate or reduce the Aggregate
Multi‑Currency Revolving Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the


69



--------------------------------------------------------------------------------





Total Multi-Currency Revolving Outstandings would exceed the Aggregate
Multi‑Currency Revolving Commitments, (v) the Borrowing Agent shall not
terminate or reduce the Aggregate Specified Currency Revolving Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Specified Currency Revolving Outstandings would exceed the Aggregate
Specified Currency Revolving Commitments, and (vi) if, after giving effect to
any reduction of the Aggregate USD Revolving Commitments, the L/C-BA Sublimit or
the Swing Line Sublimit exceeds the amount of the Aggregate USD Revolving
Commitments, the applicable sublimit shall be automatically reduced by the
amount of such excess. The Administrative Agent will promptly notify the
applicable Revolving Lenders of any such notice of termination or reduction of
the Aggregate USD Revolving Commitments, the Aggregate Multi-Currency Revolving
Commitments and/or the Aggregate Specified Currency Revolving Commitments, as
applicable. Any reduction of the Aggregate USD Revolving Commitments, Aggregate
Multi-Currency Revolving Commitments and/or Aggregate Specified Currency
Revolving Commitment shall be applied to the applicable Revolving Commitment of
each applicable Revolving Lender according to its Applicable Revolving
Percentage.
(b)    Mandatory. (i) As of the Fifth Amendment Effective Date and after giving
effect to the transactions to occur on the Fifth Amendment Effective Date, the
aggregate Domestic Term Loan Commitments and the aggregate Singapore Term Loan
Commitments are zero.
(ii)    If after giving effect to any reduction or termination of USD Revolving
Commitments under this Section 2.06, the L/C-BA Sublimit or the Swing Line
Sublimit exceeds the applicable Aggregate USD Revolving Commitments at such
time, the L/C-BA Sublimit or the Swing Line Sublimit, as the case may be, shall
be automatically reduced by the amount of such excess.
(c)    Application of Commitment Reductions; Payment of Commitment Fees. The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the L/C-BA Sublimit, Swing Line Sublimit, the USD Revolving
Commitment, the Multi-Currency Revolving Commitment or the Specified Currency
Revolving Commitment under this Section 2.06. Upon any reduction of the USD
Revolving Commitments, the Multi-Currency Revolving Commitments and/or the
Specified Currency Revolving Commitments, the USD Revolving Commitments, the
Multi‑Currency Revolving Commitments and/or, the Specified Currency Revolving
Commitments, as applicable, of each USD Revolving Lender, Multi‑Currency
Revolving Lender and/or Specified Currency Revolving Lender, as applicable,
shall be reduced by such Lender’s Applicable Revolving Percentage of such
reduction amount. All commitment fees in respect of the applicable Revolving
Credit Facility accrued until the effective date of any termination of the
applicable Revolving Credit Facility shall be paid on the effective date of such
termination.
2.07    Repayment of Loans.
(a)    Domestic Term Loans. WFS shall repay to the Domestic Term Loan Lenders
the aggregate principal amount of all Domestic Term Loans outstanding on the
following dates in the respective amounts set forth opposite such dates (which
amounts shall be reduced as a result of the application of prepayments in
accordance with Section 2.05(d), if applicable, and with the order of priority
set forth in Section 2.05):


70



--------------------------------------------------------------------------------





Date
Amount
September 30, 2019
$3,000,000
December 31, 2019
$3,000,000
March 31, 2020
$3,000,000
June 30, 2020
$3,000,000
September 30, 2020
$3,000,000
December 31, 2020
$3,000,000
March 31, 2021
$3,000,000
June 30, 2021
$3,000,000
September 30, 2021
$6,000,000
December 31, 2021
$6,000,000
March 31, 2022
$6,000,000
June 30, 2022
$6,000,000
September 30, 2022
$6,000,000
December 31, 2022
$6,000,000
March 31, 2023
$6,000,000
June 30, 2023
$6,000,000
September 30, 2023
$6,000,000
December 31, 2023
$6,000,000
March 31, 2024
$6,000,000
June 30, 2024
$6,000,000
Maturity Date
All remaining amounts outstanding



provided, however, that the final principal repayment installment of the
Domestic Term Loans shall be repaid on the Maturity Date for the Domestic Term
Loan Facility and in any event shall be in an amount equal to the aggregate
principal amount of all Domestic Term Loans outstanding on the Maturity Date.
(b)    Singapore Term Loans. WFS Singapore shall repay to the Singapore Term
Loan Lenders the aggregate principal amount of all Singapore Term Loans
outstanding on the following dates in the respective amounts set forth opposite
such dates (which amounts shall be reduced as a result of the application of
prepayments in accordance with Section 2.05(d), if applicable, and with the
order of priority set forth in Section 2.05):


71



--------------------------------------------------------------------------------





Date
Amount
September 30, 2019
$281,250
December 31, 2019
$281,250
March 31, 2020
$281,250
June 30, 2020
$281,250
September 30, 2020
$281,250
December 31, 2020
$281,250
March 31, 2021
$281,250
June 30, 2021
$281,250
September 30, 2021
$562,500
December 31, 2021
$562,500
March 31, 2022
$562,500
June 30, 2022
$562,500
September 30, 2022
$562,500
December 31, 2022
$562,500
March 31, 2023
$562,500
June 30, 2023
$562,500
September 30, 2023
$562,500
December 31, 2023
$562,500
March 31, 2024
$562,500
June 30, 2024
$562,500
Maturity Date
All remaining amounts outstanding



provided, however, that the final principal repayment installment of the
Singapore Term Loans shall be repaid on the Maturity Date for the Singapore Term
Loan Facility and in any event shall be in an amount equal to the aggregate
principal amount of all Singapore Term Loans outstanding on the Maturity Date.
(c)    Revolving Loans. The Borrowers shall repay to the USD Revolving Lenders
on the Maturity Date the aggregate principal amount of USD Revolving Loans
outstanding on such date. The Borrowers shall repay to the Multi-Currency
Revolving Lenders on the Maturity Date the aggregate principal amount of
Multi-Currency Revolving Loans outstanding on such date. The Borrowers shall
repay to the Specified Currency Revolving Lenders on the Maturity Date the
aggregate principal amount of Specified Currency Revolving Loans outstanding on
such date.
(d)    Swing Line Loans. The Borrowers shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten (10) Business Days after such Loan is made
and (ii) the Maturity Date.
2.08    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate for such
Eurocurrency Rate Loan; (ii) each Base Rate Loan under a Facility shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for such Base Rate Loan; and (iii) each Swing Line Loan shall bear interest
on the outstanding principal


72



--------------------------------------------------------------------------------





amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate for Base Rate Loans less 0.50%.
(b)    If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(c)    If any amount (other than principal of any Loan) payable by the Borrowers
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Facility Lenders for the applicable Facility,
such amount shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(d)    Upon the request of the Required Facility Lenders under the applicable
Facility, while any Event of Default exists, the Borrowers shall pay interest on
the principal amount of all outstanding Obligations under such Facility at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(e)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(f)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law. Notwithstanding the
foregoing, the Foreign Designated Borrowers shall have no obligation to pay
interest accrued on Loans advanced to WFS or any Domestic Designated Borrower
(other than Loans advanced to the Foreign Designated Borrowers for their benefit
at the request of the Borrowing Agent).
2.09    Fees. In addition to certain fees described in subsections (i), (j) and
(k) of Section 2.03:
(a)    Commitment Fee.
(i)    The Borrowers shall pay to the Administrative Agent for the account of
each USD Revolving Lender in accordance with its Applicable USD Revolving
Percentage, a commitment fee in Dollars equal to (x) from the Fifth Amendment
Effective Date to the fifth (5th) Business Day after the date of delivery of the
Compliance Certificate for the fiscal quarter ending June 30, 2019, 0.225% and
(y) thereafter, the Applicable Rate times the actual daily amount by which the
Aggregate USD Revolving Commitments exceed the sum of (i) the Outstanding Amount
of USD Revolving Loans and (ii) the Outstanding Amount of L/C-BA Obligations,
subject to adjustment as provided in Section 2.16.
(ii)    The Borrowers shall pay to the Administrative Agent for the account of
each Multi-Currency Revolving Lender in accordance with its Applicable
Multi-Currency Revolving Percentage, a commitment fee in Dollars equal to (x)
from the Fifth Amendment Effective Date to the fifth (5th) Business Day after
the date of delivery of the Compliance Certificate for the fiscal quarter ending
June 30, 2019, 0.225% and (y) thereafter, the Applicable Rate times the actual
daily


73



--------------------------------------------------------------------------------





amount by which the Aggregate Multi-Currency Revolving Commitments exceed the
Outstanding Amount of Multi-Currency Revolving Loans, subject to adjustment as
provided in Section 2.16.
(iii)    The Borrowers shall pay to the Administrative Agent for the account of
each Specified Currency Revolving Lender in accordance with its Applicable
Specified Currency Revolving Percentage, a commitment fee in Dollars equal to
(x) from the Fifth Amendment Effective Date to the fifth (5th) Business Day
after the date of delivery of the Compliance Certificate for the fiscal quarter
ending June 30, 2019, 0.225% and (y) thereafter, the Applicable Rate times the
actual daily amount by which the Aggregate Specified Currency Revolving
Commitments exceed the Outstanding Amount of Specified Currency Revolving Loans,
subject to adjustment as provided in Section 2.16.
(iv)    The commitment fee shall accrue at all times during the Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the last day of the
Availability Period. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.
(b)    Other Fees. The Borrowers shall pay to each Joint Lead Arranger and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the respective Fee Letters.
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Loans denominated in an Alternative Currency
or Specified Currency as to which market practice differs from the foregoing, in
accordance with such market practice. Interest shall accrue on each Loan for the
day on which the Loan is made, and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid, provided that
any Loan that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error. With respect to all
Non-LIBOR Quoted Currencies, the calculation of the applicable interest rate
shall be determined in accordance with market practice.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of WFS or any Restricted Subsidiary or for any other
reason, the Borrowers or the Lenders determine that (i) the Consolidated Total
Leverage Ratio as calculated by the Borrowers as of any applicable date was
inaccurate and (ii) a proper calculation of the Consolidated Total Leverage
Ratio would have resulted in higher pricing for such period, the Borrowers shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the applicable L/C-BA Issuer, as
the case may be, promptly on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrowers under any Debtor Relief Law, automatically and without further


74



--------------------------------------------------------------------------------





action by the Administrative Agent, any Lender or any L/C-BA Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent,
any Lender or any L/C-BA Issuer, as the case may be, under Section 2.03(d)(iii),
2.03(i), (j) or (k) or 2.08(b) or under Article VIII. The Borrowers’ obligations
under this paragraph shall survive the termination of the Aggregate Commitments
and the repayment of all other Obligations hereunder.
2.11    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a Revolving Note or a
Term Loan Note, as the case may be, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit, Bankers’ Acceptances and Swing
Line Loans. In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Revolving Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.
2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency or
Specified Currency, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. on the date specified herein;
provided that, for the sake of clarity, all payments made in respect of the
Singapore Term Loans shall be made through the Singapore Agent at its
Administrative Agent’s Office. Except as otherwise expressly provided herein,
all payments by the Borrowers hereunder with respect to principal and interest
on Loans denominated in an Alternative Currency or Specified Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
such Alternative Currency or Specified Currency and in Same Day Funds not later
than the Applicable Time specified by the Administrative Agent on the dates
specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement
(other than the Singapore Term Loans) be made in the United States. If, for any
reason, any Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency


75



--------------------------------------------------------------------------------





or Specified Currency, as applicable, the applicable Borrower shall make such
payment in Dollars in the Dollar Equivalent of the Alternative Currency or
Specified Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the relevant
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office. All payments
received by the Administrative Agent after (i) 2:00 p.m., in the case of
payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency or
Specified Currency, shall in each case be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue. If any
payment to be made by the Borrowers shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.
(b)    (1)    Funding by Revolving Lenders; Presumption by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Revolving
Lender prior to the proposed date of any Revolving Borrowing of Eurocurrency
Rate Loans (or, in the case of any Revolving Borrowing of Base Rate Loans, prior
to 12:00 noon on the date of such Revolving Borrowing) that such Revolving
Lender will not make available to the Administrative Agent such Revolving
Lender’s share of such Revolving Borrowing, the Administrative Agent may assume
that such Revolving Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Revolving Borrowing of Base
Rate Loans, that such Revolving Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrowers a corresponding amount. In
such event, if a Revolving Lender has not in fact made its share of the
applicable Revolving Borrowing available to the Administrative Agent, then the
applicable Revolving Lender and the Borrowers severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrowers to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Revolving Lender, the Overnight Rate, plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing, and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans. If the Borrowers and such Revolving
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Revolving Lender pays its share of the applicable Revolving Borrowing to
the Administrative Agent, then the amount so paid shall constitute such
Revolving Lender’s Revolving Loan included in such Revolving Borrowing. Any
payment by the Borrowers shall not relieve any Revolving Lender of its funding
obligations and shall be without prejudice to any claim the Borrowers may have
against a Revolving Lender that shall have failed to make such payment to the
Administrative Agent.
(i)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrowing Agent prior
to the date on which any payment is due to the Administrative Agent for the
account of the Lenders or any L/C-BA Issuer hereunder that the Borrowers will
not make such payment, the Administrative Agent may assume that the Borrowers
have made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Appropriate Lenders or the applicable
L/C-BA Issuers, as the case may be, the amount due. In such event, if the
Borrowers have not in fact made such payment, then each of the Appropriate
Lenders or the applicable L/C-BA Issuers, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such L/C-BA Issuer, in Same Day Funds with
interest


76



--------------------------------------------------------------------------------





thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.
A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing to the Administrative Agent under this subsection (b) shall
be conclusive, absent manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Term Loans and Revolving Loans, to fund participations in Letters of
Credit, Bankers’ Acceptances and Swing Line Loans, as applicable, and to make
payments pursuant to Section 10.04(c) are several and not joint. The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C-BA Obligations or in Swing Line Loans held by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
or participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C-BA
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest;
(ii)    the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrowers pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.15, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C-BA Obligations or Swing Line Loans
to any assignee or participant, other than an assignment to any Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply); and


77



--------------------------------------------------------------------------------





(iii)    the provisions of this Section shall be subject to the sharing
provisions contained in the Intercreditor Agreement.
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.14    Increase in Commitments.
(a)    Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Invited Lenders, as
defined below), the Borrowing Agent may from time to time, request (x) one or
more increases in the Aggregate USD Revolving Commitments, the Aggregate
Multi-Currency Revolving Commitments or the Aggregate Specified Currency
Revolving Commitment or an additional, separate revolving credit facility for
the purpose of providing a new Eligible Currency or lending to a new Designated
Borrower (a “Designated Revolver”) (each, an “Incremental Revolving
Commitment”), (y) one or more increases in the Domestic Term Loan Commitment
(each, a “Domestic Term Loan Increase”) and/or (z) one or more term loan
tranches to be made available to the Borrowers (each, an “Incremental Term
Loan”; each Incremental Revolving Commitment, each Domestic Term Loan Increase
and each Incremental Term Loan, collectively, referred to as the “Incremental
Increases”), by an aggregate amount (for all such requests) not exceeding the
Incremental Facilities Limit; provided that any such request for an increase
shall be in a minimum amount of $25,000,000 (or, in the case of a Designated
Revolver, $10,000,000). At the time of sending such notice, the Borrowing Agent
(in consultation with the Administrative Agent) shall identify the Invited
Lenders and specify the time period within which the Invited Lenders are
requested to respond.
(b)    Lender Elections to Increase. Each Lender requested to increase its USD
Revolving Commitment, increase its Multi-Currency Revolving Commitment, increase
its Specified Currency Revolving Commitment, provide a commitment to a
Designated Revolver, increase its Domestic Term Loan Commitment or participate
in any Incremental Term Loan, as applicable (each such Lender, an “Invited
Lender”), shall notify the Administrative Agent within such time period whether
or not it agrees to increase its USD Revolving Commitment, increase its increase
its Multi-Currency Revolving Commitment, increase its Specified Currency
Revolving Commitment, provide a commitment to a Designated Revolver, increase
its Domestic Term Loan Commitment or participate in any Incremental Term Loan,
as applicable, and if so, whether by an amount equal to, greater than, or less
than its Applicable Percentage of such Incremental Increase, as applicable. Any
Invited Lender not responding within such time period shall be deemed to have
declined to increase its USD Revolving Commitment, increase its Multi-Currency
Revolving Commitment, increase its Specified Currency Revolving Commitment,
provide a commitment to a Designated Revolver, increase its Domestic Term Loan
Commitment or participate in any Incremental Term Loan, as applicable.
(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrowing Agent of each Invited Lender’s
response to any request made hereunder. To achieve the full amount of an
Incremental Increase and subject to (i) the approval of the Administrative Agent
(which approval shall not be unreasonably withheld or delayed) and (ii) in the
case of any Incremental Revolving Commitment increasing the Aggregate USD
Revolving Commitments, the approval of the L/C-BA Issuers and the Swing Line
Lender (which approvals shall not be unreasonably withheld or delayed), the
Borrowing Agent may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.


78



--------------------------------------------------------------------------------





(d)    Effective Date and Allocations. The Administrative Agent and the
Borrowing Agent shall determine the effective date (the “Increase Effective
Date”) and the final allocation of any such Incremental Increase. The
Administrative Agent shall promptly notify the Borrowing Agent and each
Incremental Lender (defined below) of the final allocation of such Incremental
Increase and the Increase Effective Date. For the avoidance of doubt, no
increase in the Aggregate USD Revolving Commitments pursuant to this
Section 2.14 shall increase the Swing Line Sublimit or the LC-BA Sublimit. Each
Incremental Increase shall be made pursuant to an amendment (an “Incremental
Facility Amendment”) to this Agreement giving effect to the modifications
permitted by this Section 2.14 and, as appropriate, the other Loan Documents,
executed by the Loan Parties, each Lender providing all or any portion of the
Incremental Increase (each such Lender, an “Incremental Lender”) under the
Incremental Facility Amendment (to the extent applicable) and the Administrative
Agent; provided, that with the consent of each Incremental Lender with respect
to the Incremental Increase under the Incremental Facility Amendment, the
Administrative Agent may execute such Incremental Facility Amendment on behalf
of the applicable Incremental Lenders. Notwithstanding the provisions of Section
10.01, the Incremental Facility Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to implement any Incremental Increase in accordance with
this Section 2.14.
(e)    Conditions to Effectiveness of Increase. Any Incremental Increase shall
become effective as of such Increase Effective Date; provided that each of the
following conditions has been satisfied or waived by the Incremental Lenders as
of such Incremental Effective Date, which in the case of an Incremental Term
Loan to be used to finance a Limited Condition Transaction, shall be subject to
Section 1.13:
(i)    the Borrowing Agent shall have delivered to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Incremental Lender) signed by a Responsible Officer
of such Loan Party (i) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such increase (which, with respect to any
such Loan Party, may, if applicable, be the resolutions entered into by such
Loan Party in connection with the incurrence of the Obligations on the Fifth
Amendment Effective Date), and (ii) certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article V, in the case of the Borrowers, and the other Loan Documents, in the
case of each Loan Party party thereto, are true and correct in all material
respects on and as of the Increase Effective Date (except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true
and correct in all respects), except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date (except to the
extent any such representation and warranty is qualified by materiality or
reference to Material Adverse Effect, in which case, such representation and
warranty shall be true and correct in all respects), and except that for
purposes of this Section 2.14, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default or Event of Default exists;
(ii)    the Administrative Agent and the Lenders providing such Incremental
Increase shall have received at least five (5) days before the Increase
Effective Date, (i) all documentation and other information about the Loan
Parties and their Subsidiaries that shall have been reasonably requested by the
Administrative Agent or the Lenders providing such Incremental Increase in
writing at least ten (10) days prior to the Increase Effective Date and that the
Administrative Agent and the Lenders reasonably determine is required by
applicable regulatory authorities under


79



--------------------------------------------------------------------------------





applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the Act and (ii) if any Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification in relation to such Borrower for each Lender requesting
such at least ten (10) days prior to the Increase Effective Date;
(iii)    each Incremental Increase shall constitute Obligations of the
applicable Borrowers and, subject to Section 2.17(b), shall be secured and
guaranteed with the other Credit Extensions on a pari passu basis;
(iv)    (1) in the case of each Incremental Term Loan and Term Loan Increase
(the terms of which shall be set forth in the relevant Incremental Facility
Amendment):
(A)    the All-In Yield applicable to such Incremental Term Loan or Term Loan
Increase and the maturity and amortization of such Incremental Term Loan or Term
Loan Increase shall be as agreed by the Borrowing Agent and the Incremental
Lenders making such Incremental Term Loan or Term Loan Increase, but will not in
any event have a shorter weighted average life to maturity than the remaining
weighted average life to maturity of the Domestic Term Loan Facility or a
maturity date earlier than the maturity date for the Domestic Term Loan Facility
then in effect; and
(B)    except as provided above, all other terms and conditions applicable to
any Incremental Term Loan or Term Loan Increase, to the extent not consistent
with the terms and conditions applicable to the Domestic Term Loan, shall be
reasonably satisfactory to the Administrative Agent and the Borrowing Agent;
(2) in the case of each Incremental Revolving Commitment (the terms of which
shall be set forth in the relevant Incremental Facility Amendment):
(A)    such Incremental Revolving Commitment shall mature on the Maturity Date,
shall bear interest and be entitled to unused fees, in each case at the rate
applicable to the Revolving Loans, and shall be subject to the same terms and
conditions as the Revolving Loans; provided that the interest rate and unused
fees applicable to the Incremental Revolving Commitment may be higher if the
Applicable Rate and unused fees, as applicable, with respect to the existing
Revolving Commitments and Revolving Loans are increased to equal the interest
rate and unused fees applicable to the Incremental Revolving Commitment;
(B)    the applicable outstanding Revolving Loans and, if applicable, Applicable
Percentages of Swing Line Loans and L/C-BA Obligations will be reallocated by
the Administrative Agent on the applicable Increase Effective Date among the
applicable Revolving Lenders (including the Incremental Lenders providing such
Incremental Revolving Commitment) in accordance with their revised Applicable
Percentages (and the applicable Revolving Lenders (including the Incremental
Lenders providing such Incremental Revolving Commitment) agree to make all
payments and adjustments necessary to effect such reallocation and the Borrowing
Agent shall pay any and all costs required pursuant to Section 3.05 in
connection with such reallocation as if such reallocation were a repayment); and


80



--------------------------------------------------------------------------------





(C)    except as provided above, all of the other terms and conditions
applicable to such Incremental Revolving Commitment shall, except to the extent
otherwise provided in this Section 2.14, be identical to the terms and
conditions applicable to the Revolving Credit Facilities;
(i)    such Incremental Increases shall be effected pursuant to one or more
Incremental Facility Amendments executed and delivered by the Borrowing Agent,
the Administrative Agent and the applicable Incremental Lenders (which
Incremental Facility Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 2.14);
(ii)    no such Incremental Increase shall result in the Incremental Facilities
Limit being exceeded; and
(iii)    the Borrowing Agent shall deliver or cause to be delivered any
customary legal opinions or other documents as may be reasonably requested by
Administrative Agent in connection with any such transaction.
(f)    The Incremental Term Loans shall be deemed to be Term Loans; provided
that any such Incremental Term Loan that is not added to the outstanding
principal balance of a pre-existing Term Loan shall be designated as a separate
tranche of Term Loans for all purposes of this Agreement.
(g)    The Incremental Lenders shall be included in any determination of the
Required Lenders, Required USD Revolving Lenders, Required Multi-Currency
Revolving Lenders, Required Specified Currency Revolving Lenders or Required
Domestic Term Loan Lenders, as applicable, and, except in the case of a
Designated Revolver or as otherwise agreed by the Borrowers, the Administrative
Agent and the Incremental Lenders, the Incremental Lenders will not constitute a
separate voting class for any purposes under this Agreement.
(h)    At the request of the Administrative Agent, the Borrowers shall prepay
any Revolving Loans of a Facility outstanding on the Increase Effective Date
(and pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the applicable outstanding Revolving Loans under a Facility
ratable with any revised Applicable Revolving Percentages arising from any
nonratable increase in the applicable Revolving Commitments of a Facility under
this Section 2.14, which prepayment may be made with the proceeds of the
Borrowing of a Revolving Loan.
(i)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
2.15    Cash Collateral.
(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or any L/C‑BA Issuer (i) if such L/C-BA Issuer has honored any full or
partial drawing request under any Letter of Credit or Bankers’ Acceptance and
such drawing has resulted in an L/C-BA Borrowing, or (ii) if, as of the Maturity
Date, any L/C-BA Obligation for any reason remains outstanding, the Borrowers
shall, in each case, immediately Cash Collateralize the then Outstanding Amount
of all L/C-BA Obligations. At any time that there shall exist a Defaulting
Lender, immediately upon the request of the Administrative Agent, any L/C-BA
Issuer or the Swing Line Lender, the Borrowers shall deliver to the
Administrative Agent Cash


81



--------------------------------------------------------------------------------





Collateral in an amount sufficient to cover all remaining Fronting Exposure
after giving effect to Section 2.16(a)(iv) and any Cash Collateral provided by
the Defaulting Lender. Additionally, if the Administrative Agent notifies the
Borrowers at any time that the Outstanding Amount of all L/C-BA Obligations at
such time exceeds 105% of the L/C-BA Sublimit then in effect, then within two
(2) Business Days after receipt of such notice, subject to Section 2.17(b), the
Borrowers shall provide Cash Collateral for the Outstanding Amount of the L/C-BA
Obligations in an amount not less than the amount by which the Outstanding
Amount of all L/C-BA Obligations exceeds the L/C-BA Sublimit.
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at the Administrative Agent. The
Borrowers, and to the extent provided by any USD Revolving Lender, such USD
Revolving Lender, hereby grant to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the L/C-BA
Issuers and the USD Revolving Lenders (including the Swing Line Lender), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby (after giving effect to Section 2.16(a)(iv)), the
Borrowers or the relevant Defaulting Lender will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.04, 2.05, 2.16 or 8.02 in respect of Letters of Credit, Bankers’
Acceptances or Swing Line Loans shall be held and applied to the satisfaction of
the specific L/C-BA Obligations, Swing Line Loans, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable USD Revolving Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.15
may be otherwise applied in accordance with Section 8.03), and (y) the Person
providing Cash Collateral and each L/C-BA Issuer or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.
2.16    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


82



--------------------------------------------------------------------------------





(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01 and in the definitions of “Required
Lenders”, “Required Domestic Term Loan Lenders”, “Required USD Revolving
Lenders”, “Required Multi-Currency Revolving Lenders”, “Required Specified
Currency Revolving Lenders” and “Required Singapore Term Loan Lenders”.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, if such Defaulting Lender
is a USD Revolving Lender, to the payment on a pro rata basis of any amounts
owing by that Defaulting Lender to any L/C-BA Issuer or Swing Line Lender
hereunder; third, if such Defaulting Lenders is a USD Revolving Lender and if so
determined by the Administrative Agent or requested by any L/C-BA Issuer or
Swing Line Lender, to be held as Cash Collateral for future funding obligations
of that Defaulting Lender of any participation in any Swing Line Loan, Letter of
Credit or Bankers’ Acceptance; fourth, as the Borrowing Agent may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement; fifth, if so determined by the Administrative
Agent and the Borrowing Agent, to be held in a non-interest bearing deposit
account and released in order to satisfy obligations of that Defaulting Lender
to fund Loans under this Agreement; sixth, in the case of a Defaulting Lender
under any Facility, to the payment of any amounts owing to the other Lenders
under such Facility (in the case of the USD Revolving Credit Facility, including
the L/C-BA Issuers or Swing Line Lender) as a result of any judgment of a court
of competent jurisdiction obtained by any Lender under such Facility (in the
case of the USD Revolving Credit Facility, including any L/C-BA Issuer or Swing
Line Lender), against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans under any Facility or L/C-BA Borrowings in respect of which
that Defaulting Lender has not fully funded its appropriate share and (y) such
Loans or L/C-BA Borrowings were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C-BA Borrowings owed to, all non-Defaulting Lenders
under the applicable Facility on a pro rata basis (and ratably among all
applicable Facilities computed in accordance with the Defaulting Lenders’
respective funding deficiencies) prior to being applied to the payment of any
Loans of, or L/C-BA Borrowings owed to, that Defaulting Lender under the
applicable Facility. Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting


83



--------------------------------------------------------------------------------





Lender (and the Borrowers shall (x) not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender)
and (y) shall be limited in its right to receive Letter of Credit Fees as
provided in Section 2.03(i) and BA Fees as provided in Section 2.03(j).
(iv)    Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure. During any period in which a USD Revolving Lender is a Defaulting
Lender, for purposes of computing the amount of the obligation of each USD
Revolving Lender that is a non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit, Bankers’ Acceptances or Swing Line Loans
pursuant to Sections 2.03 and 2.04, the “Applicable Revolving Percentage” and
the “Applicable USD Revolving Percentage” of each such non-Defaulting Lender
shall be computed without giving effect to the USD Revolving Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Revolving Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each USD Revolving Lender that is a non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit, Bankers’ Acceptances and
Swing Line Loans shall not exceed the positive difference, if any, of (1) the
USD Revolving Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the USD Revolving Loans of that USD Revolving Lender.
Subject to Section 10.18, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.
(b)    Defaulting Lender Cure. If the Borrowing Agent, the Administrative Agent,
Swing Line Lender and the L/C-BA Issuers agree in writing in their sole
discretion that a Defaulting Lender under any Facility should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders under such
Facility or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans under such Facility (and, if applicable, funded
and unfunded participations in Letters of Credit, Bankers’ Acceptances and Swing
Line Loans) to be held on a pro rata basis by the Lenders under such Facility in
accordance with their Applicable Percentages (without giving effect to
Section 2.16(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
2.17    Joint and Several Obligations.
(a)    To the extent that this Agreement provides that any Obligations hereunder
are joint and several, such joint and several obligations shall be absolute and
unconditional and shall remain in full force and effect until the entire
principal, interest, penalties, premiums and late charges, if any, on this
Agreement and all additional payments, if any, due pursuant to any other Loan
Document shall have been paid and, until such payment has been made, shall not
be discharged, affected, modified or impaired upon the happening from time to
time of any event, including, without limitation, any of the following (subject
to the provisions of applicable law), whether or not with notice to or the
consent of any of the Borrowers:


84



--------------------------------------------------------------------------------





(i)    the waiver, compromise, settlement, release, termination or amendment
(including, without limitation, any extension or postponement of the time for
payment or performance or renewal or refinancing) of any or all of the
Obligations or agreements of any of the Borrowers hereunder or any other Loan
Document;
(ii)    the failure to give notice to any or all of the Borrowers of the
occurrence of a default under the terms and provisions of this Agreement or any
other Loan Document;
(iii)    the release, substitution or exchange by the holder of this Agreement
of any collateral securing any of the Obligations (whether with or without
consideration) or the acceptance by the holder of this Agreement of any
additional collateral or the availability or claimed availability of any other
collateral or source of repayment or any non-perfection or other impairment of
any collateral;
(iv)    the release of any person primarily or secondarily liable for all or any
part of the Obligations, whether by Administrative Agent or any other holder of
this Agreement or in connection with any voluntary or involuntary liquidation,
dissolution, receivership, insolvency, bankruptcy, assignment for the benefit of
creditors or similar event or proceeding affecting any or all of the Borrowers
or any other person or entity who, or any of whose property, shall at the time
in question be obligated in respect of the Obligations or any part thereof; or
(v)    to the extent permitted by law, any other event, occurrence, action or
circumstance that would, in the absence of this clause, result in the release or
discharge of any or all of the Borrowers from the performance or observance of
any obligation, covenant or agreement contained in this Agreement.
(b)    Notwithstanding anything to the contrary contained in any Loan Document,
but without limiting the generality of Section 2.17(a), it is agreed and
understood that (1) WFS and each Domestic Designated Borrower shall be jointly
and severally liable for all Obligations arising hereunder and (2) each Foreign
Designated Borrower shall only be jointly and severally liable for all
Obligations of the Foreign Designated Borrowers, including without limitation
all Loans, L/C–BA Obligations and other Obligations made to any of them (or any
combination of any of them) or any Foreign Subsidiary.
2.18    Borrowing Agent. To facilitate Borrowings by the Designated Borrowers,
each of the Designated Borrowers appoints WFS as its Borrowing Agent with
respect to the Revolving Credit Facilities and the Domestic Term Loan Facility.
As the context may require, references to the Borrowing Agent in giving and
receiving certain notices, requests and other documents in connection herewith
shall be deemed to refer to WFS so acting on its own behalf as a Borrower. Each
of the Designated Borrowers hereby directs the Administrative Agent, the Swing
Line Lender and the L/C-BA Issuers, as applicable, to disburse the proceeds of
each Loan, and to issue Letters of Credit and Bankers’ Acceptances, to or at the
direction of the Borrowing Agent, and such distribution will, in all
circumstances, be deemed to be made to each such Borrower. Each of the
Designated Borrowers hereby irrevocably designates, appoints, authorizes and
directs the Borrowing Agent (including each Responsible Officer of the Borrowing
Agent) to act on behalf of such Borrower with respect to the Revolving Credit
Facilities for the purposes set forth in this Section 2.18, and to act on behalf
of such Borrower for purposes of (i) any Request for Credit Extension of such
Borrower, (ii) the giving and receiving of all notices, (iii) the execution and
delivery of all documents, instruments and certifications under this Agreement
or any other Loan Document and all modifications hereto and thereto, (iv) the
receipt of the proceeds of any Loans made by the Lenders to any such Designated
Borrower hereunder (which it shall receive in its capacity as Borrowing Agent)
and (v) otherwise for taking all other action


85



--------------------------------------------------------------------------------





contemplated to be taken by the Borrowing Agent (including each Responsible
Officer of the Borrowing Agent) hereunder or under any other Loan Document. Each
of the Administrative Agent, the Swing Line Lender and each L/C‑BA Issuer, as
applicable, is entitled to rely and act on the instructions of the Borrowing
Agent, by and through any Responsible Officer of the Borrowing Agent, on behalf
of each of the Designated Borrowers. Any acknowledgment, consent, direction,
certification or other action which might otherwise be valid or effective only
if given or taken by all Borrowers, or by each Borrower acting singly, shall be
valid and effective if given or taken only by WFS, whether or not any such other
Borrower joins therein. Any notice, demand, consent, acknowledgement, direction,
certification or other communication delivered to WFS in accordance with the
terms of this Agreement shall be deemed to have been delivered to each
Designated Borrower. Notwithstanding any provision of this Section 2.18 to the
contrary, the Borrowing Agent shall not have the authority to request on behalf
of any of the Designated Borrowers the issuance of Letters of Credit or Bankers’
Acceptances, unless such Borrower for whose benefit such Letter of Credit or
Bankers’ Acceptance is requested has joined in the execution of the Letter of
Credit Application or Bankers’ Acceptance Request, as applicable, relating
thereto. This Section 2.18 shall survive the resignation of the Administrative
Agent or of any L/C-BA Issuer, the replacement of any Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
other Obligations.
2.19    Designated Borrowers.
(a)    Effective as of the Fifth Amendment Effective Date, each of WFS Europe
and WFS Singapore shall be a “Designated Borrower” hereunder and may continue to
receive Loans for its respective account on the terms and conditions set forth
in this Agreement.
(b)    WFS may at any time request the designation of any Restricted Subsidiary
of WFS (an “Applicant Borrower”) as a Designated Borrower to receive Loans under
a particular Facility or Facilities hereunder by delivering to the
Administrative Agent (which shall promptly deliver counterparts thereof to each
Appropriate Lender under such Facility or Facilities) a duly executed notice and
agreement in substantially the form of Exhibit K (a “Designated Borrower Request
and Assumption Agreement”). The parties hereto acknowledge and agree that prior
to any Applicant Borrower becoming entitled to utilize any Facility hereunder,
the following conditions precedent shall have been met (collectively, the
“Designated Borrower Conditions”): (i) the Administrative Agent and the
Appropriate Lenders shall have received such supporting resolutions, incumbency
certificates, opinions of counsel and other documents or information (including
but not limited to information necessary for compliance with applicable “know
your customer”, the Beneficial Ownership Regulation and anti-money-laundering
rules and regulations), in form, content and scope reasonably satisfactory to
the Administrative Agent, as may be required by the Administrative Agent or the
Appropriate Lenders in their sole discretion, which shall be exercised promptly,
and Notes signed by such new Borrowers to the extent any Appropriate Lender so
requests within 10 Business Days of its receipt of the applicable Designated
Borrower Request and Assumption Agreement from the Administrative Agent, (ii) no
Appropriate Lender shall have notified the Administrative Agent within 15
Business Days of its receipt of the applicable Designated Borrower Request and
Assumption Agreement from the Administrative Agent that it is not permitted by
Law or any other organizational policy to make Loans to the Applicant Borrower
and (iii) for any Applicant Borrower with a jurisdiction of domicile that is a
jurisdiction different from each other Designated Borrower, the satisfaction of
such other rules and procedures, and the effectiveness of such amendments to
this Agreement, as the Administrative Agent, in its discretion, which shall be
exercised promptly, deems reasonably necessary for the addition of such
Applicant Borrower, which amendments may be effected without the consent of any
other Lender, pursuant to, and in a manner consistent with, this Agreement.
Promptly following satisfaction of each of the Designated Borrower Conditions,
the Administrative Agent shall send a notice in substantially the form of
Exhibit L (a “Designated Borrower Notice”) to WFS and the Appropriate Lenders
specifying the effective date upon


86



--------------------------------------------------------------------------------





which the Applicant Borrower shall constitute a Designated Borrower for purposes
of a particular Facility or Facilities hereof, whereupon each of the Appropriate
Lenders agrees to permit such Designated Borrower to receive Loans under such
designated Facility or Facilities, on the terms and conditions set forth herein,
and each of the parties agrees that such Designated Borrower otherwise shall be
a Borrower for all purposes of this Agreement; provided that no Committed Loan
Notice, Letter of Credit Application or Banker’s Acceptance Request may be
submitted by or on behalf of such Designated Borrower until the date five
Business Days after such effective date.
(c)    WFS may from time to time, upon not less than 15 Business Days’ notice
from WFS to the Administrative Agent (or such shorter period as may be agreed by
the Administrative Agent in its sole discretion), terminate a Designated
Borrower’s status as such, provided that there are no outstanding Loans payable
by such Designated Borrower, or other amounts payable by such Designated
Borrower on account of any Loans made to it, as of the effective date of such
termination. The Administrative Agent will promptly notify the Appropriate
Lenders of any such termination of a Designated Borrower’s status. Any entity
whose status as a Designated Borrower is terminated shall execute a Guaranty
Joinder Agreement to be effective simultaneously with such termination.
ARTICLE III.     TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. Any and all payments by or on account of any obligation of the Borrowers
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Borrowers or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Borrowers or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below. If the Borrowers
or the Administrative Agent shall be required by Law to withhold or deduct any
Taxes, including without limitation United States Federal backup withholding and
withholding taxes, from any payment, then (A) the Administrative Agent shall
withhold or make such deductions as are determined by the Administrative Agent
to be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) the Administrative Agent shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with applicable Law, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Borrowers shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or an L/C-BA Issuer, as the case may be, receives
an amount equal to the sum it would have received had no such withholding or
deduction been made.
(b)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
(c)    Tax Indemnifications.
(i)    Without limiting the provisions of subsection (a) or (b) above, the
Borrowers shall, and do hereby, indemnify the Administrative Agent, each Lender
and each L/C-BA Issuer, and shall make payment in respect thereof within 30 days
(or, in the case of Other Taxes that are


87



--------------------------------------------------------------------------------





goods and services, value-added or similar Taxes, three Business Days) after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by the
Borrowers or the Administrative Agent or paid by the Administrative Agent, such
Lender or such L/C-BA Issuer, as the case may be, and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The Borrowers shall also, and
do hereby, indemnify the Administrative Agent, and shall make payment in respect
thereof within 30 days after written demand therefor, for any amount which a
Lender or an L/C-BA Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to the
Borrowers by a Lender or an L/C-BA Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or an L/C-BA Issuer, shall be conclusive absent manifest error; provided,
however, that no Borrower shall be required to provide indemnification under
this paragraph for any payment or liability incurred more than six months prior
to the date that such certificate is delivered.
(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender and each L/C-BA Issuer shall, and do hereby, indemnify the Borrowers and
the Administrative Agent, and shall make payment in respect thereof within 30
days after written demand therefor, against any and all Taxes and any and all
related losses, claims, liabilities, penalties, interest and expenses (including
the fees, charges and disbursements of any counsel for the Borrowers or the
Administrative Agent) incurred by or asserted against the Borrowers or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or such L/C-BA Issuer, as the case may be, to deliver, or as a
result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender or such L/C-BA Issuer, as the case may
be, to the Borrowers or the Administrative Agent pursuant to subsection (e).
Each Lender and each L/C-BA Issuer hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender or such
L/C-BA Issuer, as the case may be, under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii). The agreements in this clause (ii) shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender or an L/C-BA Issuer, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all other
Obligations.
(d)    Evidence of Payments. Upon request by the Borrowers or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrowers or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrowers shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrowers, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrowers or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Each Lender shall deliver to the Borrowers and to the Administrative
Agent, at the time or times prescribed by applicable Laws or when reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested


88



--------------------------------------------------------------------------------





information as will permit the Borrowers or the Administrative Agent, as the
case may be, to determine (A) whether or not payments made hereunder or under
any other Loan Document are subject to Taxes, (B) if applicable, the required
rate of withholding or deduction, and (C) such Lender’s entitlement to any
available exemption from, or reduction of, applicable Taxes in respect of all
payments to be made to such Lender by the Borrowers pursuant to this Agreement
or otherwise to establish such Lender’s status for withholding tax purposes in
the applicable jurisdiction.
(ii)    Without limiting the generality of the foregoing, if any Borrower is
resident for tax purposes in the United States,
(A)    any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrowers and the
Administrative Agent duly completed and executed originals of Internal Revenue
Service Form W-9 or such other documentation or information prescribed by
applicable Laws or reasonably requested by the Borrowers or the Administrative
Agent as will enable the Borrowers or the Administrative Agent, as the case may
be, to determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and
(B)    each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrowers and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrowers or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
(I)    duly completed and executed originals of Internal Revenue Service Form
W-8BEN-E or W-8BEN, as applicable, claiming eligibility for benefits of an
income tax treaty to which the United States is a party,
(II)    duly completed and executed originals of Internal Revenue Service Form
W-8ECI,
(III)    duly completed and executed originals of Internal Revenue Service Form
W-8IMY and all required supporting documentation,
(IV)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed and executed originals of Internal Revenue Service Form
W-8BEN-E or W-8BEN, as applicable, or
(V)    duly completed and executed originals of any other form prescribed by
applicable Laws as a basis for claiming exemption from or a reduction in United
States Federal withholding tax together with such supplementary documentation as


89



--------------------------------------------------------------------------------





may be prescribed by applicable Laws to permit the Borrowers or the
Administrative Agent to determine the withholding or deduction required to be
made.
(iii)    If any payment made pursuant to this Agreement to any Lender, any
L/C-BA Issuer or any other recipient of any payment to be made by or on account
of any obligation under this Agreement would be subject to U.S. federal
withholding Tax imposed by FATCA if such recipient were to fail to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), each such Lender, L/C-BA
Issuer or other recipient shall deliver to the Borrowing Agent and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrowing Agent or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrowing Agent or the Administrative Agent as may
be necessary for the Borrowing Agent and the Administrative Agent to comply with
their obligations under FATCA and to determine that such recipient has complied
with such recipient’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this Section
3.01(e)(iii), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.
(iv)    Each Lender, each L/C-BA Issuer and any other recipient of any payment
to be made by or on account of any obligation under this Agreement agrees that
if any form or certification it previously delivered pursuant to this Section
3.01(e) expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrowing Agent and the
Administrative Agent in writing of its legal inability to do so.
(v)    Each Lender shall promptly (A) notify the Borrowing Agent and the
Administrative Agent in writing of any change in circumstances which would
modify or render invalid any claimed exemption or reduction, and (B) deliver to
the Borrowing Agent and to the Administrative Agent such duly completed and
executed documentation prescribed by applicable Laws as will permit payments
hereunder or under any other Loan Document to be made without withholding or at
a reduced rate of withholding and take such other steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrowers or the Administrative Agent make any withholding or deduction for
taxes from amounts payable to such Lender.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C‑BA Issuer, or have any obligation to pay
to any Lender or any L/C-BA Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or such L/C-BA Issuer, as the
case may be. If the Administrative Agent, any Lender or any L/C-BA Issuer
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrowers or with
respect to which the Borrowers have paid additional amounts pursuant to this
Section, it shall pay to the Borrowers an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrowers under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses incurred by the
Administrative Agent, such Lender or such L/C-BA Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrowers, upon the
request of the Administrative Agent, such Lender or such L/C-BA Issuer, agree to
repay the amount paid over to the Borrowers (plus any penalties,


90



--------------------------------------------------------------------------------





interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such L/C-BA Issuer in the event the
Administrative Agent, such Lender or such L/C-BA Issuer is required to repay
such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent, any Lender or any L/C-BA Issuer
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrowers or any other Person.
3.02    Illegality.
(a)    Illegality to Make, Maintain or Fund Certain Loans. If any Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for any Lender or its applicable Lending
Office to make, maintain or fund or charge interest with respect to any Credit
Extension, or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars or
any Alternative Currency in the applicable interbank market, then, upon notice
thereof by such Lender to the Borrowing Agent (through the Administrative
Agent), (i) any obligation of such Lender to make or continue Eurocurrency Rate
Loans in the affected currency or currencies or, in the case of Eurocurrency
Rate Loans in Dollars, to convert Base Rate Loans to Eurocurrency Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurocurrency Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate, in each case
until such Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (A) the Borrowers shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable and such Loans are
denominated in Dollars, convert all Eurocurrency Rate Loans of such Lender to
Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (B) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted, together with any additional amounts required pursuant to
Section 3.05.
(b)    Designated Lenders and Illegality. Each of the Administrative Agent, each
L/C-BA Issuer, the Swing Line Lender and each Lender at its option may make any
Credit Extension or otherwise perform its obligations hereunder through any
Lending Office (each, a “Designated Lender”); provided that any exercise of such
option shall not affect the obligation of the relevant Borrower to repay any
Credit Extension in accordance with the terms of this Agreement. Any Designated
Lender shall be considered a Lender; provided that designation of a Designated
Lender is for administrative convenience only and does not expand the scope of
liabilities or obligations of any Lender or Designated Lender beyond those of
the Lender designating such Person as a Designated Lender as provided in this
Agreement. If, in any applicable jurisdiction, the Administrative Agent, any
L/C-BA Issuer or any Lender or any Designated Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for the Administrative Agent, any L/C-BA Issuer or any Lender or its
applicable Designated Lender


91



--------------------------------------------------------------------------------





to (i) perform any of its obligations hereunder or under any other Loan
Document, (ii) to fund, hold a commitment or maintain its participation in any
Loan, Letter of Credit or Bankers’ Acceptance or (iii) issue, make, maintain,
fund or charge interest or fees with respect to any Credit Extension to any
Foreign Designated Borrower, such Person shall promptly notify the
Administrative Agent, then, upon the Administrative Agent notifying the
Borrowing Agent, and until such notice by such Person is revoked, any obligation
of such Person to issue, make, maintain, fund or charge interest or fees with
respect to any such Credit Extension shall be suspended, and to the extent
required by applicable Law, cancelled. Upon receipt of such notice, the Loan
Parties shall, (A) repay that Person’s participation in the Loans or other
applicable Obligations on the last day of the Interest Period for each Loan or
other Obligation occurring after the Administrative Agent has notified the
Borrowing Agent or, if earlier, the date specified by such Person in the notice
delivered to the Administrative Agent (being no earlier than the last day of any
applicable grace period permitted by applicable Law), (B) to the extent
applicable to such L/C-BA Issuer, Cash Collateralize that portion of applicable
L/C-BA Obligations comprised of the aggregate undrawn amount of Letters of
Credit and Bankers’ Acceptances to the extent not otherwise Cash Collateralized
and (C) take all reasonable actions requested by such Person to mitigate or
avoid such illegality.
3.03    Inability to Determine Rates.
(a)    If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan,
(B) (x) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan or in connection with an existing or proposed Base Rate
Loan (whether denominated in Dollars or an Alternative Currency) and (y) the
circumstances described in Section 3.03(c)(i) do not apply or (C) a fundamental
change has occurred in the foreign exchange or interbank markets with respect to
such Alternative Currency (including, without limitation, changes in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls) (in each case with respect to this clause (i),
“Impacted Loans”), or (ii) the Administrative Agent or the Required Facility
Lenders determine that for any reason the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Borrowing Agent and each Lender. Thereafter, (x) the obligation of the Lenders
to make or maintain Eurocurrency Rate Loans in the affected currency or
currencies shall be suspended (to the extent of the affected Eurocurrency Rate
Loans or Interest Periods) and (y) in the event of a determination described in
the preceding sentence with respect to the Eurocurrency Rate component of the
Base Rate, the utilization of the Eurocurrency Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent (or,
in the case of a determination by the Required Facility Lenders described in
clause (ii) of this Section 3.03(a), until the Administrative Agent upon the
instruction of the Required Facility Lenders) revokes such notice. Upon receipt
of such notice, the Borrowing Agent may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans in the
affected currency or currencies (to the extent of the affected Eurocurrency Rate
Loans or Interest Periods) or, failing that, will be deemed to have converted
such request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.
(b)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of this Section 3.03(a), the
Administrative Agent, in consultation with the Borrowing Agent and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (i) the Administrative


92



--------------------------------------------------------------------------------





Agent revokes the notice delivered with respect to the Impacted Loans under
clause (i) of the first sentence of Section 3.03(a), (ii) the Administrative
Agent or the Required Facility Lenders notify the Administrative Agent and the
Borrowing Agent that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (iii)
any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrowing Agent written
notice thereof.
(c)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrowing Agent or Required
Facility Lenders notify the Administrative Agent (with, in the case of the
Required Facility Lenders, a copy to the Borrowing Agent) that the Borrowing
Agent or Required Facility Lenders (as applicable) have determined, that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary, or
(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrowing Agent may amend this Agreement to replace
LIBOR with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar syndicated
credit facilities (whether in Dollars or an Alternative Currency) for such
alternative benchmarks (any such proposed rate, a “LIBOR Successor Rate”),
together with any proposed LIBOR Successor Rate Conforming Changes (as defined
below) and any such amendment shall become effective at 5:00 p.m. on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrowing Agent unless, prior to such time,
Lenders comprising the Required Facility Lenders have delivered to the
Administrative Agent written notice that such Required Facility Lenders do not
accept such amendment. Such LIBOR Successor Rate shall be applied in a manner
consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrowing
Agent and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans shall be suspended (to the extent of the
affected Eurocurrency Rate Loans


93



--------------------------------------------------------------------------------





or Interest Periods), and (y) the Eurocurrency Rate component shall no longer be
utilized in determining the Base Rate. Upon receipt of such notice, the
Borrowing Agent may revoke any pending request for a Borrowing of, conversion to
or continuation of Eurocurrency Rate Loans (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods) or, failing that, will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans
(subject to the foregoing clause (y)) in the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
For purposes hereof, “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent in consultation with
the Borrowing Agent, to reflect the adoption of such LIBOR Successor Rate and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines is reasonably necessary in connection with the
administration of this Agreement).
3.04    Increased Costs; Reserves on Eurocurrency Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(f)) or
any L/C-BA Issuer;
(ii)    subject any Lender or any L/C-BA Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any Bankers’
Acceptance, any participation in a Letter of Credit or Bankers’ Acceptance or
any Eurocurrency Rate Loan made by it, or change the basis of taxation of
payments to such Lender or such L/C-BA Issuer in respect thereof (in each case,
except for (A) Indemnified Taxes or Other Taxes covered by Section 3.01, (B) the
imposition of, or any change in the rate of, any Tax described in any of clauses
(a) through (f) of the definition of Excluded Tax payable by such Lender or such
L/C-BA Issuer, and (C) Connection Income Taxes); or
(iii)    impose on any Lender or any L/C-BA Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or Bankers’
Acceptance, or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or such L/C-BA Issuer of
participating in, issuing or maintaining any Letter of Credit or Bankers’
Acceptance (or of maintaining its obligation to participate in or to issue any
Letter of Credit or Bankers’ Acceptance), or to reduce the amount of any sum
received or receivable by such Lender or such L/C-BA Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
such L/C-BA Issuer, the Borrowers will,


94



--------------------------------------------------------------------------------





subject to Section 3.04(d), pay to such Lender or such L/C-BA Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
such L/C-BA Issuer, as the case may be, for such additional costs incurred or
reduction suffered.
(b)    Capital Requirements. If any Lender or any L/C-BA Issuer determines that
any Change in Law affecting such Lender or such L/C-BA Issuer or any Lending
Office of such Lender or such Lender’s or such L/C-BA Issuer’s holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or such L/C-BA Issuer’s capital
or on the capital of such Lender’s or such L/C-BA Issuer’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Bankers’ Acceptances
held by, such Lender, or the Letters of Credit or Bankers’ Acceptances issued by
such L/C-BA Issuer, to a level below that which such Lender or such L/C-BA
Issuer or such Lender’s or such L/C-BA Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C-BA Issuer’s policies and the policies of such Lender’s or such L/C‑BA
Issuer’s holding company with respect to capital adequacy or liquidity), then
from time to time the Borrowers will, subject to Section 3.04(d), pay to such
Lender or such L/C-BA Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or such L/C-BA Issuer or such Lender’s or
such L/C-BA Issuer’s holding company for any such reduction suffered.
(c)    Mandatory Costs. If any Multi-Currency Revolving Lender or any Specified
Currency Revolving Lender incurs any Mandatory Costs attributable to the
Obligations of a Foreign Designated Borrower, then from time to time the
Borrowing Agent will pay (or cause the applicable Foreign Designated Borrower to
pay) to such Lender such Mandatory Costs. The amount of such Mandatory Costs
shall be expressed as a percentage rate per annum (based upon the Obligations of
such Foreign Designated Borrower owed to such Lender as a percentage of
obligations of all borrowers that give rise to Mandatory Costs and are owed to
such Lender, which amount (and the related percentage calculation) shall be set
forth in a reasonably detailed certificate delivered by such Lender to the
Administrative Agent and the Borrowing Agent) and shall be payable on the full
amount of the Obligations of such Foreign Designated Borrower.
(d)    Certificates for Reimbursement. Any Lender or an L/C-BA Issuer claiming
compensation pursuant to subsection (a), (b) or (c) of this Section shall
deliver to the Borrowing Agent a certificate setting forth a reasonably detailed
calculation of the amount or amounts necessary to compensate such Lender or such
L/C-BA Issuer or its holding company, as the case may be, and the basis for such
compensation as specified in subsection (a), (b) or (c) of this Section, which
certificate shall be conclusive absent manifest error. The Borrowers shall pay
such Lender or such L/C-BA Issuer, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.
(e)    Delay in Requests. Failure or delay on the part of any Lender or any
L/C-BA Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or such L/C-BA
Issuer’s right to demand such compensation, provided that the Borrowers shall
not be required to compensate a Lender or an L/C-BA Issuer pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender or
such L/C-BA Issuer, as the case may be, notifies the Borrowing Agent of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such L/C-BA Issuer’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).


95



--------------------------------------------------------------------------------





(f)    Reserves on Eurocurrency Rate Loans. The Borrowers shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), and as long as such Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any other central banking
or financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurocurrency Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive), which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrowers shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender. If
a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest or costs shall be due and payable 10 days from
receipt of such notice.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) to the Borrowing Agent from time to time, which demand
shall be accompanied by a statement setting forth the basis for the amount being
claimed, the Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrowing
Agent;
(c)    any failure by the Borrowers to make payment of any Loan or drawing under
any Letter of Credit or Bankers’ Acceptance (or interest due thereon)
denominated in an Alternative Currency on its scheduled due date or any payment
thereof in a different currency; or
(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrowing
Agent pursuant to Section 10.13;
including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract (but excluding any loss
of anticipated profits). The Borrowers shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the offshore interbank market for such
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Loan was in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.


96



--------------------------------------------------------------------------------





(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount or Indemnified Tax to any Lender, any L/C-BA Issuer, or any
Governmental Authority for the account of any Lender or any L/C-BA Issuer
pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender or such L/C-BA Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender or such L/C-BA Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or such L/C-BA Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or such L/C-BA
Issuer, as the case may be. The Borrowers hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or any L/C-BA Issuer in connection
with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount or
Indemnified Tax to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, the Borrowers may replace such Lender in
accordance with Section 10.13.
3.07    Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV.     CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01    Conditions of Amendment and Restatement. The effectiveness of this
Agreement as an amendment and restatement of the Existing Credit Agreement is
subject to satisfaction of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
(i)    executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrowing Agent;
(ii)    (A) Revolving Notes executed by the Borrowers in favor of each Revolving
Lender requesting a Revolving Note; (B) a Term Loan Note executed by WFS in
favor of each Domestic Term Loan Lender requesting a Term Loan Note; and (C) a
Term Loan Note executed by WFS Singapore in favor of each Singapore Term Loan
Lender requesting a Term Loan Note;
(iii)    executed counterparts of the Pledge Agreement together with:
(A)    to the extent required thereby, certificates representing the Pledged
Interests referred to therein accompanied by undated stock powers executed in
blank,


97



--------------------------------------------------------------------------------





(B)    proper UCC financing statements in form appropriate for filing under the
UCC of all jurisdictions that the Administrative Agent may deem necessary or
desirable in order to perfect the Liens created under the Pledge Agreement,
covering the Collateral described therein, and
(C)    certified copies of UCC search reports dated a date reasonably near to
the Closing Date, listing all effective financing statements which name any Loan
Party party to the Pledge Agreement (under their present names and any previous
names) as debtors, together with copies of such financing statements, and
(D)    evidence of the completion of all other actions, recordings and filings
of or with respect to the Pledge Agreement that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created thereby;
(iv)    Subordination Agreements with respect to any Subordinated Debt other
than Indebtedness represented by Permitted Convertible Notes (dated as of the
date of execution and delivery thereof);
(v)    such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;
(vi)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;
(vii)    a favorable opinion of Chadbourne & Parke LLP, special New York counsel
to the Loan Parties, and such local counsel to the Loan Parties as the
Administrative Agent shall request (it being understood that opinions as to
Foreign Subsidiaries shall be limited to those that are Material Subsidiaries),
in each case addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit J and such other matters concerning the Loan
Parties and the Loan Documents as the Required Lenders may reasonably request;
(viii)    a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents and approvals of a Governmental Authority
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, which consents and approvals shall be in full force and effect, or
(B) stating that no such consents or approvals are so required;
(ix)    a certificate signed by a Responsible Officer of the Borrowers
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) there is no action, suit, investigation or proceeding
pending or, to the knowledge of any Borrower, threatened in any court or before
any arbitrator or Governmental Authority that could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect, and
(C) that there has been no


98



--------------------------------------------------------------------------------





event or circumstance since the date of the Audited Financial Statements that
has had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect;
(x)    a certificate signed by a Responsible Officer of WFS which shall include
a list of the Guarantors as of the Closing Date and the aggregate book value of
assets (including Equity Interests but excluding Investments that are eliminated
in consolidation) represented by each such Guarantor on an individual basis as
of June 30, 2013;
(xi)    certificates attesting to the Solvency of each Loan Party before and
after giving effect to any Borrowings on the Closing Date, from its chief
financial officer, treasurer or other Responsible Officer with knowledge of the
financial condition of such Loan Party; and
(xii)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C-BA Issuers, the Swing Line Lender or the
Required Lenders reasonably may require.
(b)    Any fees required to be paid under the Loan Documents on or before the
Closing Date shall have been paid.
(c)    Unless waived by the Administrative Agent, the Borrowers shall have paid
all reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrowers and the
Administrative Agent).
(d)    Without limiting the generality of the provisions of the last paragraph
of Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02    Conditions to all Credit Extensions. Subject to Section 1.13, the
obligation of each Lender to honor any Request for Credit Extension (other than
a Committed Loan Notice requesting only a conversion of Loans to the other Type,
or a continuation of Eurocurrency Rate Loans) is subject to the following
conditions precedent:
(a)    The representations and warranties of the Borrowers and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.


99



--------------------------------------------------------------------------------





(c)    The Administrative Agent and, if applicable, the applicable L/C-BA Issuer
or the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
(d)    In the case of a Credit Extension to be denominated in an Alternative
Currency, such currency remains an Eligible Currency.
(e)    If the applicable Borrower is a Designated Borrower, then the conditions
of Section 2.19 to the designation of such Borrower as a Designated Borrower
shall have been met to the reasonable satisfaction of the Administrative Agent.
(f)    Each Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Borrowing Agent shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
ARTICLE V.     REPRESENTATIONS AND WARRANTIES
Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:
5.01    Existence, Qualification and Power. Each Loan Party and each Restricted
Subsidiary thereof (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c) of this
Section 5.01, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) violate
any Law; except in each case referred to in clauses (b) and (c) of this
Section 5.02, to the extent such conflict, breach, contravention, creation,
payment or violation could not reasonably be expected to have a Material Adverse
Effect.
5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document (other than
any consent or approval which has been obtained and is in full force and effect)
and except to the extent the failure to obtain the same could not reasonably be
expected to have a Material Adverse Effect.
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and


100



--------------------------------------------------------------------------------





binding obligation of each Loan Party that is a party thereto, enforceable
against such Loan Party in accordance with its terms, subject to (i) bankruptcy,
insolvency and similar laws affecting the enforceability of creditors’ rights
generally and to general principles of equity, and (ii) any lack of
enforceability of any “keepwell” provision included in any Loan Document against
any Loan Party that is a Foreign Subsidiary (other than any Foreign Subsidiary
that is a Borrower) as a result of laws applicable to such Loan Party.
5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the consolidated
financial condition of WFS and its Subsidiaries as of the date thereof and their
consolidated results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other material liabilities, direct or contingent, of WFS and its Subsidiaries as
of the date thereof.
(b)    The unaudited consolidated balance sheets of WFS and its Subsidiaries
dated June 30, 2016 delivered pursuant to the Existing Credit Agreement, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for the fiscal quarter ended on that date (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present the
consolidated financial condition of WFS and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
(d)    The consolidated forecasted balance sheet and related consolidated
statements of income and cash flows of WFS and its Subsidiaries most recently
delivered pursuant to Section 6.01(c) were prepared in good faith on the basis
of the assumptions that were reasonable in light of the conditions existing at
the time of delivery of such forecasts, it being understood that projections,
forecasts and other forward looking information are subject to significant
contingencies and uncertainties, many of which are beyond the control of WFS and
that no assurance can be given that such projections and forecasts will be
realized.
5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of any Borrower, threatened, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Borrower or
any Restricted Subsidiary or against any of their properties that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.
5.07    No Default. Neither any Loan Party nor any Restricted Subsidiary thereof
is in default under or with respect to any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.


101



--------------------------------------------------------------------------------





5.08    Ownership of Property; Liens. Each of the Borrowers and each Restricted
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No property of any Borrower or any Restricted Subsidiary is
subject to any Liens, other than Liens permitted by Section 7.01.
5.09    Environmental Compliance. Each Borrower and each Restricted Subsidiary
conducts in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof each Borrower and each Restricted
Subsidiary has reasonably concluded that such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
5.10    Insurance. The properties of each Borrower and each Restricted
Subsidiary are insured with financially sound and reputable insurance companies,
in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Borrower or such Restricted
Subsidiary operates.
5.11    Taxes. Each Borrower and each Restricted Subsidiary have filed all
Federal, state and other material tax returns and reports required to be filed,
and have paid all Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. There is no
proposed tax assessment against any Borrower or any Restricted Subsidiary that
would, if made, have a Material Adverse Effect. Neither any Loan Party nor any
Restricted Subsidiary thereof is party to any tax sharing agreement.
5.12    ERISA Compliance.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws, except to the
extent that such noncompliance could not reasonably be expected to have a
Material Adverse Effect. Each Pension Plan that is intended to be a qualified
plan under Section 401(a) of the Code has received a favorable determination
letter from the Internal Revenue Service to the effect that the form of such
Plan is qualified under Section 401(a) of the Code and the trust related thereto
has been determined by the Internal Revenue Service to be exempt from federal
income tax under Section 501(a) of the Code, or an application for such a letter
is currently being processed by the Internal Revenue Service. To the best
knowledge of each Borrower, nothing has occurred that would prevent or cause the
loss of such tax-qualified status.
(b)    (i) No ERISA Event has occurred, and neither any Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) each Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained, in each case, to the extent the liability
resulting therefrom could not reasonably be expected to exceed the Threshold
Amount; (iii) as of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and neither any Borrower nor any ERISA Affiliate knows of
any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date, in each case, to the


102



--------------------------------------------------------------------------------





extent the liability resulting therefrom could not reasonably be expected to
exceed the Threshold Amount; (iv) neither any Borrower nor any ERISA Affiliate
has incurred any liability to the PBGC other than for the payment of premiums,
and there are no premium payments which have become due that are unpaid;
(v) neither any Borrower nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no
Pension Plan has been terminated by the plan administrator thereof nor by the
PBGC, and no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan.
(c)    Neither any Borrower nor any ERISA Affiliate maintains or contributes to,
or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (A) on the Closing Date, those
listed on Schedule 5.12(c) hereto and (B) thereafter, Pension Plans not
otherwise prohibited by this Agreement.
(d)    With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Restricted Subsidiary of any Loan Party that is not subject to
United States law (a “Foreign Plan”):
(i)    any employer and employee contributions required by law or by the terms
of any Foreign Government Scheme or Arrangement or any Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices, except to the extent that the failure to comply with such law or such
terms could not reasonably be expected to have a Material Adverse Effect;
(ii)    the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles, except to the extent that
such insufficiency could not reasonably be expected to have a Material Adverse
Effect; and
(iii)    each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities, except
to the extent that such failure to register or maintain good standing could not
reasonably be expected to have a Material Adverse Effect.
(e)    On and as of the Fifth Amendment Effective Date, WFS is not and will not
be (a) an employee benefit plan subject to Title I of ERISA, (b) a plan or
account subject to Section 4975 of the Code; (c) an entity deemed to hold “plan
assets” of any such plans or accounts for purposes of ERISA or the Code; or (d)
a “governmental plan” within the meaning of ERISA.
5.13    Subsidiaries; Equity Interests. As of the Amendment No. 2 Effective
Date, WFS has no Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 5.13, and as of the Amendment No. 2 Effective Date all of the
outstanding Equity Interests in such Subsidiaries and owned by WFS or one of its
Subsidiaries have been validly issued to WFS or the applicable Subsidiary, are
fully paid and non-assessable and are owned by WFS or a Subsidiary in the
amounts specified on Part (a) of Schedule 5.13 free and clear of all Liens
except those created under the Pledge Agreement. As of the Fifth Amendment
Effective


103



--------------------------------------------------------------------------------





Date, none of WFS or any of its Restricted Subsidiaries has any equity
investments in any other corporation or entity other than those specifically
disclosed in Part (b) of Schedule 5.13 or otherwise permitted by Section 7.02.
All of the outstanding Equity Interests in WFS have been validly issued, are
fully paid and non-assessable. Set forth on Part (c) of Schedule 5.13 is a
complete and accurate list of all Loan Parties, showing as of the Amendment No.
2 Effective Date (as to each Loan Party) the jurisdiction of its incorporation,
the address of its principal place of business and its U.S. taxpayer
identification number or, in the case of any non-U.S. Loan Party that does not
have a U.S. taxpayer identification number, its unique identification number (if
any) issued to it by the jurisdiction of its incorporation. The copy of the
charter of each Loan Party and each amendment thereto provided pursuant to
Amendment No. 2 is a true and correct copy of each such document, each of which
is valid and in full force and effect as of the Amendment No. 2 Effective Date.
5.14    Margin Regulations; Investment Company Act.
(a)    No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit and
Bankers’ Acceptance, not more than 25% of the value of the assets (either of any
Borrower by itself or any Borrower and its Restricted Subsidiaries on a
consolidated basis) subject to the provisions of Section 7.01 or Section 7.05 or
subject to any restriction contained in any agreement or instrument between such
Borrower, or among one or more Borrowers, and any Lender or any Affiliate of any
Lender relating to Indebtedness and within the scope of Section 8.01(e) will be
margin stock.
(b)    No Loan Party is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.
5.15    Disclosure. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, each Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
5.16    Compliance with Laws. Each Loan Party and each Restricted Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
5.17    Intellectual Property; Licenses, Etc. Except for such failure to own,
possess or have the right to use that could reasonably be expected to have a
Material Adverse Effect, each Borrower and each Restricted Subsidiary owns, or
possesses the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person. To the knowledge of each Borrower, (a) no slogan or other
advertising device,


104



--------------------------------------------------------------------------------





product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Borrower or any Restricted Subsidiary
infringes upon any rights held by any other Person and (b) no claim or
litigation regarding any of the foregoing is pending or, to the knowledge of any
Borrower, threatened, which, in the case of clauses (a) and (b) of this
Section 5.17 either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
5.18    Solvency. Each Loan Party is, individually and together with its
Restricted Subsidiaries on a consolidated basis, Solvent.
5.19    No Burdensome Agreements. No Loan Party is a party to any agreement or
contract or subject to any restriction contained in its Organizational Documents
which could reasonably be expected to have a Material Adverse Effect.
5.20    OFAC. Neither any Borrower, nor any of their respective Subsidiaries,
nor, to the knowledge of any Borrower or their respective Subsidiaries, any
director, officer or employee thereof, is an individual or entity that is, or is
owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other applicable
Sanctions authority or (iii) located, organized, resident or doing business in a
Designated Jurisdiction except, in each case, as authorized by the applicable
Sanctions authority or not prohibited by any Sanction.
5.21    Anti-Corruption Laws. The Borrowers and their respective Subsidiaries
conduct their businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, the Bank Secrecy Act and the
Money Laundering Control Act of 1986 and other similar anti-corruption
legislation in other jurisdictions to the extent applicable to any Borrower or
any Restricted Subsidiary, except to the extent such noncompliance would not
reasonably be expected to have a material and adverse effect on any Borrower or
any Material Subsidiary responsible therefor, and have instituted and maintain
policies and procedures designed to promote and achieve such compliance with
such laws.
5.22    Representations as to Applicable Foreign Obligors. Each of the Borrowing
Agent and each Applicable Foreign Obligor represents and warrants to the
Administrative Agent and the Lenders that:
(a)    Such Applicable Foreign Obligor is subject to civil and commercial Laws
with respect to its obligations under this Agreement and the other Loan
Documents to which it is a party (collectively as to such Applicable Foreign
Obligor, the “Applicable Foreign Obligor Documents”), and the execution,
delivery and performance by such Applicable Foreign Obligor of the Applicable
Foreign Obligor Documents constitute and will constitute private and commercial
acts and not public or governmental acts. Neither such Applicable Foreign
Obligor nor any of its property has any immunity from jurisdiction of any court
or from any legal process (whether through service or notice, attachment prior
to judgment, attachment in aid of execution, execution or otherwise) under the
laws of the jurisdiction in which such Applicable Foreign Obligor is
incorporated in respect of its obligations under the Applicable Foreign Obligor
Documents.
(b)    The Applicable Foreign Obligor Documents are in proper legal form under
the Laws of the jurisdiction in which such Applicable Foreign Obligor is
incorporated for the enforcement thereof against such Applicable Foreign
Obligor. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents that the Applicable Foreign Obligor Documents be filed, registered or
recorded with, or executed or notarized before, any court or other authority in
the jurisdiction in which such Applicable Foreign Obligor is incorporated or
that any registration charge or stamp or similar tax be paid on or in respect of
the Applicable Foreign Obligor Documents or any


105



--------------------------------------------------------------------------------





other document, except for (i) any such filing, registration, recording,
execution or notarization as has been made or is not required to be made until
the Applicable Foreign Obligor Document or any other document is sought to be
enforced and (ii) any charge or tax as has been timely paid.
(c)    The execution, delivery and performance of the Applicable Foreign Obligor
Documents by such Applicable Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Applicable
Foreign Obligor is incorporated, not subject to any notification or
authorization.
5.23    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
5.24    Beneficial Ownership Certificate. As of the Fifth Amendment Effective
Date, the information included in any Beneficial Ownership Certification, if
applicable, is true and correct in all respects.
5.25    Covered Entities. No Loan Party is a Covered Entity.
ARTICLE VI.     AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
or Bankers’ Acceptance shall remain outstanding, each Borrower shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, and 6.03)
cause each Restricted Subsidiary to:
6.01    Financial Statements. Deliver to the Administrative Agent:
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of WFS (or, if earlier, 5 days after the date required to be
filed with the SEC (without giving effect to any extension permitted by the
SEC)) (commencing with the fiscal year ended December 31, 2013), a consolidated
balance sheet of WFS and its Subsidiaries as at the end of such fiscal year, and
the related consolidated statements of income or operations, changes in
shareholders’ equity, and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, prepared in
accordance with GAAP, such consolidated statements to be (i) audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit and (ii) to be
accompanied by unaudited reconciling financial statements including a balance
sheet of WFS and its Restricted Subsidiaries (and excluding the Unrestricted
Subsidiaries) and the related consolidated statements of income or operations,
changes in shareholders’ equity, and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year;
and
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrowers
(or, if earlier, 5 days after the date required to be filed with the SEC
(without giving effect to any extension permitted by the SEC)) (commencing with
the fiscal quarter ended September 30, 2013), a consolidated balance sheet of
WFS and its Subsidiaries as at the end of such fiscal quarter, the related
consolidated statements of income or operations for such fiscal quarter and for
the portion of WFS’s fiscal year then ended, and the related consolidated
statements of changes in shareholders’ equity, and cash flows for the portion of
WFS’s fiscal year then ended, in each case setting forth in comparative form, as
applicable, the figures for the corresponding fiscal quarter of the previous
fiscal year, such consolidated statements to be certified by the chief executive
officer, chief financial officer,


106



--------------------------------------------------------------------------------





treasurer or controller of WFS as fairly presenting the consolidated financial
condition, results of operations, shareholders’ equity and cash flows of WFS and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; such consolidated statements to be
accompanied by unaudited reconciling financial statements including a balance
sheet of WFS and its Restricted Subsidiaries (and excluding the Unrestricted
Subsidiaries) and the related consolidated statements of income or operations,
changes in shareholders’ equity, and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year;
and
(c)    as soon as available, but in any event at least 15 days before the end of
each fiscal year of WFS, forecasts prepared by management of WFS, in form
reasonably satisfactory to the Administrative Agent, of (i) consolidated balance
sheets and related consolidated statements of income or operations and cash
flows of WFS and its Subsidiaries on a quarterly basis for the immediately
following fiscal year and (ii) consolidated balance sheets and related
consolidated statements of income or operations and cash flows of WFS and its
Restricted Subsidiaries on a quarterly basis for the immediately following
fiscal year.
As to any information contained in materials furnished pursuant to
Section 6.02(b), the Borrowers shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrowers to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
6.02    Certificates; Other Information. Deliver to the Administrative Agent:
(a)    (i) concurrently with the delivery of the financial statements referred
to in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed
by the chief executive officer, chief financial officer, treasurer, assistant
treasurer or controller of WFS (which delivery may, unless the Administrative
Agent requests executed originals, be by electronic communication including fax
or e-mail and shall be deemed to be an original authentic counterpart thereof
for all purposes); (ii) concurrently with the delivery of the financial
statements referred to in Sections 6.01(a), a list of the Guarantors as of the
end of such fiscal year and the aggregate book value of assets (including Equity
Interests but excluding Investments that are eliminated in consolidation)
represented by each such Guarantor on an individual basis as of the end of such
fiscal year;
(b)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of WFS, and copies of all annual, regular, periodic and special
reports and registration statements which WFS may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
(c)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Restricted
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02 unless waived
by the Administrative Agent at the request of the Borrowing Agent;
(d)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Restricted Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan


107



--------------------------------------------------------------------------------





Party or any Restricted Subsidiary thereof that if adversely determined could
reasonably be expected to have a Material Adverse Effect;
(e)    promptly, such additional information regarding the business, financial
or corporate affairs of the Borrowers or any Restricted Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request;
(f)    promptly following receipt, copies of any notices (including notices of
default or acceleration) received from any holder or trustee of, under or with
respect to any Subordinated Debt;
(g)    promptly after the assertion or occurrence thereof, notice of any action
or proceeding against or of any noncompliance by any Loan Party or any of its
Restricted Subsidiaries with any Environmental Law or Environmental Permit that
could reasonably be expected to have a Material Adverse Effect;
(h)    promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the Act and the Beneficial
Ownership Regulation; and
(i)    to the extent any Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, an updated Beneficial Ownership
Certification promptly following any change in the information provided in the
Beneficial Ownership Certification delivered to any Lender in relation to such
Borrower that would result in a change to the list of beneficial owners
identified in such certification.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which WFS
posts such documents, or provides a link thereto on WFS’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on WFS’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that WFS shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to the Borrowing Agent to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by WFS with any such request by a Lender
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders and the L/C-BA Issuers
materials and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrowers or their
respective Affiliates, or the respective securities of any of the foregoing, and
who may be engaged in investment and other market-related activities with
respect to such Persons’ securities. The Borrowers hereby agree that so long as
any Borrower is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC”


108



--------------------------------------------------------------------------------





shall appear prominently on the first page thereof; (x) by marking Borrower
Materials “PUBLIC,” the Borrowers shall be deemed to have authorized the
Administrative Agent, the Joint Lead Arrangers, the L/C-BA Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to any Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Joint Lead Arrangers shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.” Notwithstanding the
foregoing, the Borrowers shall be under no obligation to mark any Borrower
Materials “PUBLIC.”
6.03    Notices. Promptly notify the Administrative Agent:
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Borrower or any Restricted
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between any Borrower or any Restricted Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Borrower or any
Restricted Subsidiary, including pursuant to any applicable Environmental Laws;
(c)    of the occurrence of any ERISA Event; and
(d)    of any determination by the Borrowers referred to in Section 2.10(b).
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrowing Agent setting forth in reasonable detail
the event or events referred to therein and stating what action the applicable
Borrower has taken and proposes to take with respect thereto.
6.04    Payment of Obligations. Except where failure to so pay or discharge
could not reasonably be expected to have a Material Adverse Effect, pay and
discharge as the same shall become due and payable, all its obligations and
liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by such Borrowers
or such Restricted Subsidiary; (b) all lawful claims which, if unpaid, would by
law become a Lien upon its property; and (c) all Indebtedness, but subject to
any subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, except where the failure to pay or discharge could not
reasonably be expected to have a Material Adverse Effect.
6.05    Preservation of Existence, Etc.
(a)    Preserve, renew and maintain in full force and effect its legal existence
and, with respect to each Borrower and Material Subsidiary, good standing under
the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect;


109



--------------------------------------------------------------------------------





and (c) preserve or renew all of its registered patents, trademarks, trade names
and service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.
6.06    Maintenance of Properties.
(a)    Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted; and
(b)    make all necessary repairs thereto and renewals and replacements thereof
except in the case of clauses (a) and (b) of this Section 6.06 where the failure
to do so could not reasonably be expected to have a Material Adverse Effect.
6.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons.
6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
6.09    Books and Records.
(a)    Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of such
Borrower or such Restricted Subsidiary, as the case may be; and (b) maintain
such books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
such Borrower or such Restricted Subsidiary, as the case may be.
6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrowers and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrowing Agent; provided, however, that (i) if no Event
of Default exists, (x) the Borrowers shall not be obligated to reimburse the
expenses associated with more than one visit and inspection per calendar year
and (y) there shall be not more than one visit and inspection per fiscal quarter
in the aggregate for the Administrative Agent and the Lenders; and (ii) when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrowers at any time during normal business
hours and without advance notice.
6.11    Use of Proceeds. Use the proceeds of the Credit Extensions for general
corporate purposes not in contravention of any Law or of any Loan Document.
6.12    Additional Guarantors.


110



--------------------------------------------------------------------------------





(a)    Material Subsidiaries; Guarantors of Permitted Convertible Notes.
(i) Promptly notify the Administrative Agent at the time that any Person is or
becomes a Material Subsidiary or is or becomes a guarantor of any Indebtedness
owing with respect to any Permitted Convertible Notes (if, in either case, not
already a Guarantor hereunder), and (ii) promptly (and in any event, with
respect to Domestic Subsidiaries, within thirty (30) days, and, with respect to
Foreign Subsidiaries, within sixty (60) days) cause such Person to become a
Guarantor by executing and delivering to the Administrative Agent a Guaranty
Joinder Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose; provided that no Foreign Subsidiary shall be
required to become a Guarantor pursuant to this subsection (a) if such guaranty
would violate applicable Law or result in a material adverse tax consequence to
the Borrowers or any Subsidiary.
(b)    Other Subsidiaries. If, as of the end of any fiscal quarter of WFS
occurring after the Closing Date, the aggregate book value of assets of all then
existing Guarantors, on a consolidated basis (including Equity Interests in
other Subsidiaries, but excluding Investments that are eliminated in
consolidation), do not represent at least 70% of the aggregate book value of
assets of WFS and its Subsidiaries on a consolidated basis as of the end of
WFS’s most recently completed fiscal year (the “70% Guaranty Threshold”), then
the Borrowing Agent shall (i) promptly notify the Administrative Agent that the
70% Guaranty Threshold is not met and identify additional Domestic Subsidiaries,
and if necessary, additional Foreign Subsidiaries (without regard to any
material adverse tax consequences which may result therefrom), to become
Guarantors such that upon such identified Subsidiaries becoming Guarantors, the
70% Guaranty Threshold will be satisfied, and (ii) promptly (and in any event,
within sixty (60) days, which period may extended by the Administrative Agent in
its sole discretion), cause each such Subsidiary to become a Guarantor by
executing and delivering to the Administrative Agent a Guaranty Joinder
Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose; provided that (x) no Foreign Subsidiary shall be
required to become a Guarantor pursuant to this subsection (b) if such guaranty
would violate applicable Law, (y) neither Atlantic Fuel Services, IRC nor
Resource Recovery shall be required to become a Guarantor pursuant to this
subsection (b) so long as such Subsidiary is in compliance with Section 7.13,
and (z) no Domestic Subsidiary that individually represents less than 0.5% of
the aggregate book value of assets of WFS and its Subsidiaries on a consolidated
basis as of the end of WFS’s most recently completed fiscal year (such entities,
“De Minimus Entities”) shall be required to become a Guarantor pursuant to this
subsection (b) until all other Domestic Subsidiaries have become Guarantors, it
being understood that for all purposes of this Section 6.12 , no Foreign
Subsidiary Guarantor that was not a Guarantor on the Fifth Amendment Effective
Date shall be included in the numerator of the calculation of the 70% Guaranty
Threshold unless, at the time of such calculation, all Domestic Subsidiaries
that are not either Unrestricted Subsidiaries or De Minimus Entities have been
joined as Guarantors.
(c)    Additional Collateral; Documents. In the event that any Subsidiary
becomes a Guarantor after the Closing Date pursuant to subsections (a) or (b) of
this Section 6.12, promptly (and in any event, with respect to any Domestic
Subsidiary, within thirty (30) days, and, with respect to any Foreign
Subsidiary, within sixty (60) days, in each case, which period may extended by
the Administrative Agent in its sole discretion) cause (i) each such Subsidiary
to (A) if such Subsidiary is a Domestic Subsidiary and in fact has one or more
Subsidiaries, become a party to the Pledge Agreement by executing and delivering
to the Administrative Agent a Pledge Joinder Agreement or such other document as
the Administrative Agent shall deem appropriate for such purpose and comply with
the requirements therein, and (B) deliver to the Administrative Agent documents
of the types referred to in clauses (v) and (vi) of Section 4.01(a) and, if
requested by the Administrative Agent, favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation required to entered into by such
Subsidiary pursuant to this Section 6.12), and (ii) each owner of the Equity
Interests of such Subsidiary (if such owner is WFS or any of its Domestic
Subsidiaries that is a Guarantor) shall deliver


111



--------------------------------------------------------------------------------





a Pledge Agreement Supplement or Pledge Joinder Agreement, as applicable,
pursuant to which such owner shall pledge its then owned Pledged Interests in
such Subsidiary, in the case of each of clauses (i) and (ii) in form, content
and scope reasonably satisfactory to the Administrative Agent.
6.13    Compliance with Environmental Laws. Comply, and cause all lessees and
other Persons operating or occupying its properties to comply with all
applicable Environmental Laws and Environmental Permits, except if the failure
to so comply could not reasonably be expected to have a Material Adverse Effect;
obtain and renew all Environmental Permits required by all applicable
Environmental Laws for its operations and properties, except to the extent the
failure to obtain or renew the same could not reasonably be expected to have a
Material Adverse Effect; and conduct any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials from any of its properties, in
accordance with the requirements of all Environmental Laws; provided, however,
that neither any Borrower nor any Restricted Subsidiary shall be required to
undertake any such cleanup, removal, remedial or other action (a) to the extent
that its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP or (b) if the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
6.14    Further Assurances. Within a reasonable time following the request by
the Administrative Agent, or any Lender through the Administrative Agent,
(a) correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof, and
(b) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to (i) carry out more effectively the purposes of the Loan Documents,
(ii) to the fullest extent permitted by applicable law, subject any Loan Party’s
or any of its Restricted Subsidiaries’ properties, assets, rights or interests
to the Liens now or hereafter intended to be covered by any of the Collateral
Documents, (iii) perfect and maintain the validity, effectiveness and priority
of any of the Collateral Documents and any of the Liens intended to be created
thereunder and (iv) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Restricted Subsidiaries is or is
to be a party, and cause each of its Restricted Subsidiaries to do so.
6.15    Material Contracts. Perform and observe all the material terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect and enforce each such
Material Contract in accordance with its terms.
6.16    BSA Provision. Use commercially reasonable efforts to comply, and cause
each Restricted Subsidiary to use commercially reasonable efforts to comply,
with all applicable Bank Secrecy Act laws and regulations, as amended.
6.17    Anti-Corruption Laws. Conduct its businesses in compliance with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
Money Laundering Control Act of 1986 and other similar anti-corruption
legislation in other jurisdictions to the extent applicable to any Borrower or
any Restricted Subsidiary, except to the extent such noncompliance would not
reasonably be expected to have a material and adverse effect on any Borrower or
any Material Subsidiary responsible therefor, and maintain policies and
procedures designed to promote and achieve such compliance with such laws.


112



--------------------------------------------------------------------------------





ARTICLE VII.     NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
outstanding Obligation hereunder shall remain unpaid or unsatisfied, or any
Letter of Credit or Bankers’ Acceptance shall remain outstanding, no Borrower
shall, nor shall any Borrower permit any Restricted Subsidiary to, directly or
indirectly:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
(a)    Liens pursuant to any Loan Document;
(b)    Liens existing on the Fifth Amendment Effective Date and listed on
Schedule 7.01 and any renewals or extensions thereof, provided that (i) the
actual property covered thereby is not expanded, (ii) the amount secured or
benefited thereby is not increased except as contemplated by Section 7.03(b),
and (iii) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.03(b);
(c)    Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves or other
appropriate provisions are being maintained to the extent required by GAAP;
(d)    Liens of landlords arising by statute and Liens of suppliers, mechanics,
carriers, materialmen, warehousemen or workmen and other similar Liens, in each
case, (i) imposed by law or arising in the ordinary course of business, (ii) for
amounts not yet due or that are being contested in good faith by appropriate
proceedings and (iii) with respect to which adequate reserves or other
appropriate provisions are being maintained to the extent required by GAAP;
(e)    encumbrances arising under leases or subleases of real property that do
not, in the aggregate, materially detract from the value of such real property
or interfere with the ordinary conduct of the business conducted or proposed to
be conducted on or at such real property;
(f)    Liens in favor of lessors securing operating leases and financing
statements with respect to a lessor’s right in and to personal property leased
in the ordinary course of business other than through a Capital Lease;
(g)    any title transfer, retention of title, hire purchase or conditional sale
arrangement or arrangements having a similar effect arising in the ordinary
course of business in connection with the deferred purchase price of goods or
services in favor of the suppliers thereof;
(h)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation;
(i)    deposits to secure the performance of bids, tenders, sales, trade
contracts and leases (other than Indebtedness), statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;
(j)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property, which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;


113



--------------------------------------------------------------------------------





(k)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
(l)    Liens securing Indebtedness permitted under Section 7.03(f)(i); provided
that such Liens do not at any time encumber any property other than the property
financed by such Indebtedness (and proceeds of such property);
(m)    Liens securing Indebtedness permitted under Section 7.03(k) (i) on the
assets of any Restricted Subsidiary which are in existence at the time that such
Restricted Subsidiary is acquired and (ii) on assets of any Restricted
Subsidiary which are in existence at the time that such assets are acquired;
provided that after 10 Business Days following the acquisition of such
Restricted Subsidiary or such acquired assets, as applicable, such Liens do not
encumber any property other than the property financed by such Indebtedness (and
proceeds of such property);
(n)    Liens securing Indebtedness permitted under Section 7.03(l); provided
that (i) such Liens do not at any time encumber any Collateral and (ii) the
aggregate value of property (calculated using the cost thereof) subject to such
Liens at any time shall not exceed 105% of the aggregate principal amount of
such Indebtedness;
(o)    cash collateral provided in the ordinary course of business under Swap
Contracts permitted under Section 7.03(e)(i) as required due to fluctuations in
the price or value of the underlying commodities, currency or fluctuation in
interest rates under such Swap Contracts;
(p)    Liens on Related Rights and Property (i) in favor of any transferee of
accounts receivable Disposed of pursuant to Section 7.05(e) and (ii) securing
Indebtedness permitted under Section 7.03(f)(ii);
(q)    Liens securing Indebtedness permitted under Section 7.03(p);
(r)    Liens incurred in connection with any Netting Arrangement, provided that
such Liens do not encumber any property of a Borrower or a Restricted Subsidiary
other than the rights of such Borrower or Restricted Subsidiary in any
obligations owing to it by a Counterparty under any transaction and its
contractual rights against a Counterparty under any transaction (i.e., all
receivables and general intangibles for which such Counterparty is the obligor);
(s)    Liens in favor of any Foreign Obligation Provider securing the Foreign
Subsidiary Secured Obligations permitted pursuant to Section 7.03(q); and
(t)    Liens not otherwise permitted hereunder securing obligations the amount
of which shall at no time exceed $5,000,000 in the aggregate.
7.02    Investments. Make any Investments, except:
(a)    Investments held by such Borrower or such Restricted Subsidiary in the
form of cash, cash equivalents or short-term marketable debt securities;
(b)    (i) Investments by any Borrower or any Restricted Subsidiary in their
respective Restricted Subsidiaries outstanding on the Fifth Amendment Effective
Date and (ii) additional Investments after the Fifth Amendment Effective Date by
any Borrower or any Restricted Subsidiary in another Restricted


114



--------------------------------------------------------------------------------





Subsidiary; provided that immediately upon giving effect to such Investment in
this clause (ii) the 70% Guaranty Threshold is satisfied;
(c)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(d)    Guarantees permitted by Section 7.03 and, to the extent constituting
Investments, transactions permitted under Section 7.04;
(e)    Investments (i) existing on the Amendment No. 2 Effective Date (other
than those referred to in Section 7.02(b)(i)) and set forth on Part (a) of
Schedule 5.13 and on Part (b) of Schedule 7.03 and (ii) existing on the Fifth
Amendment Effective Date and set forth on Part (b) of Schedule 5.13 (other than
those Investments referenced on Part (b) of Schedule 7.03);
(f)    Investments constituting Acquisitions; provided that, with respect to
each Acquisition made pursuant to this Section 7.02(f) and subject to, in the
case of an Acquisition that is a Limited Condition Transaction, Section 1.13:
(i)    any Restricted Subsidiary created to consummate, or acquired as a result
of, such Acquisition shall comply with the applicable requirements of
Section 6.12;
(ii)    the lines of business of the Person to be (or the property of which is
to be) so purchased or otherwise acquired shall not be substantially different
from the marketing, sale, financing, distribution or brokerage of fuel and/or
energy products or the provision of ancillary services related or incidental
thereto;
(iii)    immediately before and immediately after giving effect to any such
Acquisition no Default shall have occurred and be continuing,
(iv)    the Consolidated Senior Leverage Ratio is not greater than 3.50 to 1.00
after giving Pro Forma Effect to such Acquisition (except that, in the case of
any Acquisition (i) consummated after the end of the fourth fiscal quarter of a
fiscal year and prior to the delivery of audited financials for such fiscal
year, such pro forma calculations may be based, to the extent approved by
Administrative Agent, on financial information that complies with the
requirements of Section 6.01(b) and (ii) that is a Limited Condition
Transaction, compliance with the Consolidated Senior Leverage Ratio shall be
measured as of the date elected by the Borrowing Agent pursuant to Section
1.13(c)) and, in the case of any Acquisition for consideration in excess of the
Threshold Amount, WFS shall have delivered to the Administrative Agent a
Compliance Certificate demonstrating compliance with the requirements of this
clause (iv);
(v)    on the date of the certificate delivered pursuant to clause (vi) of this
Section 7.02(f) and after giving effect to any such Acquisition (and any
incurrence of Indebtedness in connection therewith) Available Liquidity shall
not be less than $200,000,000; and
(vi)    if such Acquisition is for consideration in excess of the Threshold
Amount, the Borrowing Agent shall have delivered to the Administrative Agent, on
or prior to the date on which such Acquisition is to be consummated (or, in the
case of an Acquisition that is a Limited Condition


115



--------------------------------------------------------------------------------





Transaction, no later than three (3) Business Days (or such longer period as may
be agreed to by the Administrative Agent) following the date of execution of the
definitive agreement for such Acquisition), a certificate of a Responsible
Officer certifying that all of the requirements set forth in this subsection (f)
(other than clause (i) of this subsection (f)) have been satisfied or will be
satisfied on or prior to the consummation of such Acquisition;
(g)    Investments in the form of loans or other similar credit arrangements
made to customers in consideration for the receipt of a commercial contract for
the marketing, sale, financing, distribution or brokerage of fuel and/or energy
products or the provision of ancillary services related or incidental thereto;
(h)    Investments in securities of Account Debtors received pursuant to any
plan of reorganization or similar arrangement upon the bankruptcy or insolvency
of such Account Debtors;
(i)    Investments in Unrestricted Subsidiaries in an aggregate amount not to
exceed $150,000,000 outstanding at any time; and
(j)    other Investments, including Investments in excess of amounts permitted
by Section 7.02(i), provided that the aggregate book value thereof, together
with Investments in Unrestricted Subsidiaries made pursuant to Section 7.02(i),
shall not exceed 13% of the aggregate book value of the assets (tangible and
intangible) of WFS and its Restricted Subsidiaries, on a consolidated basis,
without giving effect to any such Investment.
7.03    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(a)    Indebtedness under the Loan Documents;
(b)    Indebtedness outstanding on the Fifth Amendment Effective Date and listed
on Part (a) of Schedule 7.03 and any refinancings, refundings, renewals or
extensions thereof, of Senior Note Indebtedness and of Indebtedness represented
by Permitted Convertible Notes; provided that (i) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder and (ii) the terms relating to principal amount, interest
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended;
(c)    (i) Indebtedness of a Loan Party owed to another Loan Party,
(ii) Indebtedness of a Restricted Subsidiary that is not a Loan Party owed to
another Restricted Subsidiary that is not a Loan Party and (iii) any other
Indebtedness between a Borrower or any Restricted Subsidiary and another
Subsidiary; provided that immediately upon giving effect to such Indebtedness in
this clause (iii) the 70% Guaranty Threshold is satisfied;
(d)    Guarantees made by any Borrower or any Restricted Subsidiary in respect
of Indebtedness of any Loan Party otherwise permitted hereunder;


116



--------------------------------------------------------------------------------





(e)    (i) obligations (contingent or otherwise) of any Borrower or any
Restricted Subsidiary existing or arising under any Swap Contract; provided that
such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of mitigating risks, and not for the sole
purpose of speculation and (ii) obligations (contingent or otherwise) of any
Borrower or Restricted Subsidiary existing or arising under any Swap Contract
not entered into for the purpose of mitigating risks provided that the aggregate
amount of such obligations at any one time outstanding shall not exceed a net
payable of $50,000,000;
(f)    (i) Indebtedness in respect of Capital Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets (other
than such Indebtedness assumed pursuant to Section 7.03(k)); provided, however,
that the aggregate principal amount of all such Indebtedness at any one time
outstanding shall not exceed $100,000,000, and (ii) Indebtedness secured by
accounts receivable of WFS and/or any of its Restricted Subsidiaries in an
aggregate amount, which together with Dispositions made pursuant to Section
7.05(e), shall not exceed at any time the greater of (i) $100,000,000 and
(ii) twenty-five percent (25%) of the net book value of accounts receivable of
WFS and its Restricted Subsidiaries on a consolidated basis at such time;
(g)    Subordinated Debt, so long as with respect to the Permitted Convertible
Notes, immediately before and immediately after the issuance thereof, (i) no
Event of Default shall have occurred and be continuing and (ii) the Borrowers
shall be in pro forma compliance with Section 7.11;
(h)    to the extent constituting Indebtedness, Investments permitted under
Section 7.02;
(i)    Indebtedness securing Liens permitted by Section 7.01(g) and endorsements
for collection, deposit or negotiation and warranties of products or services,
in each case incurred in the ordinary course of business;
(j)    Indebtedness under any performance or surety bond entered into in the
ordinary course of business;
(k)    existing Indebtedness of a Person acquired in connection with a Permitted
Acquisition provided such Indebtedness was not incurred in anticipation of such
Acquisition;
(l)    subject to Section 7.01(n), Capital Leases and purchase money obligations
for fixed or capital assets in excess of amounts permitted under Section 7.03(f)
(other than any such Indebtedness assumed pursuant to Section 7.03(k)) and other
secured Indebtedness; provided, however, that the aggregate principal amount of
such Indebtedness at any one time outstanding shall not exceed $75,000,000;
(m)    unsecured Indebtedness not otherwise permitted hereunder, provided that
immediately before and immediately after giving effect to any incurrence of such
Indebtedness (A) no Default shall have occurred and be continuing, and (B) the
Borrowers are in compliance with the financial covenants set forth in
Section 7.11;
(n)    the WFS Working Capital Guarantee;
(o)    Indebtedness arising under any Permitted Call Spread Swap Agreement;
(p)    the Senior Note Indebtedness, so long as (i) no Default shall exist or
would occur as a result from the incurrence of such Indebtedness, (ii) after
giving Pro Forma Effect to the incurrence of such


117



--------------------------------------------------------------------------------





Indebtedness, the Consolidated Total Leverage Ratio shall be less than 3.25 to
1.00, and (iii) such secured Indebtedness ranks pari passu with or is junior in
right of payment to the Indebtedness under this Agreement and is subject to an
Intercreditor Agreement; and
(q)    Indebtedness under the Foreign Obligation Loan Documents in an aggregate
amount not to exceed the Dollar Equivalent of the Threshold Amount.
7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
(a)    any Restricted Subsidiary may merge with (i) any Borrower, provided that
such Borrower shall be the continuing or surviving Person, or (ii) any one or
more other Restricted Subsidiaries; provided that, after giving effect to such
merger, the 70% Guaranty Threshold is satisfied; and
(b)    any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to any Borrower or to another
Restricted Subsidiary; provided that, after giving effect to such Disposition,
the 70% Guaranty Threshold is satisfied.
7.05    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
(a)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired;
(b)    Dispositions of inventory in the ordinary course of business;
(c)    Dispositions of equipment to the extent that (i) such equipment is
exchanged for credit against the purchase price of similar replacement equipment
or (ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement equipment;
(d)    Dispositions of property by any Borrower or any Restricted Subsidiary to
any other Borrower or to any other Restricted Subsidiary; provided that, after
giving effect to such Disposition, the 70% Guaranty Threshold set forth in
Section 6.12(b) is satisfied;
(e)    Dispositions of accounts receivable on a non-recourse, non-bulk sale
basis in an aggregate amount which, together with Indebtedness incurred pursuant
to Section 7.03(f)(ii), shall not exceed at any time the greater of
(i) $100,000,000 or (ii) thirty percent (30%) of the aggregate net book value of
accounts receivable of WFS and its Restricted Subsidiaries on a consolidated
basis at such time;
(f)    Dispositions permitted by Section 7.04;
(g)    Dispositions of credit card receivables to one or more payment service
providers in connection with commercial agreements pursuant to which WFS or a
Restricted Subsidiary is entitled to receive all or substantially all of the
proceeds of the receivables transferred pursuant to such Dispositions; and
(h)    Dispositions not otherwise permitted under this Section 7.05; provided
that (i) at the time of such Disposition, no Default shall exist or would result
from such Disposition, (ii) the aggregate book


118



--------------------------------------------------------------------------------





value of all property Disposed of in reliance on this clause (h) in any fiscal
year of WFS shall not exceed 10% of the aggregate book value of tangible assets
of WFS and its Restricted Subsidiaries on a consolidated basis as of the end of
WFS’s most recently completed fiscal year.
7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:
(a)    any Restricted Subsidiary may make Restricted Payments to any Borrower,
any Guarantor or any other Person that owns an Equity Interest in such
Restricted Subsidiary, ratably according to their respective holdings of the
type of Equity Interest in respect of which such Restricted Payment is being
made;
(b)    any Borrower or any Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;
(c)    any Borrower or any Restricted Subsidiary may purchase, redeem or
otherwise acquire Equity Interests issued by it with the proceeds received from
the substantially concurrent issue of new shares of its common stock or other
common Equity Interests;
(d)    WFS may make Restricted Payments in an aggregate amount from and after
the Amendment No. 2 Effective Date not to exceed the sum of: (i) $100,000,000,
plus (ii) 50% of the cumulative Consolidated Net Income calculated for each
fiscal quarter beginning with the fiscal quarter ended March 31, 2016 (with
amounts continuing to increase (or if Consolidated Net Income for a fiscal
quarter is negative, decrease, as applicable) the amount of Restricted Payments
permitted by this clause (ii)), plus (iii) 100% of the net proceeds of all
Equity Issuances made after the Closing Date;
(e)    WFS may (i) at its option, prepay or exercise any call or cash settlement
option held by it with respect to Permitted Convertible Notes or any portion
thereof and (ii) fulfill its obligation with respect to a put right (as opposed
to a conversion right) exercised by a holder of Permitted Convertible Notes, in
each case, so long as (A) immediately after giving effect to any such prepayment
or call or cash settlement, Available Liquidity is at least $300,000,000, (B)
after giving Pro Forma Effect to any Indebtedness incurred in connection with
such prepayment or call or cash settlement, the Consolidated Senior Leverage
Ratio is at least 0.25 to 1.00 less than the then applicable maximum
Consolidated Senior Leverage Ratio pursuant to Section 7.11(d), and (C)
immediately before and immediately after giving effect to any such prepayment or
call or cash settlement, no Default or Event of Default shall have occurred and
be continuing; provided that if either or both of clauses (A) and/or (B) of this
clause (e) are not satisfied with respect to any such prepayment, call or cash
settlement, WFS may still make such prepayment, call or cash settlement to the
extent permitted under Section 7.06(d);
(f)    WFS may elect to pay cash in lieu of fractional shares of Equity
Interests arising out of conversions of Convertible Debt Securities;
(g)    WFS shall in no way be restricted from cash settling (in whole or in
part) any Permitted Convertible Notes as may be required under the applicable
Approved Convertible Debt Documents in connection with the exercise by a holder
of Permitted Convertible Notes of its conversion rights in accordance with the
terms of such Approved Convertible Debt Documents;
(h)    WFS may enter into, exercise its rights and perform its obligations under
Permitted Call Spread Swap Agreements;


119



--------------------------------------------------------------------------------





(i)    to the extent WFS has exhausted the allowance for Restricted Payments
under clause (d) of this Section 7.06, WFS may make Restricted Payments so long
as (i) immediately before and immediately after giving effect to any such
Restricted Payment, no Default or Event of Default shall have occurred and be
continuing and (ii) after giving Pro Forma Effect to any Indebtedness incurred
in connection with such Restricted Payment, the Consolidated Total Leverage
Ratio is not greater than 2.50 to 1.00; and
(j)    WFS may make Restricted Payments (i) contemplated in WFS’s 2006 Omnibus
Plan or any replacement thereof, (ii) contemplated by WFS’s 1993 Non-Employee
Director Plan or any replacement thereof, and (iii) in connection with the
issuance of its Equity Interests to employees or non-employees of WFS as
compensation for services performed for WFS by such individuals.
7.07    Change in Nature of Business. Engage in any material respect in any line
of business that is substantially different from the marketing, sale, financing,
distribution or brokerage of fuel and/or energy products or the provision of
ancillary services related or incidental thereto.
7.08    Transactions with Affiliates. Except as otherwise permitted under this
Agreement, enter into any transaction of any kind with any Affiliate of such
Borrower or such Restricted Subsidiary, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
such Borrower or such Restricted Subsidiary as would be obtainable by such
Borrower or such Restricted Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, provided that the foregoing
restriction shall not apply to transactions between or among Loan Parties.
7.09    Burdensome Agreements. Except as otherwise permitted under this
Agreement, enter into any Contractual Obligation (other than this Agreement or
any other Loan Document) that (a) limits the ability (i) of any Restricted
Subsidiary to make Restricted Payments to any Loan Party or to otherwise
transfer property to any Loan Party, (ii) of any Restricted Subsidiary to
Guarantee the Indebtedness of any Borrower or (iii) of any Loan Party to create,
incur, assume or suffer to exist Liens on property of such Person; provided,
however, that this clause (iii) shall not prohibit any negative pledge incurred
or provided in favor of any holder of (x) Indebtedness permitted under
Section 7.03(f), Section 7.03(k) or Section 7.03(l) solely to the extent any
such negative pledge relates to the property financed by or the subject of the
Lien securing such Indebtedness, (y) the Senior Note Indebtedness permitted by
Section 7.03(p) so long as the covenants set forth in the Senior Note Agreement
and any other Senior Note Document are no more restrictive than those set forth
in this Agreement, or (z) the Indebtedness under the Permitted Convertible Notes
permitted by Section 7.03(g) so long as the covenants set forth in the Approved
Convertible Debt Documents are customary restrictions in indentures for
Convertible Debt Securities or high yield or investment grade securities that
are, in each case, permitted under this Agreement; or (b) requires the grant of
a Lien to secure an obligation of such Person if a Lien is granted to secure
another obligation of such Person (other than the Senior Note Agreement).
7.10    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
7.11    Financial Covenants.
(a)    Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of WFS to be less than 2.00
to 1.00.


120



--------------------------------------------------------------------------------





(b)    Consolidated Asset Coverage Ratio. Permit the Consolidated Asset Coverage
Ratio as of the last day of any fiscal quarter of WFS to be less than 1.20 to
1.00.
(c)    Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as of the end of any fiscal quarter of WFS to be greater than 4.75 to
1.00.
(d)    Consolidated Senior Leverage Ratio. Permit the Consolidated Senior
Leverage Ratio as of the end of any fiscal quarter of WFS to be greater than
3.75 to 1.00.
7.12    Amendments of Organization Documents. Amend any of its Organization
Documents (in a manner that could reasonably be expected to materially and
adversely affect the interests of the Lenders).
7.13    Inactive Subsidiaries. Not permit Atlantic Fuel Services, IRC or
Resource Recovery at any time to engage in any type of operations other than
those conducted by such Restricted Subsidiary as of the Closing Date, other than
Dispositions in connection with the winding up or liquidation of lines of
business of such Restricted Subsidiary.
7.14    Amendments of Approved Convertible Debt Documents. Amend any of Approved
Convertible Debt Documents in a manner that could reasonably be expected to
materially and adversely affect the interests of the Lenders without the prior
written consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed).
7.15    Sanctions. Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions
(except, in each case, to the extent authorized by the relevant Sanctions
authority or not prohibited under the relevant Sanction), or in any other manner
that will result in a violation by any Lender, Joint Lead Arranger, the
Administrative Agent, any L/C-BA Issuer, the Swing Line Lender, or any Affiliate
thereof) of Sanctions (provided, however that no Loan Party or Restricted
Subsidiary is required to comply with any Sanction to the extent that such
compliance would result in a violation of Council Regulation (EC) No. 2271/96,
as amended (or any implementing law or regulation in any member state of the
European Union or the United Kingdom)).
7.16    Anti-Corruption Laws. Directly or indirectly use the proceeds of any
Credit Extension for any purpose which would result in a breach of the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, Money
Laundering Control Act of 1986 or other similar anti-corruption legislation in
other jurisdictions to the extent applicable to any Borrower or any Restricted
Subsidiary, except to the extent such noncompliance would not reasonably be
expected to have a material and adverse effect on any Borrower or any Material
Subsidiary responsible therefor.
ARTICLE VIII.     EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(a)    Non-Payment. The Borrowers or any other Loan Party fails to pay (i) when
and as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C-BA Obligation, or (ii) within five
days after the same becomes due, any interest on any Loan or on any L/C-BA
Obligation, or any fee due hereunder, any other amount payable hereunder or
under any other Loan Document; or


121



--------------------------------------------------------------------------------





(b)    Specific Covenants. The Borrowers fail to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02(d), 6.03, 6.05,
6.11 or 6.12 or Article VII; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) the date on which a Responsible
Officer of a Loan Party becomes aware of such failure and (ii) the date on which
written notice of such failure shall have been given to the Borrowing Agent by
the Administrative Agent; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or
(e)    Cross-Default. (i) any Borrower or any Restricted Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of (x) any Indebtedness or
Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount or
(y) the Senior Note Indebtedness, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness, Guarantee or the
Senior Note Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto (including, without limitation, the Senior Note
Agreement), or any other event occurs, the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness or
the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrowers or any Restricted Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which any Borrower or any
Restricted Subsidiary is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by the Borrowers or such Restricted Subsidiary
as a result thereof is greater than the Threshold Amount, which has not been
waived by the Required Lenders within ten (10) Business Days of receipt by such
Borrower or Restricted Subsidiary of notice of such Early Termination Date;
provided that this clause (e) shall not apply to (x) any redemption, repurchase,
conversion or settlement of any Convertible Debt Security pursuant to its terms
unless such redemption, repurchase, conversion or settlement results from a
default thereunder and an acceleration of rights thereunder by the trustee under
such Convertible Debt Security or (y) any early payment requirement or unwinding
or termination with respect to any Permitted Call Spread Swap Agreement not
resulting from an event of default thereunder; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any Restricted Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, judicial manager, rehabilitator or similar officer for it or for all
or any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, judicial manager, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to


122



--------------------------------------------------------------------------------





any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) any Borrower or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or
(h)    Judgments. There is entered against any Borrower or any Restricted
Subsidiary (i) one or more final and non-appealable judgments or orders for the
payment of money in an aggregate amount (as to all such judgments or orders)
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final and non-appealable judgments that have,
or could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrowers under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(j)    Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any provision of any Loan Document; or
(k)    Change of Control. There occurs any Change of Control; or
(l)    Subordination. (i) Any subordination, stand-still or collateral sharing
provisions of the Intercreditor Agreement or contained in any Approved
Convertible Debt Documents (collectively, the “Subordination Provisions”) shall,
in whole or in part, terminate, cease to be effective or cease to be legally
valid, binding and enforceable against any holder of Senior Note Indebtedness or
any Permitted Convertible Notes, as applicable; or (ii) any Borrower or any
other Loan Party shall, directly or indirectly, disavow or contest in any manner
(A) the effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Administrative Agent, the Lenders and the L/C-BA Issuers or (C) that all
payments of principal of or premium and interest on the Senior Notes
Indebtedness or the Permitted Convertible Notes, as applicable, or realized from
the liquidation of any property of any Loan Party, shall be subject to any of
the Subordination Provisions; or
(m)    Senior Notes. Any event of default occurs under the Senior Note Documents
(after giving effect to any grace periods and/or notifications required
thereunder); or


123



--------------------------------------------------------------------------------





(n)    Declared Company. A Borrower is declared by the Minister for Finance in
Singapore to be a “declared company” under the provisions of Part IX of the
Companies Act, Chapter 50 of Singapore and such declaration remains in full
force and effect for a period of more than sixty (60) days.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the commitment of each Revolving Lender to make Revolving Loans
and any obligation of each L/C-BA Issuer to make L/C-BA Credit Extensions to be
terminated, whereupon such commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each Borrower;
(c)    require that the Borrowers Cash Collateralize the L/C-BA Obligations (in
an amount equal to the then Outstanding Amount thereof);
(d)    exercise on behalf of itself, the Lenders and the L/C-BA Issuers all
rights and remedies available to it, the Lenders and the L/C-BA Issuers under
the Loan Documents; and
(e)    direct the Administrative Agent (as collateral agent) in accordance with
the Intercreditor Agreement to exercise on behalf of the Secured Parties all
rights and remedies available to the Secured Parties under the Collateral
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under any Debtor Relief Law, the
obligation of each Lender to make Loans and any obligation of each L/C-BA Issuer
to make L/C-BA Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of the
Borrowers to Cash Collateralize the L/C‑BA Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C-BA Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations (including amounts received pursuant to
the Intercreditor Agreement) shall, subject to the provisions of the
Intercreditor Agreement (if any), Sections 2.15 and 2.16, be applied by the
Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees and BA Fees) arising under the Loan Documents and payable to the Lenders,
the Foreign Obligation Providers and the L/C-BA Issuers (including fees, charges


124



--------------------------------------------------------------------------------





and disbursements of counsel to the respective Lenders, the Foreign Obligation
Providers and the L/C-BA Issuers (including fees and time charges for attorneys
who may be employees of any Lender or any L/C-BA Issuer) arising under the Loan
Documents and the Foreign Obligation Loan Documents and amounts payable under
Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, BA Fees and interest on the Loans, L/C-BA
Borrowings and other Obligations arising under the Loan Documents and the
Foreign Obligation Loan Documents, ratably among the Lenders, the Foreign
Obligation Providers and the L/C-BA Issuers in proportion to the respective
amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C-BA Borrowings and Obligations then owing under the
Foreign Obligation Loan Documents, the Secured Hedge Agreements and Secured Cash
Management Agreements and to the Administrative Agent for the account of the
applicable L/C-BA Issuer, to Cash Collateralize that portion of L/C-BA
Obligations comprised of the aggregate undrawn amount of Letters of Credit or
Bankers’ Acceptances to the extent not otherwise Cash Collateralized by the
Borrowers pursuant to Sections 2.03 and 2.15 and to the Foreign Obligation
Providers, to cash collateralize undrawn contingent liability obligations owing
to such Foreign Obligation Provider under the Foreign Obligation Loan Documents
to the extent not otherwise cash collateralized by the applicable Foreign
Subsidiary, in each case ratably among the Administrative Agent, the Lenders,
the Foreign Obligation Providers, the L/C-BA Issuers, the Hedge Banks and the
Cash Management Banks in proportion to the respective amounts described in this
Fourth clause held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law;
provided that, Excluded Swap Obligations with respect to any Loan Party shall
not be paid with amounts received from such Loan Party or its assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.
Subject to Sections 2.03(d) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit or Bankers’ Acceptances pursuant
to clause Fourth above shall be applied to satisfy drawings under such Letters
of Credit or Bankers’ Acceptances as they occur. If any amount remains on
deposit as Cash Collateral after all Letters of Credit or Bankers’ Acceptances
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above and subject to
the Intercreditor Agreement (if any).
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to this Agreement
that has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX for itself and its
Affiliates as if a “Lender” party hereto.
Any amounts received by the Administrative Agent (as collateral agent) on
account of the Obligations shall be applied by the Administrative Agent as set
forth in the Intercreditor Agreement (if any).


125



--------------------------------------------------------------------------------





ARTICLE IX.     ADMINISTRATIVE AGENT
9.01    Appointment and Authority.
(a)    Each of the Lenders and the L/C-BA Issuers hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto, and each of the Singapore Term
Loan Lenders hereby irrevocably appoints Bank of America Singapore to act as the
Singapore Agent with respect to fundings, payments, interest rate selection,
fees, assignments, participations and notices relating to the Singapore Term
Loan Facility. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C-BA Issuers, and neither any
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.
(b)    Bank of America, N.A., as Administrative Agent, shall also act as the
“collateral agent” under the Loan Documents, and each of the Lenders (including
in its capacities as a potential Hedge Bank, potential Foreign Obligation
Provider and a potential Cash Management Bank) and the L/C-BA Issuers hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and such L/C-BA Issuer for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.
(c)    Each Lender (including in its capacities as a potential Hedge Bank and a
potential Cash Management Bank) and each L/C-BA Issuer hereby authorize the
Administrative Agent to enter into each of the Subordination Agreement, the
Intercreditor Agreement and any amendment (or amendment and restatement) to any
Collateral Document necessary to reflect the appointment of the Administrative
Agent (as collateral agent) and the parity lien on the respective Collateral
described therein in favor of any holders of Senior Note Indebtedness.
(d)    Each of Bank of America, N.A. and Bank of America, N.A., Singapore
Branch, is entitled to the benefits of this Article IX.
9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Restricted Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.


126



--------------------------------------------------------------------------------





9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law;
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity;
(d)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by a Borrower, a
Lender or an L/C-BA Issuer; and
(e)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit or Bankers’
Acceptance, that by its terms must be fulfilled to the satisfaction of a Lender
or the L/C-BA Issuer, the Administrative Agent may presume that such condition
is satisfactory to such Lender or such L/C-BA Issuer unless the Administrative
Agent shall have received notice to the contrary from such Lender or such L/C-BA
Issuer prior to the making of such Loan or the issuance of such


127



--------------------------------------------------------------------------------





Letter of Credit or Bankers’ Acceptance. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
9.06    Resignation of Administrative Agent. (1) The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C-BA Issuers and
the Borrowing Agent. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrowing Agent,
to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders and the L/C-BA Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrowing Agent and the Lenders
that no qualifying Person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (1) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C-BA
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
(a)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrowing
Agent and such Person remove such Person as Administrative Agent and, with the
consent of the Borrowing Agent so long as no Event of Default has occurred and
is continuing, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.


128



--------------------------------------------------------------------------------





(b)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as an L/C-BA Issuer and Swing
Line Lender. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of such retiring L/C-BA Issuer and
Swing Line Lender, (b) such retiring L/C-BA Issuer and Swing Line Lender shall
be discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C-BA Issuer of such
retiring L/C-BA Issuer shall issue letters of credit and bankers’ acceptances in
substitution for the Letters of Credit or Bankers’ Acceptances issued by such
retiring L/C-BA Issuer, if any, outstanding at the time of such succession or
make other arrangements satisfactory to such retiring L/C-BA Issuer to
effectively assume the obligations of such retiring L/C-BA Issuer with respect
to such Letters of Credit or Bankers' Acceptances.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C-BA Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C-BA Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Joint Lead Arrangers, Co-Syndication Agents or
Documentation Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C‑BA Issuer hereunder.
9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C-BA Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C-BA Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C-BA Issuers and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the L/C-BA Issuers and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the L/C-BA Issuers and the
Administrative Agent under Sections 2.03(i), (j) and (k), 2.09 and 10.04)
allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C-BA Issuer to make such payments to


129



--------------------------------------------------------------------------------





the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the L/C-BA
Issuers, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
L/C-BA Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C‑BA Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C‑BA Issuer in any such proceeding.
9.10    Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank, potential Foreign Obligation
Provider and a potential Hedge Bank) and the L/C-BA Issuers irrevocably
authorize the Administrative Agent, at its option and in its discretion:
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
(A) contingent indemnification obligations and (B) obligations and liabilities
under Secured Cash Management Agreements and Secured Hedge Agreements as to
which arrangements satisfactory to the applicable Cash Management Bank or Hedge
Bank shall have been made) and the expiration or termination of all Letters of
Credit and Bankers’ Acceptances (other than Letters of Credit or Bankers’
Acceptances as to which other arrangements satisfactory to the Administrative
Agent and the applicable L/C-BA Issuer shall have been made), (ii) that is sold
or to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document, or (iii) subject to Section 10.01, if approved,
authorized or ratified in writing by the Required Lenders;
(b)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(l); and
(c)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted hereunder.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. Each Lender hereby authorizes the Administrative Agent to give
blockage notices in connection with any Subordinated Debt at the direction of
Required Lenders and agrees that it will not act unilaterally to deliver such
notices.
9.11    Secured Cash Management Agreements and Secured Hedge Agreements. Except
as otherwise expressly set forth herein, no Cash Management Bank, Foreign
Obligation Provider or Hedge Bank that obtains the benefit of the provisions of
Section 8.03, the Guaranty or any Collateral by virtue of the provisions hereof
or of the Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) (or to notice of or to consent to any
amendment, waiver or modification of the provisions hereof or of the Guaranty or
any Collateral Document) other than in its capacity as a Lender and, in such
case, only to the extent expressly


130



--------------------------------------------------------------------------------





provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank, Foreign Obligation Provider or Hedge Bank, as the case may be.
9.12    ERISA Provisions.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Joint Lead
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrowers or any other Loan Party, that at least
one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Bankers’ Acceptance, the Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Bankers’ Acceptances, the
Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, Bankers’ Acceptances, the Commitments and this Agreement,
(C) the entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D)
to the best knowledge of such Lender, the requirements of subsection (a) of Part
I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Bankers’ Acceptances, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date


131



--------------------------------------------------------------------------------





such Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent, each Joint
Lead Arranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrowers or any other Loan Party, that none
of Administrative Agent, any Joint Lead Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Bankers’ Acceptances, the Commitments
and this Agreement (including in connection with the reservation or exercise of
any rights by the Administrative Agent under this Agreement, any Loan Document
or any documents related hereto or thereto).
ARTICLE X.    MISCELLANEOUS
10.01    Amendments, Etc. Except as provided in Section 3.03(c), Section
2.14(d), and 2.19(b) no amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrowers or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders (or, in the case of the Intercreditor Agreement, by the
Administrative Agent with the written consent of the Required Lenders) and the
Borrowers or the applicable Loan Party (or, in the case of the Intercreditor
Agreement, by the other parties required to be party thereto pursuant to the
terms thereof), as the case may be, and acknowledged by the Administrative
Agent, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such amendment, waiver or consent shall:
(a)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender, except as expressly contemplated in Section 2.14;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C-BA Borrowing, mandatory prepayment or (subject to clause (v) of the
second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby; provided, however, that only the consent of
the Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrowers to pay interest, Letter of
Credit Fees or BA Fees at the Default Rate and (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C-BA
Borrowing or to reduce any fee payable hereunder;
(e)    change (i) Section 8.03 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender or
(ii) the order of application of any reduction in the Commitments or any
prepayment of Loans among the Facilities from the application thereof set forth
in the applicable provisions of Section 2.05, in any manner that materially and
adversely affects the Lenders under a Facility without the written consent of
(i) if such Facility is the Domestic Term Loan Facility, the Required Domestic
Term Loan Lenders, (ii) if such Facility is the Singapore Term Loan Facility,
the Required Singapore Term Loan Lenders, (iii) if such Facility is the USD
Revolving Credit Facility, the Required USD Revolving Lenders, (iv) if such
Facility is the Multi-Currency Revolving Credit Facility, the Required
Multi-Currency


132



--------------------------------------------------------------------------------





Revolving Lenders and (v) if such Facility is the Specified Currency Revolving
Credit Facility, the Required Specified Currency Revolving Lenders;
(f)    change (i) any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder (other than the
definitions specified in clause (ii) of this Section 10.01(f)), without the
written consent of each Lender or (ii) the definition of “Required Facility
Lenders,” “Required USD Revolving Lenders,” “Required Multi-Currency Revolving
Lenders,” “Required Specified Currency Revolving Lenders”, “Required Singapore
Term Loan Lenders” or “Required Domestic Term Loan Lenders” without the written
consent of each Lender under the applicable Facility;
(g)    (i) release any Guarantor from the Guaranty, (ii) release the Liens on
all or substantially all of the Collateral in any transaction or series of
related transactions (it being understood and agreed that the entering into of
the Senior Note Documents and the transactions contemplated thereby shall not
constitute a release of the Liens on all or substantially all of the
Collateral), or (iii) release WFS from its joint and several obligations with
respect to the Foreign Designated Borrowers, without the written consent of each
Lender, except to the extent such release is permitted pursuant to Section 9.10
(in which case such release may be made by the Administrative Agent acting
alone);
(h)    result in any Borrower satisfying any condition to a Revolving Borrowing
contained in Section 4.02 hereof (which, but for such amendment, waiver or
consent would not otherwise be satisfied), unless and until the Required USD
Revolving Lenders, the Required Multi-Currency Revolving Lenders and/or the
Required Specified Currency Revolving Lenders, as applicable, shall consent
thereto;
(i)    impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of the Required Facility Lenders under such Facility; or
(j)    amend Section 1.11 or the definition of “Alternative Currency” without
the written consent of each Multi-Currency Revolving Lender and each Specified
Currency Revolving Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C-BA Issuers in addition to the Lenders required
above, affect the rights or duties of the L/C-BA Issuers under this Agreement or
any Issuer Document relating to any Letter of Credit or Bankers’ Acceptance
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swing Line Lender in addition to the Lenders
required above, affect the rights or duties of the Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; (iv) Section 8.03 and the definitions of the terms
“Secured Cash Management Agreement” and “Secured Hedge Agreement” may not be
amended, waived or otherwise modified in a manner adverse to any Cash Management
Bank or Hedge Bank without the consent of each affected Cash Management Bank and
Hedge Bank that has provided the Administrative Agent with the notice
contemplated by Section 9.11 in respect of any affected Secured Cash Management
Agreement or Secured Hedge Agreement; (v) the Fee Letters may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto; and (vi) any amendment which in the opinion of the
Administrative Agent and the Singapore Agent relates strictly to the interest
setting, payment and/or funding mechanics of the Singapore Term Loan Facility
shall be effective upon the consent of WFS Singapore, the Administrative Agent
and the Singapore Agent and no Lenders other than


133



--------------------------------------------------------------------------------





the Required Singapore Term Loan Lenders. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender, or all Lenders or each affected Lender under a Facility, may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender, or all Lenders or each effected Lender under a Facility, that by its
terms affects any Defaulting Lender more adversely than other affected Lenders
shall require the consent of such Defaulting Lender.
10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to any Borrower, the Administrative Agent, any L/C-BA Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to any
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C-BA Issuers hereunder may be delivered or furnished by
electronic communication (including e mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any L/C-BA Issuer pursuant
to Article II if such Lender or any L/C-BA Issuer, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrowers
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
(c)    Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other


134



--------------------------------------------------------------------------------





written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(d)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrowers, any Lender, any L/C-BA
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrowers’ or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrowers, any Lender, any
L/C-BA Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
(e)    Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
each L/C-BA Issuer and the Swing Line Lender may change its address, telecopier
or telephone number for notices and other communications hereunder by notice to
the other parties hereto. Each other Lender may change its address, telecopier
or telephone number for notices and other communications hereunder by notice to
the Borrowing Agent, the Administrative Agent, each L/C-BA Issuer and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrowers or its
securities for purposes of United States Federal or state securities laws.
(f)    Reliance by Administrative Agent, L/C-BA Issuers and Lenders. The
Administrative Agent, the L/C-BA Issuers and the Lenders shall be entitled to
rely and act upon any notices (including telephonic Committed Loan Notices and
Swing Line Loan Notices) purportedly given by or on behalf of the Borrowers even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrowers shall indemnify the Administrative Agent,


135



--------------------------------------------------------------------------------





each L/C-BA Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of any Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
any L/C‑BA Issuer or the Administrative Agent to exercise, and no delay by any
such Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C-BA Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any
L/C-BA Issuer or the Swing Line Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as an L/C-BA Issuer or Swing
Line Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrowers shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by the L/C-BA
Issuers in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or Bankers’ Acceptance or any demand for payment thereunder and
(iii) all out of pocket expenses incurred by the Administrative Agent, any
Lender or any L/C-BA Issuer (including the fees, charges and disbursements of
any counsel for the Administrative Agent, any Lender or any L/C-BA Issuer), and
shall pay all fees and time charges for attorneys who may be employees of the
Administrative Agent, any Lender or any L/C-BA Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit or Bankers’ Acceptances
issued hereunder, including all such out of pocket expenses incurred during any
workout,


136



--------------------------------------------------------------------------------





restructuring or negotiations in respect of such Loans or Letters of Credit or
Bankers’ Acceptances. Notwithstanding the foregoing, the Foreign Designated
Borrowers shall have no obligation for any such amounts resulting from the
extension of credit solely for the benefit of WFS or any Domestic Designated
Borrower (other than extensions of credit made to any Foreign Designated
Borrower at the request of the Borrowing Agent).
(b)    Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C-BA
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrowers or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan, Letter of Credit or
Bankers’ Acceptance or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C-BA Issuer to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrowers or any of their Restricted Subsidiaries, or
any Environmental Liability related in any way to the Borrowers or any of their
Restricted Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrowers or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrowers or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrowers or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. This Section 10.04(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, liabilities or related
expenses arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any L/C-BA Issuer or any Related Party of any of the foregoing, each Lender (and
with respect to the LC-BA Issuer, each USD Revolving Lender) severally agrees to
pay to the Administrative Agent (or any such sub-agent), such L/C-BA Issuer or
such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or any L/C‑BA Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or any L/C-BA Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).


137



--------------------------------------------------------------------------------





(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrowers shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan, Letter of Credit or
Bankers’ Acceptance or the use of the proceeds thereof. No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from (x) the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction or (y) a breach in
bad faith by an Indemnitee of Section 10.07.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C-BA Issuers and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrowers is made to the Administrative Agent, any L/C-BA Issuer or any
Lender, or the Administrative Agent, any L/C-BA Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C-BA Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C-BA Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the
L/C-BA Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrowers nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns


138



--------------------------------------------------------------------------------





permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C-BA Issuers and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C-BA Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000, in the case of an assignment in
respect of the USD Revolving Credit Facility, the Multi-Currency Revolving
Credit Facility or the Specified Currency Revolving Credit Facility, or
$5,000,000, in the case of an assignment in respect of the Domestic Term Loan
Facility or the Singapore Term Loan Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrowing Agent otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided, however, that concurrent assignments to members
of an Assignee Group and concurrent assignments from members of an Assignee
Group to a single Eligible Assignee (or to an Eligible Assignee and members of
its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrowing Agent (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment, or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrowing Agent shall be deemed to


139



--------------------------------------------------------------------------------





have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof and provided further that the Borrowing Agent shall be
deemed to be reasonable in withholding its consent to any assignment in respect
of the Singapore Term Loan Facility if the proposed assignment is not to a
commercial bank organized under the laws of the Republic of Singapore or a
Singapore-authorized branch of a commercial bank organized under the laws of a
jurisdiction other than Singapore;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any Term Loan Commitment or Revolving Commitment if such assignment is to
a Person that is not a Lender with respect to the applicable Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(ii) any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund;
(C)    the consent of each L/C-BA Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit or Bankers’ Acceptances (whether or not then outstanding); and
(D)    the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under any Swing Line Loan
(whether or not then outstanding).
(iv)    Assignment and Assumption. The assignor and assignee parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee in the amount of
$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
any Borrower or any of any Borrower’s Affiliates or Restricted Subsidiaries, or
(B) to any Defaulting Lender or any of its Restricted Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata


140



--------------------------------------------------------------------------------





share of all Loans and participations in Letters of Credit, Bankers’ Acceptances
and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption and each Incremental Facility Amendment delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and
L/C-BA Obligations owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrowers or any
of the Borrower’s Affiliates or Restricted Subsidiaries) (each, a “Participant”)
in all or a portion of such Lender’s rights and/or obligations under this
Agreement (including all or a portion of its Commitment and/or the Loans
(including such Lender’s participations in L/C-BA Obligations and/or Swing Line
Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Lenders and the L/C-BA
Issuers shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
provided further that, so long as no Event of Default has occurred and is
continuing at the time of such participation, with respect to the sale of any
participation in the Singapore Term Loan Facility, the Borrowing Agent’s consent
shall be required, which consent shall not be unreasonably withheld or delayed
(it being agreed that the Borrowing Agent shall be deemed to be reasonable in
withholding its consent to any assignment in respect of the Singapore Term Loan
Facility if the proposed assignment is not to a commercial bank organized under
the laws of the Republic of Singapore


141



--------------------------------------------------------------------------------





or a Singapore-authorized branch of a commercial bank organized under the laws
of a jurisdiction other than Singapore).
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103‑1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowing Agent’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrowers are notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.01(e) and (f) as though it
were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Revolving Note or Term Loan Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or any central bank having jurisdiction over such Lender;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
(g)    Resignation as L/C-BA Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time any
L/C-BA Issuer assigns all of its Commitment and Loans pursuant to subsection
(b) above, such L/C-BA Issuer may, (i) upon thirty (30) days’ notice to the
Borrowing Agent and the Lenders, resign as an L/C-BA Issuer and/or (ii) upon
thirty (30) days’ notice to the Borrowing Agent, resign as Swing Line Lender. In
the event of any such resignation as an L/C-BA Issuer or Swing Line Lender, the
Borrowing Agent shall be entitled to appoint from among the Lenders a successor


142



--------------------------------------------------------------------------------





L/C-BA Issuer or Swing Line Lender hereunder; provided, however, that no failure
by the Borrowing Agent to appoint any such successor shall affect the
resignation of the applicable L/C-BA Issuer as an L/C-BA Issuer or Swing Line
Lender, as the case may be. If Bank of America resigns as an L/C-BA Issuer, it
shall retain all the rights, powers, privileges and duties of an L/C-BA Issuer
hereunder with respect to all Letters of Credit or Bankers’ Acceptances issued
by it and outstanding as of the effective date of its resignation as an L/C-BA
Issuer and all L/C-BA Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(d)). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
of a successor L/C-BA Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C-BA Issuer or Swing Line Lender, as the case may be,
and (b) the successor L/C-BA Issuer shall issue letters of credit and bankers’
acceptances in substitution for the Letters of Credit and Bankers’ Acceptances
issued by the applicable retiring L/C-BA Issuer, if any, outstanding at the time
of such succession or make other arrangements satisfactory to the applicable
retiring L/C-BA Issuer to effectively assume the obligations of the applicable
retiring L/C-BA Issuer with respect to such Letters of Credit or Bankers’
Acceptances.
10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C-BA Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.14(c),
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and their obligations or (iii)
any third party vendor engaged by a Lender or an Affiliate of a Lender whose
access to the Information is reasonably necessary for such vendor to perform the
services or procedures for which such vendor has been engaged by such Lender or
Affiliate, (g) with the consent of the Borrowing Agent or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
any L/C-BA Issuer or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrowers. For purposes of this Section,
“Information” means all information received from the Borrowers or any
Restricted Subsidiary relating to the Borrowers or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or any L/C-BA Issuer on a
nonconfidential basis prior to disclosure by the Borrowers or any Subsidiary,
provided that, in the case of information received from the Borrowers or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.


143



--------------------------------------------------------------------------------





Each of the Administrative Agent, the Lenders and the L/C-BA Issuers
acknowledges that (a) the Information may include material non-public
information concerning the Borrowers or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.
This Section 10.07 is not, and shall not be deemed to constitute, an express or
implied agreement by the Administrative Agent or the Singapore Agent or any
Singapore Term Loan Lender with any Loan Party for a higher degree of
confidentiality than that prescribed in Section 47 of the Banking Act,
Chapter 19 of Singapore and in the Third Schedule to the Banking Act, Chapter 19
of Singapore.
10.08    Right of Setoff. Subject to the Intercreditor Agreement (if any), if an
Event of Default shall have occurred and be continuing, each Lender, each L/C-BA
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C-BA
Issuer or any such Affiliate to or for the credit or the account of the
Borrowers against any and all of the obligations of the Borrowers now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or such L/C-BA Issuer, irrespective of whether or not such Lender or such
L/C‑BA Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrowers may be contingent or
unmatured or are owed to a branch or office of such Lender or such L/C-BA Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
L/C-BA Issuer and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, such L/C-BA Issuer or their respective Affiliates may have. Each Lender
and each L/C-BA Issuer agrees to notify the Borrowers and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an


144



--------------------------------------------------------------------------------





original, but all of which when taken together shall constitute a single
contract. This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.
10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit or Bankers’ Acceptance
shall remain outstanding.
10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, any L/C-BA Issuer
or the Swing Line Lender, as applicable, then such provisions shall be deemed to
be in effect only to the extent not so limited.
10.13    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount or
Indemnified Tax to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, if any Lender is a Defaulting Lender, if
any Lender is a Restricted Lender (as defined below) or if any other
circumstance exists hereunder that gives the Borrowers the right to replace a
Lender as a party hereto, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:
(a)    the Borrowers shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C-BA Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05)


145



--------------------------------------------------------------------------------





from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    in the case of any such assignment by a Restricted Lender, the assignee
must have approved in writing the substance of the amendment, waiver or consent
which caused the assignor to be a Restricted Lender; and
(e)    such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
For the purposes of this Section 10.13, a “Restricted Lender” means a Lender
that fails to approve an amendment, waiver or consent requested by the Loan
Parties pursuant to Section 10.01 that has received the written approval of not
less than the Required Lenders but also requires the approval of such Lender.
10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, ANY L/C-BA ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C-BA ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.


146



--------------------------------------------------------------------------------





(c)    WAIVER OF VENUE. EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
(e)    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.15    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Joint Lead Arrangers are arm’s-length commercial transactions between each
Borrower, each of the Loan Parties, and their respective Affiliates, on the one
hand, and the Administrative Agent each of the Joint Lead Arrangers, on the
other hand, (B) each of the Borrowers and the other Loan Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) each of the Borrowers and each other Loan Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent and each Joint Lead
Arranger is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for any Borrower, any other Loan Party
or any of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor any Joint Lead Arranger has any obligation to any
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and the Joint Lead Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrowers, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent nor any Joint
Lead Arranger has any obligation to disclose any of such interests to any
Borrower, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted


147



--------------------------------------------------------------------------------





by law, each of the Borrowers and the other Loan Parties hereby waives and
releases any claims that it may have against the Administrative Agent and the
Joint Lead Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
10.16    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in or related
to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including, without limitation Assignment and
Assumptions, amendments or other modifications, Committed Loan Notices, Swing
Line Loan Notices, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary neither the Administrative Agent, any L/C-BA
Issuer nor any Lender is under any obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent, such L/C-BA Issuer or such Lender pursuant to procedures
approved by it and provided further without limiting the foregoing, upon the
request of any party, any electronic signature shall be promptly followed by
such manually executed counterpart.
10.17    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of the
Borrowers and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrowers in accordance
with the Act. The Borrowers shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
10.18    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;


148



--------------------------------------------------------------------------------





(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
10.19    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 10.19, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).


149



--------------------------------------------------------------------------------





“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
10.20    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).


[Signature pages intentionally omitted.]


150

